
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.50


CANADIAN LOAN AND SECURITY AGREEMENT

by and among

CONGRESS FINANCIAL CORPORATION (CANADA)

as Lender

and

GUESS? CANADA CORPORATION

and

GUESS? CANADA RETAIL INC.

as Borrowers

with

WACHOVIA SECURITIES, INC.

acting as Global Arranger

Dated: December 20, 2002


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 
   
   
Page

--------------------------------------------------------------------------------

SECTION 1       DEFINITIONS 1 SECTION 2       CREDIT FACILITIES 21     2.1  
Loans 21     2.2   Letter of Credit Accommodations 21 SECTION 3       INTEREST
AND FEES 25     3.1   Interest 25     3.2   Intentionally Deleted 27     3.3  
Intentionally Deleted 27     3.4   Intentionally Deleted 27     3.5   Changes in
Laws and Increased Costs of Loans 27 SECTION 4       CONDITIONS PRECEDENT 27    
4.1   Conditions Precedent to Initial Loans and Letter of Credit Accommodations
27     4.2   Conditions Precedent to All Loans and Letter of Credit
Accommodations 29     4.3   Conditions Subsequent 30 SECTION 5       GRANT AND
PERFECTION OF SECURITY INTEREST 30     5.1   Grant of Security Interest 30    
5.2   Perfection of Security Interests 31     5.3   Release of Security Interest
in Connection with Securitization 35 SECTION 6       COLLECTION AND
ADMINISTRATION 35     6.1   Borrowers' Loan Account 35     6.2   Statements 35  
  6.3   Collection of Accounts 36     6.4   Payments 37     6.5   Authorization
to Make Loans 38     6.6   Use of Proceeds 38 SECTION 7       COLLATERAL
REPORTING AND COLLATERAL COVENANTS 38     7.1   Collateral Reporting 38     7.2
  Accounts Covenants 39     7.3   Inventory Covenants 40     7.4   Equipment
Covenants 41     7.5   Power of Attorney 41     7.6   Right to Cure 42     7.7  
Access to Premises 42 SECTION 8       REPRESENTATIONS AND WARRANTIES 43     8.1
  Corporate Existence; Power and Authority 43     8.2   Name; State of
Organization; Chief Executive Office; Collateral Locations 43     8.3  
Financial Statements; No Material Adverse Change 43     8.4   Priority of Liens;
Title to Properties 44     8.5   Tax Returns 44     8.6   Litigation 44     8.7
  Compliance with Other Agreements and Applicable Laws 44     8.8  
Environmental Compliance 44     8.9   Employee Benefits 45     8.10  
Intellectual Property 45     8.11   Subsidiaries; Affiliates; Capitalization;
Solvency 46     8.12   Labor Disputes 46     8.13   Restrictions on Subsidiaries
47     8.14   Material Contracts 47     8.15   Payable Practices 47     8.16  
Accuracy and Completeness of Information 47     8.17   Securitizations 47    
8.18   Survival of Warranties; Cumulative 47 SECTION 9       AFFIRMATIVE AND
NEGATIVE COVENANTS 48     9.1   Maintenance of Existence 48     9.2   New
Collateral Locations 48

--------------------------------------------------------------------------------

    9.3   Compliance with Laws, Regulations, Etc. 48     9.4   Payment of Taxes
and Claims 49     9.5   Insurance 49     9.6   Financial Statements and Other
Information 50     9.7   Sale of Assets, Consolidation, Merger, Dissolution,
Etc. 51     9.8   Encumbrances 52     9.9   Indebtedness 53     9.10   Loans,
Investments, Etc. 55     9.11   Dividends and Redemptions 57     9.12   Further
Restriction on Loans, Investments, Dividends and Redemptions 57     9.13  
Transactions with Affiliates 57     9.14   Compliance Concerning Canadian
Pension Plans 58     9.15   End of Fiscal Years, Fiscal Quarters 58     9.16  
Change in Business 58     9.17   Limitation of Restrictions Affecting
Subsidiaries 58     9.18   Net Worth 59     9.19   License Agreements 59    
9.20   Costs and Expenses 60     9.21   Further Assurances 60     9.22  
Applications under Insolvency Statutes 61 SECTION 10       EVENTS OF DEFAULT AND
REMEDIES 61     10.1   Events of Default 61     10.2   Remedies 63 SECTION 11  
    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW 66     11.1  
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver 66    
11.2   Waiver of Notices 68     11.3   Amendments and Waivers 68     11.4  
Waiver of Counterclaims 68     11.5   Indemnification 68     11.6   Currency
Indemnity 68 SECTION 12       TERM OF AGREEMENT; MISCELLANEOUS 69     12.1  
Term 69     12.2   Interpretive Provisions 70     12.3   Notices 71     12.4  
Partial Invalidity 71     12.5   Successors 72     12.6   Entire Agreement 72  
  12.7   Counterparts, Etc. 72     12.8   Confidentiality 72     12.9   Choice
of Language 73 SECTION 13       JOINT AND SEVERAL LIABILITY AND SURETYSHIP
WAIVERS 73     13.1   Independent Obligations; Subrogation 73     13.2  
Authority to Modify Obligations and Security 73     13.3   Waiver of Defenses 74
    13.4   Exercise of Lender's Rights 74     13.5   Additional Waivers 74    
13.6   Additional Indebtedness 75     13.7   Subordination 75     13.8   Revival
75     13.9   Understanding of Waivers 76

ii

--------------------------------------------------------------------------------

INDEX TO
EXHIBITS AND SCHEDULES

Exhibit A   • Information Certificates Schedule 4.1   • Permitted Locations,
etc. Schedule 5.2(b)   • Chattel Paper and Instruments Schedule 5.2(f)   •
Letters of Credit, etc. Schedule 5.2(g)   • Commercial Tort Claims Schedule 8.4
  • Liens Schedule 8.8   • Environmental Disclosures Schedule 8.12   • Labor
Relations Schedule 8.14   • Material Contracts Schedule 9.9   • Indebtedness
Schedule 9.10   • Loans and Advances

iii

--------------------------------------------------------------------------------

CANADIAN LOAN AND SECURITY AGREEMENT

        This Canadian Loan and Security Agreement dated December 20, 2002 is
entered into by and among CONGRESS FINANCIAL CORPORATION (CANADA), an Ontario
corporation ("Lender") and GUESS? CANADA CORPORATION, a Canadian corporation and
GUESS? CANADA RETAIL INC., a Canadian corporation, jointly and severally as
co-borrowers (each a "Borrower" and collectively, the "Borrowers").

W I T N E S S E T H:

        WHEREAS, Guess ?, Inc. owns, directly or indirectly, all of the issued
and outstanding capital stock of the Borrowers and U.S. Borrowers (as defined
below); and

        WHEREAS U.S. Lender (as defined below) has previously entered into
certain financing arrangements with Guess ? Inc. and the other U.S. Borrowers
(as defined below) pursuant to the U.S. Agreement; and

        WHEREAS, Borrowers have requested that Lender enter into certain
financing arrangements in Canada with Borrowers as an integrated business unit
pursuant to which Lender may make loans and provide other financial
accommodations to Borrowers as an integrated business unit; and

        WHEREAS, Lender is willing to make such loans and provide such financial
accommodations on the terms and conditions set forth herein;

        NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1    DEFINITIONS    

        For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:

        1.1    "Accounts"  shall mean all present and future rights of Borrowers
to payment of a monetary obligation, whether or not earned by performance, which
is not evidenced by chattel paper or an instrument, (a) for property that has
been or is to be sold, leased, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit, charge or debit card
along with all information contained on or for use with such card.

        1.2    "Adjusted Eurodollar Rate"  shall mean, with respect to each
Interest Period for any Eurodollar Rate Loan, the rate per annum (rounded
upwards, if necessary, to the next one-sixteenth (1/16) of one percent (1%))
determined by dividing (a) the Eurodollar Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
hereof, "Reserve Percentage" shall mean the reserve percentage, expressed as a
decimal, prescribed by any United States or foreign banking authority for
determining the reserve requirement which is or would be applicable to deposits
of United States dollars in a non-United States or an international banking
office of Reference Bank used to fund a Eurodollar Rate Loan or any Eurodollar
Rate Loan made with the proceeds of such deposit, whether or not the Reference
Bank actually holds or has made any such deposits or loans. The Adjusted
Eurodollar Rate shall be adjusted on and as of the effective day of any change
in the Reserve Percentage.

        1.3    "Adjusted Tangible Net Worth"  shall mean as to any Person, at
any time, in accordance with GAAP (except as otherwise specifically set forth
below), on a consolidated basis for such Person and its Subsidiaries (if any),
the amount equal to the difference between: (a) the aggregate net book value of
all assets of such Person and its Subsidiaries (excluding the value of patents,
trademarks, tradenames, copyrights, licenses, goodwill, prepaid assets and other
intangible assets), calculating the book value of inventory for this purpose on
a first-in-first-out basis, after deducting from such book values all
appropriate reserves in accordance with GAAP (including all reserves for
doubtful receivables,

--------------------------------------------------------------------------------


obsolescence, depreciation and amortization) and (b) the aggregate amount of the
Indebtedness and other liabilities of such Person and its Subsidiaries
(including tax and other proper accruals).

        1.4    "Affiliate"  shall mean, with respect to a specified Person, any
other Person which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds five percent (5%) or more of any class of Voting
Stock of such Person or other equity interests in such Person, (b) any Person of
which such Person beneficially owns or holds five percent (5%) or more of any
class of Voting Stock or in which such Person beneficially owns or holds five
percent (5%) or more of the equity interests and (c) any director or executive
officer of such Person. For purposes of this definition, the term "control"
(including, with correlative meanings, the terms "controlled by" and "under
common control with"), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.

        1.5    "Availability Compliance Period"    shall mean the period of time
beginning upon an Availability Triggering Event or a Compliance Triggering
Event, as applicable from time to time under this Agreement, and continuing
through the Availability Compliance Reinstatement Date.

        1.6    "Availability Compliance Reinstatement Date"  shall mean the
180thconsecutive day on which the corresponding calculation of U.S. Excess
Availability or Compliance Excess Availability is equal to at least the U.S.
Dollar Equivalent of Twenty Million Dollars ($20,000,000) and the Canadian
Compliance Excess Availability is equal to at least the U.S. Dollar Equivalent
of One Million Dollars ($1,000,000).

        1.7    "Availability Compliance Report"  shall mean a compliance report
delivered by Borrowers to Lender on a monthly basis during the Availability
Compliance Period, in form and substance satisfactory to Lender.

        1.8    "Availability Triggering Event"  shall mean the occurrence of any
event or events or the existence of any circumstance or circumstances that cause
(a) the aggregate of U.S. Excess Availability and Canadian Compliance Excess
Availability to be less than the U.S. Dollar Equivalent of Twenty Million
Dollars ($20,000,000) or (b) Canadian Compliance Excess Availability to be less
than the U.S. Dollar Equivalent of One Million Dollars ($1,000,000).

        1.9    "Average Excess Availability"  shall mean the sum of the U.S.
Average Excess Availability and the Canadian Average Excess Availability.

        1.10    "Blocked Accounts"  shall have the meaning set forth in
Section 6.3 hereof.

        1.11    "Borrowing Base"  shall mean, at any time, the amount equal to
the U.S. Dollar Equivalent of: (a) eighty-five percent (85%) of the Net Amount
of Eligible Accounts, plus (b) the lowest of: (i) sixty-five percent (65%) (or
seventy-two percent (72%) for the period from August 1 to October 31 of each
year) of the Value of Eligible Inventory consisting of finished goods or
(ii) eighty-five percent (85%) of the Net Recovery Value expressed as a
percentage of cost of the Value of Eligible Inventory as reflected on the most
recent appraisal of the Inventory received and accepted by Lender prior to the
date of the calculation, or (iii) the Inventory Sublimit, plus (c) the Canadian
Permitted Overadvance, less (d) the Gift Certificate and Store Credit Reserve,
less (e) any Reserves. For purposes only of applying the sublimit on Loans based
on Eligible Inventory set forth in clause (b)(iii) above, Lender may treat the
then undrawn amounts of outstanding Letter of Credit Accommodations for the
purpose of purchasing Eligible Inventory as Loans to the extent Lender is in
effect basing the issuance of the Letter of Credit Accommodations on the Value
of the Eligible Inventory being purchased with such Letter of Credit
Accommodations.

2

--------------------------------------------------------------------------------


        1.12    "Business Day"  shall mean any day (i) other than a Saturday or
Sunday or other day on which commercial banks are authorized or required to
close under the laws of the State of New York, the State of North Carolina, the
State of California, the Province of Ontario or the Province of Quebec, and
(ii) on which Lender's offices and the Bank of Montreal are open for the
transaction of business and (b) a day on which the Reference Bank and Lender are
open for the transaction of business, except that if a determination of a
Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market.

        1.13    "Canadian Average Excess Availability"  shall mean an amount
equal to the U.S. Dollar Equivalent of the aggregate of the average daily
amount, as determined by Lender, for each fiscal quarter of: (a) the aggregate
of the Borrowing Base and the credit balance in each Blocked Account subject to
a Deposit Account Control Agreement on the date of calculation, minus (b) the
amount of all then outstanding and unpaid Obligations.

        1.14    "Canadian Compliance Excess Availability"  shall mean the
amount, as determined by Lender, as of any time, equal to the U.S. Dollar
Equivalent of: (a) the Borrowing Base, minus (b) the amount of all then
outstanding and unpaid Obligations.

        1.15    "Canadian Dollar Equivalent"  shall mean at any time (a) as to
any amount denominated in Canadian Dollars, the amount thereof and (b) as to any
amount denominated in U.S. Dollars or any other currency, the equivalent amount
in Canadian Dollars calculated by Lender at such time using the then applicable
Exchange Rate in effect on the Business Day of determination.

        1.16    "Canadian Dollar Loans"  shall mean any Loans or portion thereof
which are denominated in Canadian Dollars.

        1.17    "Canadian Dollars"  and "C$" shall each mean the lawful currency
of Canada.

        1.18    "Canadian Excess Availability"  shall mean the amount, as
determined by Lender, calculated at any time, equal to the U.S. Dollar
Equivalent of: (a) the Borrowing Base, plus (b) Borrowers' unrestricted cash
and/or Cash Equivalents that are on deposit in a securities or deposit account
subject to a control agreement, in form and substance satisfactory to Lender,
minus (c) the book overdraft of Borrowers, minus (d) the sum of: (i) the amount
of all then outstanding and unpaid Obligations, plus (ii) the aggregate amount
of all then outstanding and unpaid trade payables and other obligations of
Borrowers, which are more than sixty (60) days past due as of the last day of
the immediately preceding fiscal month, and plus (iii) the amount of cheques
issued by Borrowers to pay trade payables and other obligations which are more
than sixty (60) days past due as of such time, but not yet sent (but without
duplication of clause (d)(ii)), as of the last day of the immediately preceding
fiscal month.

        1.19    "Canadian Facility"  shall mean the revolving line of credit
made available to the Borrowers pursuant to this Agreement which shall not
permit overadvances in excess of the Canadian Permitted Overadvance, as such
facility may be amended or replaced from time to time.

        1.20    "Canadian Guarantee"  shall mean the guarantee by the U.S.
Borrowers dated as of the date hereof, of any amounts borrowed by the Borrowers
under the Canadian Facility; provided that the rights of the Lender under the
Canadian Facility with respect to such guarantee rank in priority to the rights
of U.S. Lender under the U.S. Agreement on terms and conditions satisfactory to
Lender pursuant to an intercreditor agreement between the U.S. Lender and the
Lender.

        1.21    "Canadian Pension Plan"  shall mean any plan, program or
arrangement (other than the Canada/Quebec Pension Plan) that is a pension plan
for the purposes of any applicable pension benefits legislation or any tax laws
of Canada or a Province thereof, whether or not registered under any such laws,
which is maintained or contributed to by, or to which there is or may be an
obligation to contribute by, any Borrower in respect of any Person's employment
in Canada with such Borrower.

3

--------------------------------------------------------------------------------


        1.22    "Canadian Permitted Overadvance"  shall mean the maximum amount
which may be borrowed by the Borrowers under the Canadian Facility in excess of
the amount otherwise permitted to be borrowed based on the Borrowing Base
(calculated without reference to the amount of any Canadian Permitted
Overadvance), up to a maximum of Five Million Dollars ($5,000,000), provided
that the maximum amount of such Canadian Permitted Overadvance may be changed
only one time per calendar quarter on the first Business Day following the end
of each quarter, only in increments of One Million Dollars ($1,000,000), and
only upon three (3) Business Days' prior written notice to Lender and U.S.
Lender and subject to U.S. Lender being satisfied at the time that such change
is to take effect that there is sufficient U.S. Excess Availability to permit
the establishment of the corresponding Canadian Permitted Overadvance Reserve
(as defined in the U.S. Agreement).

        1.23    "Canadian Prime Rate"  shall mean, at any time, the greater of
(i) the rate from time to time publicly announced by Bank of Montreal as its
prime rate in effect for determining interest rates on Canadian Dollar
denominated commercial loans in Canada, whether or not such announced rate is
the best rate available at such bank and (ii) the CDOR Rate at such time plus
one (1%) percent per annum.

        1.24    "Canadian Prime Rate Loans"  shall mean any Canadian Dollar
Loans or portion thereof on which interest is payable based on the Canadian
Prime Rate in accordance with the terms hereof.

        1.25    "Canadian Security Laws"  shall mean the Civil Code of Quebec as
in effect in the Province of Quebec, the Personal Property Security Act as in
effect in the Province of Ontario or any other Canadian Federal or Provincial
statute pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time. References to sections of the relevant statute shall be construed to also
refer to any successor sections.

        1.26    "Capital Leases"  shall mean, as applied to any Person, any
lease of (or any agreement conveying the right to use) any property (whether
real, personal or mixed) by such Person as lessee which in accordance with GAAP,
is required to be reflected as a liability on the balance sheet of such Person.

        1.27    "Capital Stock"  shall mean, with respect to any Person, any and
all shares, interests, participations or other equivalents (however designated)
of such Person's capital stock, partnership interests or limited liability
company interests at any time outstanding, and any and all rights, warrants or
options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).

        1.28    "Cash Equivalents"  shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America, Canada or any
agency or instrumentality thereof; provided, that the full faith and credit of
the United States of America or Canada, as applicable, is pledged in support
thereof; (b) certificates of deposit or bankers' acceptances with a maturity of
ninety (90) days or less of any financial institution that is a member of the
Federal Reserve System or a Schedule I Bank under the Bank Act (Canada) having
combined capital and surplus and undivided profits of not less than the U.S.
Dollar Equivalent of Two Hundred Fifty Million Dollars ($250,000,000);
(c) commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except an Affiliate of any
Borrower) organized under the laws of any State of the United States of America
or the District of Columbia or organized under the law of any Province of Canada
or the federal laws applicable therein and rated at least A-1 by Standard &
Poor's Ratings Service, a division of The McGraw-Hill Companies, Inc. or at
least P-1 by Moody's Investors Service, Inc.; (d) repurchase obligations with a
term of not more than thirty (30) days for underlying securities of the types
described in clause (a) above entered into with any financial institution having
combined capital and surplus and undivided profits of not less than the U.S.
Dollar Equivalent of Two Hundred Fifty

4

--------------------------------------------------------------------------------


Million Dollars ($250,000,000); (e) repurchase agreements and reverse repurchase
agreements relating to marketable direct obligations issued or unconditionally
guaranteed by the United States of America, Canada or issued by any governmental
agency thereof and backed by the full faith and credit of the United States of
America or Canada, as applicable, in each case maturing within ninety (90) days
or less from the date of acquisition; provided, that the terms of such
agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; and
(f) investments in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (a) through (e) above.

        1.29    "CDOR Rate"  shall mean, on any day, the annual rate of interest
which is the rate based on an average 30 day rate applicable to Canadian Dollar
bankers' acceptances appearing on the "Reuters Screen CDOR Page" (as defined in
the International Swap Dealer Association, Inc. definitions, as modified and
amended from time to time) as of 10:00 a.m. Toronto, Ontario time on such day;
provided that if such rate does not appear on the Reuters Screen CDOR Page as
contemplated, then the CDOR Rate on any day shall be the 30 day rate applicable
in Canadian Dollar bankers' acceptances quoted by the Bank of Montreal as of
10:00 a.m. Toronto, Ontario time on such day.

        1.30    "Central Collection Deposit Account"  shall mean any deposit
account established by either Borrower that is used by such Borrower to receive
deposits from local retail store deposit accounts or from sales of Inventory or
other proceeds of Collateral arising from transactions other than sales at local
retail stores.

        1.31    "Change of Control"  shall mean (a) the transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of either Borrower to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act); (b) the liquidation or dissolution of
either Borrower or the adoption of a plan by the stockholders of such Borrower
relating to the dissolution or liquidation of such Borrower; (c) with respect to
Parent, the acquisition by any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), except for one or more Permitted Holders,
of beneficial ownership, directly or indirectly, of fifty percent (50%) or more
of the voting power of the total outstanding Voting Stock or the Board of
Directors and with respect to either Borrower, the acquisition by any Person
other than Parent or a wholly-owned, direct or indirect, Subsidiary of Parent of
any outstanding Voting Stock of any such Borrower; (d) with respect to Parent,
during any period of two (2) consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors who have been appointed by any Permitted Holder, or whose nomination
for election by the stockholders of Parent, as the case may be, was approved by
a vote of at least sixty-six and two-thirds percent (662/3%) of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors then still in
office, or in the case of either Borrower any director shall be elected or
appointed to the Board of Directors by any Person other than Parent or a
wholly-owned, direct or indirect, Subsidiary of Parent; or (e) the failure of
the Permitted Holders to hold at least fifty one percent (51%) of the voting
power of the total outstanding Voting Stock of Parent, other than as a result of
a public offering of such Voting Stock, at which time the Permitted Holders
shall hold at least thirty percent (30%) of the voting power of the total
outstanding Voting Stock of Parent, and the failure of Parent to own, directly
or indirectly, one hundred percent (100%) of the voting power of the total
outstanding Voting Stock of either Borrower; or (f) a "Change of Control" as
defined in the U.S. Agreement occurs with respect to any of the U.S. Borrowers.

        1.32    "Code"  shall mean the Internal Revenue Code of 1986, as the
same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

5

--------------------------------------------------------------------------------


        1.33    "Collateral"  shall have the meaning set forth in Section 5
hereof.

        1.34    "Collateral Access Agreement"  shall mean an agreement in
writing, in form and substance satisfactory to Lender, from any lessor of
premises to either Borrower, or any other person to whom any Collateral
(including Inventory, Equipment, bills of lading or other documents of title) is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, pursuant to which such lessor, consignee or other person, inter
alia, acknowledges the first priority security interest of Lender in such
Collateral, agrees to waive any and all claims such lessor, consignee or other
person may, at any time, have against such Collateral, whether for processing,
storage or otherwise, and agrees to permit Lender access to, and the right to
remain on, the premises of such lessor, consignee or other person so as to
exercise Lender's rights and remedies and otherwise deal with such Collateral
and, in the case of any consignee or other person who at any time has custody,
control or possession of any Collateral, acknowledges that it holds and will
hold possession of the Collateral for the benefit of Lender and agrees to follow
all instructions of Lender with respect thereto.

        1.35    "Compliance Excess Availability"  shall mean the sum of U.S.
Compliance Excess Availability and Canadian Compliance Excess Availability.

        1.36    "Compliance Triggering Event"  shall mean the occurrence of any
event or events or the existence of any circumstance or circumstances that cause
(a) the U.S. Compliance Excess Availability to be less than Twenty Million
Dollars ($20,000,000) or (b) the Canadian Compliance Excess Availability to be
less than the U.S. Dollar Equivalent of One Million Dollars ($1,000,000).

        1.37    "Credit Facilities"  shall mean, collectively, the U.S. Facility
and the Canadian Facility.

        1.38    "Credit Parties"  means the U.S. Borrowers and the Borrowers
collectively, and "Credit Party" means any one of such Credit Parties.

        1.39    "Deed of Hypothec"  means, collectively, (a) the Deed of
Hypothec executed or to be executed by Guess? Canada Corporation, pursuant to
which it hypothecates its Collateral and other therein described property in
favour of Lender pursuant to the provisions of the Civil Code of Quebec, and
(b) the Deed of Hypothec executed or to be executed by Guess? Canada
Retail, Inc., pursuant to which it hypothecates its Collateral and other therein
described property in favour of Lender pursuant to the provisions of the Civil
Code of Quebec.

        1.40    "Default"  shall mean an act, condition or event which with
notice or passage of time or both would constitute an Event of Default.

        1.41    "Deposit Account Control Agreement"  shall mean an agreement in
writing, in form and substance satisfactory to Lender, by and among Lender,
either Borrower and any bank at which any deposit account of such Borrower is at
any time maintained which provides that such bank will comply with instructions
originated by Lender directing disposition of the funds in the deposit account
without further consent by such Borrower and such other terms and conditions as
Lender may require, including as to any such agreement with respect to any
Blocked Account, providing that all items received or deposited in the Blocked
Accounts are the property of Lender, that the bank has no lien upon, hypothec
over, or right to setoff against, the Blocked Accounts, the items received for
deposit therein, or the funds from time to time on deposit therein and that the
bank will wire, or otherwise transfer, in immediately available funds, on a
daily basis to the Lender Payment Account all funds received or deposited into
the Blocked Accounts, as provided in Sections 6.3 and 6.4.

        1.42    "Dilution"  means, as of any date of determination, a
percentage, based upon the experience of the immediately prior 180 days, that is
the result of dividing the Dollar (or Dollar equivalent) amount of (a) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items

6

--------------------------------------------------------------------------------


with respect to the Accounts during such period, by (b) Borrowers' gross
billings with respect to Accounts during such period.

        1.43    "Dilution Reserve"  means, as of any date of determination, a
Reserve sufficient to reduce the advance rate against Eligible Accounts by one
percentage point for each percentage point or fraction thereof by which Dilution
is in excess of six percent (6%).

        1.44    "Discount Reserve"  shall mean a Reserve equal to the discount
reserve taken by Borrowers on their financial statements prepared in accordance
with GAAP of discounts on sales of Inventory allowed by Borrowers as reported by
Borrowers in the financial statements delivered under Section 9.6.

        1.45    "Dollars"  or "$" means United States dollars.

        1.46    "Domestic Subsidiary"  shall mean a Subsidiary of a Borrower
that is organized or incorporated under the laws of Canada or any province or
territory thereof.

        1.47    "EBITDA"  shall mean, with respect to any fiscal period,
Parent's and its Subsidiaries' consolidated net earnings (or loss), minus
extraordinary gains, plus interest expense, income taxes, and depreciation and
amortization, plus non-cash extraordinary losses for such period, as determined
in accordance with GAAP.

        1.48    "Eligible Accounts"  shall mean Accounts created by Borrowers
which are and continue to be acceptable to Lender based on the criteria set
forth below. In general, Accounts shall be Eligible Accounts if:

        (a)  such Accounts arise from the actual and bona fide sale and delivery
of goods by Borrowers or rendition of services by Borrowers in the ordinary
course of their business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

        (b)  such Accounts do not permit payment more than ninety (90) days
after the original invoice date, and are not unpaid more than sixty (60) days
after their original due date;

        (c)  such Accounts comply with the terms and conditions contained in
Section 7.2 of this Agreement;

        (d)  such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return (excluding consumer returns in the ordinary course of
business), sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

        (e)  such Accounts do not arise from or are related to the
Securitization Assets;

        (f)    the chief executive office of the account debtor with respect to
such Accounts is located in the United States of America or Canada (provided,
that, at any time promptly upon Lender's request, Borrowers shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be required by Lender to perfect the security interests
of Lender in those Accounts of an account debtor with its chief executive office
or principal place of business in Canada in accordance with the applicable laws
of the Province of Canada in which such chief executive office or principal
place of business is located and take or cause to be taken such other and
further actions as Lender may request to enable Lender as secured party with
respect thereto to collect such Accounts under the applicable Federal or
Provincial laws of Canada) or, at Lender's option, if the chief executive office
and principal place of business of the account debtor with respect to such
Accounts is located other than in the United States of America or Canada, then
if either: (i) the account debtor has delivered to Borrowers an irrevocable
letter of credit issued or confirmed by a bank satisfactory to Lender and
payable only in Canada and in Dollars or Canadian Dollars, sufficient to cover
such Account, in form and substance satisfactory to Lender and if required by
Lender, the original of such letter of

7

--------------------------------------------------------------------------------

credit has been delivered to Lender or Lender's agent and Borrowers have
complied with the terms of Section 5.2(f) hereof with respect to the assignment
of the proceeds of such letter of credit to Lender or naming Lender as
transferee beneficiary thereunder, as Lender may specify, or (ii) such Account
is subject to credit insurance payable to Lender issued by an insurer and on
terms and in an amount acceptable to Lender, or (iii) such Account is otherwise
acceptable in all respects to Lender (subject to such lending formula with
respect thereto as Lender may determine);

        (g)  such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon Borrowers' satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Lender shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to
Lender, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;

        (h)  the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to any right of setoff or recoupment against
such Accounts (but the portion of the Accounts of such account debtor in excess
of the amount at any time and from time to time owed by any Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);

        (i)    there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;

        (j)    such Accounts are subject to the first priority, valid and
perfected security interest, lien or first ranking valid hypothec of Lender and
any goods giving rise thereto are not, and were not at the time of the sale
thereof, subject to any claims, liens, security interest or hypothecs except
those permitted in this Agreement;

        (k)  neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower;

        (l)    the account debtors with respect to such Accounts are not any
foreign government, the United States of America, Canada, any State, Province,
political subdivision, department, agency or instrumentality thereof, unless, if
(i) the account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Lender's
request, the Federal Assignment of Claims Act of 1940, as amended or any similar
State or local law, if applicable, has been complied with in a manner
satisfactory to Lender, or (ii) the Account Debtor is Her Majesty in the Right
of Canada or any provincial or local governmental entity, or any ministry, upon
Lender's request, the applicable Borrower has assigned its rights to payment of
such Account to Lender pursuant to and in accordance with the Financial
Administration Act, R.S.C. 185, c. F-11, as amended, or any similar applicable
provincial or local law, regulation or requirement;

        (m)  there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor's financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);

        (n)  such Accounts are not evidenced by or arising under any instrument
or chattel paper;

        (o)  such Accounts of a single account debtor or its affiliates do not
constitute more than twenty percent (20%) of all otherwise Eligible Accounts
except that with respect to the Accounts of Sears, the Bay and Winners and their
respective affiliates (collectively, the "Specified Account

8

--------------------------------------------------------------------------------




Debtors"), such percentage for each of them shall be thirty percent (30%)
subject to the limitation that the aggregate amount of the Accounts of such
Specified Account Debtors shall not constitute more than sixty percent (60%) of
all otherwise Eligible Accounts (but in each case the portion of the Accounts
not in excess of the relevant percentages may be deemed Eligible Accounts);

        (p)  such Accounts are not owed by an account debtor who has Accounts
that permit payment more than ninety (90) days after their original invoice date
or remain unpaid more than sixty (60) days after their original due date which
constitute more than fifty percent (50%) of the total Accounts of such account
debtor;

        (q)  the account debtor is not located in a state requiring the filing
of a Notice of Business Activities Report or similar report in order to permit
Borrowers to seek judicial enforcement in such State of payment of such Account,
unless the relevant Borrower has qualified to do business in such state or has
filed a Notice of Business Activities Report or equivalent report for the then
current year or such failure to file and inability to seek judicial enforcement
is capable of being remedied without any material delay or material cost;

        (r)  such Accounts are owed by account debtors whose total indebtedness
to Borrowers does not exceed the credit limit with respect to such account
debtors as determined by Borrowers from time to time in the ordinary course of
business consistent with their current practices as of the date hereof and as is
reasonably acceptable to Lender (but the portion of the Accounts not in excess
of such credit limit may be deemed Eligible Accounts);

        (s)  such Accounts do not arise from any licensing or royalty rights;
and

        (t)    such Accounts are owed by account debtors deemed creditworthy at
all times by Lender in good faith.

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Lender in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Lender has no written notice thereof
from Borrowers prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Accounts in the good faith determination of Lender. Any Accounts which are
not Eligible Accounts shall nevertheless be part of the Collateral.

        1.49    "Eligible Inventory"  shall mean Inventory consisting of
finished goods held for resale in the ordinary course of the business of
Borrowers which is acceptable to Lender based on the criteria set forth below.
In general, Eligible Inventory shall not include:

        (a)  raw materials or work-in-process;

        (b)  short rolls;

        (c)  trim;

        (d)  packaging and shipping materials;

        (e)  supplies used or consumed in Borrowers' business;

        (f)    Inventory at premises other than those listed on Schedule 4.1 as
permitted locations or at new store locations opened in accordance with
Section 9.2, except Inventory in transit from one permitted location within
Canada to another, and except any Inventory which would otherwise be deemed
Eligible Inventory that is not located at a premises described above may
nevertheless be considered Eligible Inventory:

          (i)  as to locations in which a landlord may have a lien, security
interest or hypothec against assets of a tenant which are leased by any Borrower
if Lender shall have received a

9

--------------------------------------------------------------------------------

Collateral Access Agreement from the owner and lessor of such location, duly
authorized, executed and delivered by such owner and lessor or if Lender shall
not have received such Collateral Access Agreement (or Lender shall determine to
accept a Collateral Access Agreement which does not include all required
provisions or provisions in the form otherwise required by Lender), Lender may,
at is option, nevertheless consider Inventory at such location to be Eligible
Inventory to the extent Lender shall have established such Reserves in respect
of amounts at any time payable by any Borrower to the owner and lessor thereof
as Lender shall determine, and

        (ii)  as to locations owned and operated by a third person, if Lender
shall have received a Collateral Access Agreement from such owner and operator
with respect to such location, duly authorized, executed and delivered by such
owner and operator or if Lender shall not have received such Collateral Access
Agreement (or Lender shall determine to accept a Collateral Access Agreement
which does not include all required provisions or provisions in the form
otherwise required by Lender), Lender may, at its option, nevertheless consider
Inventory at such location to be Eligible Inventory to the extent Lender shall
have established such Reserves in respect of amounts at any time payable by any
Borrower to the owner and operator thereof as Lender shall determine, and, in
addition, as to locations owned and operated by a third person, Lender shall
have received, if required by Lender: (A) PPSA-financing statements between the
owner and operator, as consignee or bailee, and the relevant Borrower, as
consignor or bailor, in form and substance satisfactory to Lender, which are
duly assigned to Lender and (B) a written notice to any lender to the owner and
operator of the first priority security interest in such Inventory of Lender;

        (g)  Inventory subject to a security interest, lien and/or hypothec in
favor of any person other than Lender except those permitted in this Agreement;

        (h)  bill and hold goods;

        (i)    obsolete, excess or slow moving Inventory;

        (j)    Inventory which is not subject to the first priority, valid and
perfected security interest, lien and/or hypothec of Lender;

        (k)  returned, damaged and/or defective Inventory;

        (l)    Inventory purchased or sold on consignment; and

        (m)  Inventory located outside Canada (except for Inventory located at
or destined for delivery to U.S. Borrowers' warehouse location at 5000
Crittenden Dr., Lousiville, Kentucky, U.S.A. which was the subject of a Letter
of Credit Accommodation hereunder and which Inventory is not co-mingled with the
Inventory of the U.S. Borrowers or any other Person) unless such Inventory is in
transit to a permitted location within Canada and Lender has a perfected first
priority security interest, lien and/or hypothec in such Inventory and has
received appropriate documentation to permit Lender to gain possession and
control of such Inventory.

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Lender in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Lender has no written notice thereof
from Borrowers prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Inventory in the good faith determination of Lender. Any Inventory which is
not Eligible Inventory shall nevertheless be part of the Collateral.

        1.50    "Environmental Laws"  shall mean all foreign, Federal,
Provincial and local laws (including common law), legislation, rules, codes,
licenses, permits (including any conditions imposed therein),

10

--------------------------------------------------------------------------------


authorizations, judicial or administrative decisions, injunctions or agreements
between any Borrower and any Governmental Authority, (a) relating to pollution
and the protection, preservation or restoration of the environment (including
air, water vapor, surface water, ground water, drinking water, drinking water
supply, surface land, subsurface land, plant and animal life or any other
natural resource), or to human health or safety, (b) relating to the exposure
to, or the use, storage, recycling, treatment, generation, manufacture,
processing, distribution, transportation, handling, labeling, production,
release or disposal, or threatened release, of Hazardous Materials, or
(c) relating to all laws with regard to recordkeeping, notification, disclosure
and reporting requirements respecting Hazardous Materials. The term
"Environmental Laws" includes (i) the Canadian Environmental Assessment Act, the
Canadian Environmental Protection Act, the Environmental Assessment Act
(Ontario), and the Environmental Protection Act (Ontario) and any similar or
equivalent legislation in the Province of Quebec or any other province in which
either or both of the Borrowers operates or carries on business, (ii) applicable
provincial or territorial counterparts to such laws, and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.

        1.51    "Equipment"  shall mean all of Borrowers' now owned and
hereafter acquired equipment, wherever located, including machinery, data
processing and computer equipment and computer hardware and software, whether
owned or licensed, and including embedded software, vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

        1.52    "Eurodollar Rate"  shall mean with respect to the Interest
Period for a Eurodollar Rate Loan, the interest rate per annum equal to the
arithmetic average of the rates of interest per annum (rounded upwards, if
necessary, to the next one-sixteenth (1/16) of one percent (1%)) at which
Reference Bank is offered deposits of United States dollars in the London
interbank market (or other Eurodollar Rate market selected by Borrowers and
approved by Lender) on or about 9:00 a.m. (New York time) two (2) Business Days
prior to the commencement of such Interest Period in amounts substantially equal
to the principal amount of the Eurodollar Rate Loans requested by and available
to Borrowers in accordance with this Agreement, with a maturity of comparable
duration to the Interest Period selected by Borrowers.

        1.53    "Eurodollar Rate Loans"  shall mean any Loans or portion thereof
on which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.

        1.54    "Event of Default"  shall mean the occurrence or existence of
any event or condition described in Section 10.1 hereof.

        1.55    "Excess Availability"  shall mean the sum of the U.S. Excess
Availability and the Canadian Excess Availability.

        1.56    "Exchange Act"  shall mean the Securities Exchange Act of 1934,
together with all rules, regulations and interpretations thereunder or related
thereto.

        1.57    "Exchange Rate"  shall mean (a) except as otherwise provided in
paragraph (b) hereof, the prevailing spot rate of exchange of Reference Bank or,
if such rate is not available from Reference Bank such other bank as Lender may
reasonably select for the purpose of conversion of one currency to another, at
or around 11:00 a.m. New York time, on the date on which any such conversion of
currency is to be made under this Agreement; and (b) with respect to any
calculation being done by the Borrowers in respect of the Borrowing Base, the
prevailing spot "buy" rate of exchange of Bank of Montreal or, if such rate is
not available from Bank of Montreal such other bank as Lender may reasonably
select for the purpose of conversion of one currency to another, at or around
11:00 a.m. New York time, on the date on which any such conversion of currency
is to be made under this Agreement.

11

--------------------------------------------------------------------------------


        1.58    "Federal Funds Rate"    means, for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Lender on such day.

        1.59    "Financing Agreements"  shall mean, collectively, this Agreement
and all notes, guaranties, security agreements, hypothecs, mortgages, deeds of
trust, deeds to secure debts, deposit account control agreements, intercreditor
agreements and all other agreements, documents and instruments now or at any
time hereafter executed and/or delivered by Borrowers or any Obligor in
connection with this Agreement.

        1.60    "GAAP"  shall mean: (a) in respect of the U.S. Borrowers,
generally accepted accounting principles in the United States of America as in
effect from time to time as set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board which are applicable to the circumstances as of the date of
determination consistently applied, except that, for purposes of Section 9.18
hereof, GAAP shall be determined on the basis of such principles in effect on
the date hereof and consistent with those used in the preparation of the most
recent audited financial statements delivered to Lender prior to the date
hereof; and (b) in respect of the Borrowers, generally accepted accounting
principles in Canada as in effect from time to time as set forth in the opinions
and pronouncements of the relevant Canadian public and private accounting boards
and institutes that are applicable to the circumstances as of the date of
determination consistently applied.

        1.61    "Gift Certificate and Store Credit Reserve"  shall mean, as of
any date of determination, a Reserve equal to the amount of fifty percent (50%)
of all (i) accrued and outstanding gift certificates issued by Borrowers in the
ordinary course of business and (ii) the aggregate amount of outstanding store
credits given by Borrowers to their customers in the ordinary course of
business.

        1.62    "Governmental Authority"  shall mean any nation or government,
any state, province, or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

        1.63    "Guess Licensing"  shall mean Guess Licensing, Inc., a Delaware
corporation and a wholly-owned Subsidiary of Parent.

        1.64    "Hazardous Materials"  shall mean any hazardous, toxic or
dangerous substances, materials and wastes, including hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including materials which
include hazardous constituents), sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials, or wastes and including any
other substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

        1.65    "Indebtedness"  shall mean, with respect to any Person, any
liability, whether or not contingent, (a) in respect of borrowed money (whether
or not the recourse of the lender is to the whole of the assets of such Person
or only to a portion thereof) or evidenced by bonds, notes, debentures or
similar instruments; (b) representing the balance deferred and unpaid of the
purchase

12

--------------------------------------------------------------------------------


price of any property or services (except any such balance that constitutes an
account payable to a trade creditor (whether or not an Affiliate) created,
incurred, assumed or guaranteed by such Person in the ordinary course of
business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith); (c) all obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition;
(e) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Capital Stock or other equity securities issued
by such Person; (f) all reimbursement obligations and other liabilities of such
Person with respect to surety bonds (whether bid, performance or otherwise),
letters of credit, banker's acceptances, drafts or similar documents or
instruments issued for such Person's account; (g) all indebtedness of such
Person in respect of indebtedness of another Person for borrowed money or
indebtedness of another Person otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,
conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Person, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Person, all as of such time;
(h) all obligations, liabilities and indebtedness of such Person (market to
market) arising under swap agreements, cap agreements and collar agreements and
other agreements or arrangements designed to protect such Person against
fluctuations in interest rates or currency or commodity values; and (i) all
obligations owed by such Person under License Agreements with respect to
non-refundable, advance or minimum guaranty royalty payments.

        1.66    "Information Certificate"  shall mean the Information
Certificates of Borrowers constituting Exhibit A hereto containing material
information with respect to Borrowers, their business and assets provided by or
on behalf of Borrowers to Lender in connection with the preparation of this
Agreement and the other Financing Agreements and the financing arrangements
provided for herein.

        1.67    "Intellectual Property"  shall mean Borrowers' now owned and
hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
registrations, trademarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; and trade secret rights, copyright
rights, rights in works of authorship, domain names and domain name
registrations; software and contract rights relating to software, in whatever
form created or maintained.

        1.68    "Interest Period"  shall mean for any Eurodollar Rate Loan, a
period of approximately one (1), two (2), or three (3) months duration as
Borrowers may elect, the exact duration to be determined in accordance with the
customary practice in the applicable Eurodollar Rate market; provided, that
Borrowers may not elect an Interest Period which will end after the last day of
the then-current term of this Agreement.

        1.69    "Interest Rate"  shall mean, as to U.S. Prime Rate Loans, a rate
equal to the U.S. Prime Rate plus the Prime Rate Margin shown below as in effect
from time to time, as to Canadian Prime Rate Loans, a rate equal to the Canadian
Prime Rate plus the Prime Rate Margin shown below as in effect from time to
time, and, as to Eurodollar Rate Loans, a rate equal to the Adjusted Eurodollar
Rate (based on the Eurodollar Rate applicable for the Interest Period selected
by Borrowers as in

13

--------------------------------------------------------------------------------


effect three (3) Business Days after the date of receipt by Lender of the
request of Borrowers for such Eurodollar Rate Loans in accordance with the terms
hereof, whether such rate is higher or lower than any rate previously quoted to
Borrowers) plus the Eurodollar Rate Margin shown below as in effect from time to
time:

 
  Trailing Four Quarters EBITDA

--------------------------------------------------------------------------------

   
  Average Excess Availability
for the immediately preceding
Fiscal Quarter

--------------------------------------------------------------------------------

  Margin over
Prime Rate

--------------------------------------------------------------------------------

  Margin over
Adjusted
Eurodollar Rate

--------------------------------------------------------------------------------

  •   Greater than or equal to $70,000,000   •   Greater than or equal to
$40,000,000   0.00 % 1.75 %
•
 
Greater than or equal to $55,000,000 but less than $70,000,000
 
•
 
Greater than or equal to $30,000,000 but less than $40,000,000
 
0.25
%
2.00
%
•
 
Greater than or equal to $40,000,000 but less than $55,000,000
 
•
 
Greater than or equal to $20,000,000 but less than $30,000,000
 
0.50
%
2.25
%
•
 
Greater than or equal to $25,000,000 but less than $40,000,000
 
•
 
Less than $20,000,000
 
0.75
%
2.50
%

If Trailing Four Quarters EBITDA is less than Twenty Five Million Dollars
($25,000,000), the Interest Rate shall be calculated using the margins based on
Average Excess Availability set forth above. If Trailing Four Quarters EBITDA is
Twenty Five Million Dollars ($25,000,000) or more, the Interest Rate shall be
calculated using the lower of the margins applicable based on Trailing Four
Quarters EBITDA or Average Excess Availability. Notwithstanding the foregoing,
the initial interest rate shall be the applicable Prime Rate plus one-half
percent (0.50%) per annum with respect to Prime Rate Loans and the Adjusted
Eurodollar Rate plus two and one-fourth percent (2.25%) per annum with respect
to Eurodollar Rate Loans, and such rates shall be in effect until financial
statements for the Parent for the period ending December 31, 2002 are delivered;
thereafter, the Interest Rate will be adjusted quarterly based on the margins
set forth above, such adjustments to take effect concurrently with any
corresponding adjustments to the Interest Rate under the U.S. Agreement on the
first day of the month following the timely delivery of financial statements to
Lender under this Agreement. If financial statements are not timely delivered,
the Interest Rate shall be set using the highest margins shown above and shall
remain at that rate until the delivery of financial statements that permit the
setting of the Interest Rate in accordance with the table above.

        1.70    "Inventory"  shall mean all of Borrowers' now owned and
hereafter existing or acquired goods, wherever located, which (a) are leased by
any Borrower as lessor; (b) are held by any Borrower for sale or lease or to be
furnished under a contract of service or in transit; (c) are furnished by any
Borrower under a contract of service; or (d) consist of raw materials, work in
process, finished goods or materials used or consumed in Borrowers' business.

14

--------------------------------------------------------------------------------


        1.71    "Inventory Sublimit"  shall mean an amount equal to the lesser
of (y) Ten Million Dollars ($10,000,000), increased or decreased by the amount
of any Maximum Credit Adjustment in effect at such time, or (z) an amount equal
to seventy-six percent (76%) of the Maximum Credit.

        1.72    "Investment Property Control Agreement"  shall mean an agreement
in writing, in form and substance satisfactory to Lender, by and among Lender,
either Borrower and any securities intermediary, commodity intermediary or other
person who has custody, control or possession of any investment property of such
Borrower acknowledging that such securities intermediary, commodity intermediary
or other person has custody, control or possession of such investment property
on behalf of Lender, that it will comply with entitlement orders originated by
Lender with respect to such investment property, or other instructions of
Lender, or (as the case may be) apply any value distributed on account of any
commodity contract as directed by Lender, in each case, without the further
consent of such Borrower and including such other terms and conditions as Lender
may require.

        1.73    "Lender Payment Account"  shall mean U.S. Dollar account
no. 00002-4635-886 of Lender at Bank of Montreal for U.S. Dollars and Canadian
Dollar account no. 00002-1258-246 of Lender at Bank of Montreal for Canadian
Dollars or such other account of Lender as Lender may from time to time
designate to Borrowers or Parent as the Lender Payment Account for purposes of
this Agreement and the other Financing Agreements.

        1.74    "Letter of Credit Accommodations"  shall mean, collectively, the
letters of credit, merchandise purchase or other guaranties which are from time
to time either (a) issued or opened by Lender for the account of any Borrower or
(b) with respect to which Lender has agreed to indemnify the issuer or
guaranteed to the issuer the performance by any Borrower of its obligations to
such issuer; sometimes being referred to herein individually as a "Letter of
Credit Accommodation".

        1.75    "License Agreements"  shall have the meaning set forth in
Section 8.10 hereof.

        1.76    "Loans"  shall mean the loans now or hereafter made by Lender to
or for the benefit of Borrowers on a revolving basis (involving advances,
repayments and readvances) as set forth in Section 2.1 hereof.

        1.77    "Material Adverse Change"  shall mean (a) a material adverse
change in the business, prospects, operations, results of operations, assets,
liabilities or condition (financial or otherwise) of Borrowers taken as a whole,
(b) a material impairment of Borrowers' ability to perform their obligations
under the Financing Agreements or of Lender's ability to enforce the Obligations
or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of Lender's liens or security interests with respect
to the Collateral as a result of an action or failure to act on the part of a
Borrower.

        1.78    "Material Contract"  shall mean (a) any contract or other
agreement (other than the Financing Agreements or agreements relating solely to
the purchase by any Borrower of Inventory in the ordinary course of such
Borrower's business), written or oral, of any Borrower or Borrowers involving
monetary liability of or to any Person in an amount in excess of the U.S. Dollar
Equivalent of Three Million Dollars ($3,000,000) in any fiscal year and (b) any
other contract or other agreement (other than the Financing Agreements), whether
written or oral, to which any Borrower is a party as to which the breach,
non-performance, cancellation or failure to renew by any party thereto would
have a material adverse effect on the business, assets, condition (financial or
otherwise) or results of operations or prospects of Borrowers or the validity or
enforceability of this Agreement, any of the other Financing Agreements, or any
of the rights and remedies of Lender hereunder or thereunder.

        1.79    "Maximum Credit"  shall mean Fifteen Million Dollars
($15,000,000), plus or minus the amount of any Maximum Credit Adjustment in
effect at such time.

15

--------------------------------------------------------------------------------

        1.80    "Maximum Credit Adjustment"  shall have the meaning set forth in
Section 2.1(d).

        1.81    "Movable Hypothec"  means, collectively, (a) the movable
hypothecs granted by Guess? Canada Corporation, a Canadian corporation, under
the Deed of Hypothec executed or to be executed by it in favour of the Lender,
and (b) the movable hypothecs granted by Guess? Canada Retail, Inc. under the
Deed of Hypothec executed or to be executed by it in favour of the Lender.

        1.82    "Net Amount of Eligible Accounts"  shall mean the gross amount
of Eligible Accounts less returns, claims, credits and allowances of any nature
at any time issued, owing, granted, outstanding, available or claimed with
respect thereto.

        1.83    "Net Recovery Value"  shall mean the net cash Value derived from
the sale and disposition of the Eligible Inventory after deduction of all
liquidation costs and other fees and expenses associated therewith.

        1.84    "Obligations"  shall mean any and all Loans, the Letter of
Credit Accommodations and all other obligations, liabilities and indebtedness of
every kind, nature and description owing by Borrowers to Lender and/or its
affiliates, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether arising under this Agreement or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
case with respect to any Borrower under the United States Bankruptcy Code, the
Bankruptcy and Insolvency Act (Canada), the Companies' Creditors Arrangement Act
(Canada) or any similar statute (including the payment of interest and other
amounts which would accrue and become due but for the commencement of such case,
whether or not such amounts are allowed or allowable in whole or in part in such
case), whether direct or indirect, absolute or contingent, joint or several, due
or not due, primary or secondary, liquidated or unliquidated, secured or
unsecured, and however acquired by Lender.

        1.85    "Obligor"  shall mean each U.S. Borrower and any other
guarantor, endorser, acceptor, surety or other person liable on or with respect
to the Obligations or who is the owner of any property which is security for the
Obligations, other than Borrowers.

        1.86    "Parent"  shall mean Guess ?, Inc.

        1.87    "Permitted Amalgamation"  shall mean the amalgamation of Guess?
Canada Corporation and Guess? Canada Retail Inc. subject to satisfaction of the
following conditions: (a) Borrower shall have given Lender at least 20 days'
notice of the proposed amalgamation; (b) Lender shall have received such
Financing Agreements, confirmations, legal opinions and other documentation as
it may reasonably require in connection with such proposed amalgamation.

        1.88    "Permitted Holders"  shall mean collectively Maurice Marciano,
Paul Marciano and Armand Marciano, the members of their families, their
respective estates, spouses, heirs, ancestors, lineal descendants, spouses of
lineal descendants, legatees and legal representatives of any of the foregoing
and any trust of which one or more of the foregoing are the trustors, the
trustees and/or the beneficiaries.

        1.89    "Person"  or "person" shall mean any individual, sole
proprietorship, partnership, corporation (including any corporation which elects
subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

        1.90    "Prime Rate"  shall mean, the Canadian Prime Rate with respect
to Canadian Prime Rate Loans, and the U.S. Prime Rate with respect to U.S. Prime
Rate Loans.

16

--------------------------------------------------------------------------------

        1.91    "Prime Rate Loans"  shall mean U.S. Prime Rate Loans and
Canadian Prime Rate Loans.

        1.92    "Priority Payables"  shall mean, as to either Borrower at any
time, (a) the full amount of the liabilities of such Borrower at such time which
(i) have a trust imposed to provide for payment or a security interest, pledge,
lien, hypothec or charge ranking or capable of ranking senior to or pari passu
with security interests, liens or charges securing the Obligations on any of the
Accounts or Inventory of such Borrower under Federal, Provincial, State, county,
district, municipal, or local law or (ii) have a right imposed to provide for
payment ranking or capable of ranking senior to or pari passu with the
Obligations under local or national law, regulation or directive, including, but
not limited to, claims for unremitted and/or accelerated rents, taxes, wages,
withholding taxes, VAT and other amounts payable to an insolvency administrator,
employee withholdings or deductions and vacation pay, workers' compensation
obligations, government royalties or pension fund obligations in each case to
the extent such trust, or security interest, lien or charge has been or may be
imposed.

        1.93    "Receivables"  shall mean all of the following now owned or
hereafter arising or acquired property of Borrowers: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; and
(c) all payment intangibles of any Borrower and other contract rights, chattel
paper, instruments, notes, and other forms of obligations owing to any Borrower,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or to or for the
benefit of any third person (including loans or advances to any Affiliates or
Subsidiaries of any Borrower) or otherwise associated with any Accounts,
Inventory or general intangibles of any Borrower (including, without limitation,
choses in action, causes of action, tax refunds, tax refund claims, any funds
which may become payable to any Borrower in connection with the termination of
any Canadian Pension Plan or other employee benefit plan and any other amounts
payable to any Borrower from any Canadian Pension Plan or other employee benefit
plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, casualty
or any similar types of insurance and any proceeds thereof and proceeds of
insurance covering the lives of employees on which any Borrower is a
beneficiary).

        1.94    "Records"  shall mean all of Borrowers' present and future books
of account of every kind or nature, purchase and sale agreements, invoices,
ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of Borrowers with
respect to the foregoing maintained with or by any other person).

        1.95    "Reference Bank"  shall mean Wachovia Bank, National
Association, its successor or such other bank as U.S. Lender may from time to
time designate.

        1.96    "Renewal Date"  shall the meaning set forth in Section 12.1
hereof.

        1.97    "Reserves"  shall mean as of any date of determination, such
amounts as Lender may from time to time establish and revise in good faith
reducing the amount of Loans and Letter of Credit Accommodations which would
otherwise be available to Borrowers under the lending formula(s) provided for
herein: (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations or its value, (ii) the assets,
business or prospects of Borrowers or any Obligor or (iii) the security
interests and other rights of Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Lender's good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrowers or any Obligor to Lender is or may have been incomplete,
inaccurate or misleading in any material respect or (c) to reflect outstanding
Letter of Credit Accommodations as provided in Section 2.2 hereof or (d) in
respect of any state of facts which Lender determines in good faith constitutes
a Default or an Event of Default, or (e) to reflect the amounts of the Priority
Payables

17

--------------------------------------------------------------------------------

or (f) to reflect Lender's good faith estimate of the amount necessary to
reflect changes in applicable currency exchange rates or currency exchange
markets. To the extent Lender may revise the lending formulas used to determine
the Borrowing Base or establish new criteria or revise existing criteria for
Eligible Accounts or Eligible Inventory so as to address any circumstances,
condition, event or contingency in a manner satisfactory to Lender, Lender shall
not establish a Reserve for the same purpose. The amount of any Reserve
established by Lender shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Lender in good faith. Without limiting the generality of the foregoing, Reserves
shall include the Dilution Reserve, the Shrinkage Reserve and the Discount
Reserve and may at Lender's discretion include a reserve for sales tax
liability.

        1.98    "Securitization"  shall mean the series of related transactions
by which (i) Parent and Guess Licensing may transfer to a SPE all or any part of
the Securitization Assets, (ii) the SPE will transfer and/or pledge all or
certain of such Securitization Assets to another Subsidiary (which may be a
corporation, partnership, limited liability company, trust or other legal
entity) which will be wholly-owned by the SPE that will issue securities or debt
instruments evidencing interests in or secured by such assets and/or the
proceeds thereof, (iii) all accounts and other Securitization Assets of the SPE
and the proceeds thereof are segregated from and not commingled with the
Accounts, the other items of Collateral and the proceeds thereof.

        1.99    "Securitization Assets"  shall mean (i) all or any part of the
Intellectual Property that includes and is related to the registered and
unregistered trademarks and tradenames currently utilized in the business
operations of Parent and its Subsidiaries and Affiliates, including those that
are licensed to third parties in and outside of the United States by Parent and
Guess Licensing, (ii) all of their respective rights under all or specific
licenses granted by Parent and Guess Licensing and (iii) all proceeds from the
exploitation thereof or arising with respect thereto, including without
limitation all amounts payable by licensees under such licenses and all proceeds
of the enforcement of rights with respect to such Intellectual Property.

        1.100    "Securitization Closing Date"  shall mean the closing date of a
Securitization.

        1.101    "Securitization Documents"  shall mean the organizational
documents of a SPE and any documents entered into by either Borrower, any U.S.
Borrower, Parent, any direct or indirect Subsidiary or Affiliate of Parent or of
a Borrower, and/or a SPE in connection with a Securitization.

        1.102    "SPE"  shall mean a direct or indirect Subsidiary of Parent,
which may be a corporation, partnership, limited liability company, trust or
other legal entity, formed solely for the purposes of effectuating a
Securitization.

        1.103    "Shrinkage Reserve"  shall mean a Reserve for reductions in
Inventory equal to the shrinkage reserve taken by Borrowers on their financial
statements prepared in accordance with GAAP.

        1.104    "Solvent"  shall mean, at any time with respect to any Person,
that at such time such Person (a) is able to pay its debts as they mature and
has (and has a reasonable basis to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business consistent
with its practices as of the date hereof, and (b) the assets and properties of
such Person at a fair valuation (and including as assets for this purpose at a
fair valuation all rights of subrogation, contribution or indemnification
arising pursuant to any guaranties given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guaranty the face amount of such liability as reduced to reflect
the probability of it becoming a matured liability).

        1.105    "Subordinated Notes"  shall mean the 9.50% Senior Subordinated
Notes due 2003 and 9.50% Series B Senior Subordinated Notes due 2003 of Parent
issued pursuant to an Indenture dated August 23, 1993 with First Trust National
Association as Trustee.

18

--------------------------------------------------------------------------------

        1.106    "Subsidiary"  or "subsidiary" shall mean, with respect to any
Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

        1.107    "Trailing Four Quarters EBITDA"  shall mean, with respect to
any fiscal period, the sum of Parent's and its Subsidiaries' consolidated EBITDA
for each of the four (4) fiscal quarters ending at the end of the fiscal period
for which the calculation is made.

        1.108    "UCC"  shall mean the Uniform Commercial Code as in effect in
the State of California, and any successor statute, as in effect from time to
time (except that terms used herein which are defined in the Uniform Commercial
Code as in effect in the State of California on the date hereof shall continue
to have the same meaning notwithstanding any replacement or amendment of such
statute except as Lender may otherwise determine.

        1.109    "U.S. Agreement"  shall mean the loan and security agreement
dated September 27, 2002 by and among Wachovia Securities, Inc., Parent and
certain of its Subsidiaries, as borrowers, and the U.S. Lender, as lender.

        1.110    "U.S. Average Excess Availability"  shall mean the average
daily amount, as determined by U.S. Lender, for the immediately preceding fiscal
quarter, equal to: (a) the U.S. Borrowing Base, plus (b) U.S. Borrowers'
unrestricted cash and/or Cash Equivalents that are on deposit in a securities or
deposit account subject to a control agreement, in form and substance
satisfactory to U.S. Lender, minus (c) the book overdraft of U.S. Borrowers,
minus (d) the amount of all then outstanding and unpaid U.S. Obligations,
provided, however, that such definition may be amended from time to time
pursuant to the corresponding calculation of "U.S. Average Excess Availability"
as defined in the U.S. Agreement.

        1.111    "U.S. Borrowers"  shall mean the borrowers under the U.S.
Agreement.

        1.112    "U.S. Borrowing Base"  shall mean the "Borrowing Base" as
defined in the U.S. Agreement.

        1.113    "U.S. Compliance Excess Availability"  shall mean the amount,
as determined by U.S. Lender, as of any time, equal to: (a) the U.S. Borrowing
Base, plus (b) the lesser of (i) Five Million Dollars ($5,000,000) and (ii) the
result of (A) U.S. Borrowers' unrestricted cash and/or Cash Equivalents that are
on deposit in a securities or deposit account subject to a control agreement, in
form and substance satisfactory to U.S. Lender, minus (B) the book overdraft of
U.S. Borrowers, minus (C) the amount of all then outstanding and unpaid U.S.
Obligations, provided, however, that such definition may be amended from time to
time pursuant to the corresponding calculation of "U.S. Compliance Excess
Availability" as defined in the U.S. Agreement.

        1.114    "U.S. Dollar Equivalent"  shall mean at any time (a) as to any
amount denominated in U.S. Dollars, the amount thereof at such time, and (b) as
to any amount denominated in any other currency, the equivalent amount in U.S.
Dollars calculated by Lender, or Borrower, as applicable, in good faith at such
time using the Exchange Rate in effect on the Business Day of determination.

        1.115    "U.S. Dollar Loans"  shall mean any Loans or portion thereof
which are denominated in U.S. Dollars.

        1.116    "U.S. Domestic Subsidiary"  shall mean a Subsidiary of a U.S.
Borrower that is organized or incorporated under the laws of the United States
of America, any state thereof or the District of Columbia.

19

--------------------------------------------------------------------------------

        1.117    "U.S. Excess Availability"  shall mean the amount, as
determined by U.S. Lender, calculated at any time, equal to: (a) the U.S.
Borrowing Base, plus (b) U.S. Borrowers' unrestricted cash and/or Cash
Equivalents that are on deposit in a securities or deposit account subject to a
control agreement, in form and substance satisfactory to U.S. Lender, minus
(c) the book overdraft of U.S. Borrowers, minus (d) the sum of: (i) the amount
of all then outstanding and unpaid U.S. Obligations, plus (ii) the aggregate
amount of all then outstanding and unpaid trade payables and other obligations
of U.S. Borrowers which are more than sixty (60) days past due as of the last
day of the immediately preceding fiscal month, and plus (iii) the amount of
cheques issued by U.S. Borrowers to pay trade payables and other obligations
which are more than sixty (60) days past due as of such time, but not yet sent
(but without duplication of clause (b)(ii)), as of the last day of the
immediately preceding fiscal month, provided, however, that such definition may
be amended from time to time pursuant to the corresponding calculation of "U.S.
Excess Availability" as defined in the U.S. Agreement.

        1.118    "U.S. Facility"  shall mean the revolving line of credit made
available to or for the benefit of U.S. Borrowers pursuant to the U.S.
Agreement, as such facility may be amended or replaced from time to time.

        1.119    "U.S. Lender"  means Congress Financial Corporation (Western),
the lender under the U.S. Agreement.

        1.120    "U.S. Net Amount of Eligible Accounts"  means the "Net Amount
of Eligible Accounts" as defined in the U.S. Agreement.

        1.121    "U.S. Obligations"  shall mean the "Obligations" as defined in
the U.S. Agreement.

        1.122    "U.S. Prime Rate"  shall mean the rate from time to time
publicly announced by Reference Bank, or its successors, as its prime rate,
whether or not such announced rate is the best available rate at such bank.

        1.123    "U.S. Prime Rate Loans"  shall mean any U.S. Dollar Loans or
portion thereof on which interest is payable based on the U.S. Prime Rate in
accordance with the terms hereof.

        1.124    "U.S. Maximum Credit"  shall mean at any time the amount of
Eighty-Five Million Dollars ($85,000,000) (subject to U.S. Borrowers' right to
reduce such amount under Section 12.1(d) of the U.S. Agreement) minus the
Maximum Credit.

        1.125    "Value"  shall mean, as determined by Lender in good faith,
with respect to Inventory, the lower of the U.S. Dollar Equivalent of (a) cost
computed on a first-in-first-out basis in accordance with GAAP or (b) market
value provided, that, for purposes of the calculation of the Borrowing Base,
(i) the Value of the Inventory shall not include: (A) the portion of the value
of Inventory equal to the profit earned by any Affiliate on the sale thereof to
any Borrower (known as "intercompany profit") or (B) write-ups or write-downs in
value with respect to currency exchange rates and (ii) notwithstanding anything
to the contrary contained herein, the cost of the Inventory shall be computed in
the same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Lender prior to the date hereof, if any.

        1.126    "Voting Stock"  shall mean with respect to any Person, (a) one
(1) or more classes of Capital Stock of such Person having general voting power
to elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.

SECTION 2    CREDIT FACILITIES    

        2.1    Loans.    

        (a)  Subject to and upon the terms and conditions contained herein,
Lender agrees to make Loans by way of Canadian Prime Loans, U.S. Prime Loans and
Eurodollar Rate Loans to

20

--------------------------------------------------------------------------------

Borrowers from time to time in amounts requested by either Borrower or Borrowers
up to the U.S. Dollar Equivalent of the amount equal to the lesser of: (i) the
Borrowing Base, or (ii) the Maximum Credit.

        (b)  Lender may, in its discretion, from time to time, upon not less
than five (5) days prior written notice to Borrowers, (i) reduce the lending
formula with respect to Eligible Accounts to the extent that Lender determines
in good faith that: (A) the dilution with respect to the Accounts for any period
(based on the ratio of (1) the aggregate amount of reductions in Accounts other
than as a result of payments in cash to (2) the aggregate amount of total sales)
has increased or may be reasonably anticipated to increase above historical
levels, or (B) the general creditworthiness of account debtors has declined, or
(ii) reduce the lending formula(s) with respect to Eligible Inventory to the
extent that Lender determines that: (A) the number of days of the turnover of
the Inventory for any period has changed or (B) the liquidation value of the
Eligible Inventory, or any category thereof, has decreased, including any such
decrease attributable to any change in the nature, quality or mix of the
Inventory; provided that Borrowers may respond in writing to such reductions
proposed by Lender within two (2) days of Lender's giving notice thereof, and
Lender will consider Borrowers' response in determining whether to make the
proposed reductions; provided, further, that such reductions will in every case
be made by Lender and in Lender's sole discretion. The amount of any decrease in
the lending formulas shall have a reasonable relationship to the event,
condition or circumstance that is the basis for such decrease as determined by
Lender in good faith. In determining whether to reduce the lending formula(s),
Lender may consider events, conditions, contingencies or risks which are also
considered in determining Eligible Accounts, Eligible Inventory or in
establishing Reserves.

        (c)  Except in Lender's discretion, the aggregate amount of the Loans
and the Letter of Credit Accommodations outstanding at any time shall not exceed
the Maximum Credit and the amount of Loans and the Letter of Credit
Accommodations outstanding at any time with respect to Eligible Inventory that
is in transit shall not exceed the U.S. Dollar Equivalent of Three Million
Dollars ($3,000,000) in the aggregate. In the event that the outstanding amount
of any component of the Loans, or the aggregate amount of the outstanding Loans
and Letter of Credit Accommodations, exceeds the amounts available pursuant to
this Agreement, such event shall not limit, waive or otherwise affect any rights
of Lender in that circumstance or on any future occasions and Borrowers shall,
upon demand by Lender, which may be made at any time or from time to time,
immediately repay to Lender the entire amount of any such excess(es) for which
payment is demanded.

        (d)  The Borrowers will, provided there is no Default or Event of
Default, be permitted upon thirty (30) days' prior written notice to Lender and
U.S. Lender to increase or decrease the Maximum Credit one time per year
beginning on October 1, 2003, effective on October 1 of each year, in an amount
(the "Maximum Credit Adjustment") not to exceed Five Million Dollars
($5,000,000) in the aggregate and only in increments of One Million Dollars
($1,000,000), provided that the aggregate effect of such elections may not
increase the Maximum Credit above Fifteen Million Dollars ($15,000,000) or
decrease it below Ten Million Dollars ($10,000,000).

        2.2    Letter of Credit Accommodations.    

        (a)  Subject to and upon the terms and conditions contained herein, at
the request of a Borrower, Lender agrees to provide or arrange for Letter of
Credit Accommodations for the account of such Borrower containing terms and
conditions acceptable to Lender and the issuer thereof. Any payments made by
Lender to any issuer thereof and/or related parties in connection with the
Letter of Credit Accommodations shall constitute additional Loans to such
Borrower pursuant to this Section 2.

        (b)  In addition to any charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations, the applicable
Borrower shall pay to Lender a letter of credit fee equal to 1.75% per annum on
the daily outstanding balance of the Letter of Credit

21

--------------------------------------------------------------------------------

Accommodations for the immediately preceding month (or part thereof) until the
delivery of financial statements for the period ending December 31, 2002.
Thereafter, the applicable Borrower shall pay to Lender a letter of credit fee
on the daily outstanding balance of the Letter of Credit Accommodations for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of the month following the timely delivery of financial statements to
Lender pursuant to this Agreement based on Trailing Four Quarters EBITDA or
Average Excess Availability as set forth below:

Trailing Four Quarters EBITDA

--------------------------------------------------------------------------------

  Average Excess Availability for the immediately
preceding fiscal quarter

--------------------------------------------------------------------------------

  L/C Fee

--------------------------------------------------------------------------------

  •   Greater than or equal to $70,000,000   •   Greater than or equal to
$40,000,000   1.50 %
•
 
Greater than or equal to $55,000,000 but less than $70,000,000
 
•
 
Greater than or equal to $30,000,000 but less than $40,000,000
 
1.75
%
•
 
Greater than or equal to $40,000,000 but less than $55,000,000
 
•
 
Greater than or equal to $20,000,000 but less than $30,000,000
 
1.75
%
•
 
Greater than or equal to $25,000,000 but less than $40,000,000
 
•
 
Less than $20,000,000
 
2.00
 

If Trailing Four Quarters EBITDA is less than Twenty Five Million Dollars
($25,000,000), the letter of credit fee shall be calculated using the margin
based on Average Excess Availability set forth above. If Trailing Four Quarters
EBITDA is Twenty Five Million Dollars ($25,000,000) or more, the letter of
credit fee shall be calculated using the lower of the margins applicable based
on Trailing Four Quarters EBITDA or Average Excess Availability. The letter of
credit fee will be adjusted quarterly based on the margins set forth the above,
such adjustments to take effect concurrently with any corresponding adjustment
for the letter of credit fee under the U.S. Agreement on the first day of the
month following the timely delivery of financial statements under this
Agreement. If financial statements are not timely delivered, the letter of
credit fee shall be set using the highest margin shown above and shall remain at
that rate until the delivery of financial statements that permit the setting of
the letter of credit fee in accordance with the table above. Notwithstanding the
foregoing, the applicable Borrower shall pay to Lender such letter of credit
fee, at Lender's option, without notice, at a rate equal to two percent (2%) per
annum higher than the highest rate set forth above on such daily outstanding
balance for: (i) the period from and after the date of termination or
non-renewal hereof until Lender has received full and final payment of all
Obligations (notwithstanding entry of a judgment against either Borrower) and
(ii) the period from and after the date of the occurrence of an Event of Default
for so long as such Event of Default is continuing as determined by Lender. Such
letter of credit fee shall be calculated on the basis of a three hundred sixty
(360) day year in the case of Letter of Credit Accommodations denominated in
Dollars, or on the basis of a three hundred sixty-five (365) day year in the
case of Letter of Credit Accommodations denominated in Canadian Dollars, and in
each case actual days elapsed and the obligation of Borrowers to pay such fee
shall survive the termination or non-renewal of this Agreement.

22

--------------------------------------------------------------------------------



        (c)  Borrower shall give Lender two (2) Business Days' prior written
notice of such Borrower's request for the issuance of a Letter of Credit
Accommodation. Such notice shall be irrevocable and shall specify the original
face amount and currency of the Letter of Credit Accommodation requested, the
effective date (which date shall be a Business Day) of issuance of such
requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit Accommodation.
The proposed form of the Letter of Credit Accommodation shall be attached to
such notice.

        (d)  In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless each of the following conditions precedent have been satisfied
in a manner satisfactory to Lender: (i) the applicable Borrower shall have
delivered to the proposed issuer of such Letter of Credit Accommodation at such
times and in such manner as such proposed issuer may require, an application in
form and substance satisfactory to such proposed issuer and Lender for the
issuance of the Letter of Credit Accommodation and such other documents as may
be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit Accommodation shall be satisfactory to Lender and such
proposed issuer, (ii) as of the date of issuance, no order of any court,
arbitrator or other Governmental Authority shall purport by its terms to enjoin
or restrain money center banks generally from issuing letters of credit of the
type and in the amount of the proposed Letter of Credit Accommodation, and no
law, rule or regulation applicable to money center banks generally and no
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over money center banks generally shall
prohibit, or request that the proposed issuer of such Letter of Credit
Accommodation refrain from, the issuance of letters of credit generally or the
issuance of such Letters of Credit Accommodation; and (iii) availability under
the Borrowing Base, prior to giving effect to any Reserves with respect to such
Letter of Credit Accommodations, on the date of the proposed issuance of any
Letter of Credit Accommodations, shall be equal to or greater than: (A) if the
proposed Letter of Credit Accommodation is for the purpose of purchasing
Eligible Inventory and the documents of title with respect thereto are consigned
to the issuer or such Inventory is the subject of a Collateral Access Agreement,
the sum of (1) the percentage equal to one hundred percent (100%) minus the then
applicable percentage with respect to Eligible Inventory set forth in the
definition of the term Borrowing Base multiplied by the Value of such Eligible
Inventory, plus (2) freight, taxes, duty and other amounts which Lender
estimates must be paid in connection with such Inventory upon arrival and for
delivery to one of Borrowers' permitted locations for Eligible Inventory within
Canada or U.S. Borrowers' warehouse location at 5000 Crittenden Dr., Louisville,
Kentucky, U.S.A., or (B) if the proposed Letter of Credit Accommodation is for
any other purpose, or the documents of title are either (y) not consigned to the
issuer in connection with a Letter of Credit Accommodation for the purpose of
purchasing Inventory, or (z) not in the possession of Lender or its bailees or
for which Lender has not received Collateral Access Agreements or other
documentation satisfactory to Lender, an amount equal to one hundred percent
(100%) of the face amount thereof and all other commitments and obligations made
or incurred by Lender with respect thereto. Effective on the issuance of each
Letter of Credit Accommodation, a Reserve shall be established in the applicable
amount set forth in Section 2.2(d)(iii)(A) or Section 2.2(d)(iii)(B) above.

        (e)  Except in Lender's discretion, the U.S. Dollar Equivalent of all
outstanding Letter of Credit Accommodations and all other commitments and
obligations made or incurred by Lender in connection therewith shall not at any
time exceed Seven Million Five Hundred Thousand Dollars ($7,500,000) plus or
minus the amount of any Maximum Credit Adjustment in effect at such time.

23

--------------------------------------------------------------------------------




        (f)    Borrowers shall indemnify and hold Lender harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which Lender may suffer or incur in connection with any Letter of Credit
Accommodations and any documents, drafts or acceptances relating thereto,
including any losses, claims, damages, liabilities, costs and expenses due to
any action taken by any issuer or correspondent with respect to any Letter of
Credit Accommodation except for losses, claim, damages, liabilities, costs and
expenses arising from the gross negligence or willful misconduct of Lender as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction. Borrowers assume all risks with respect to the acts or omissions
of the drawer under or beneficiary of any Letter of Credit Accommodation and for
such purposes the drawer or beneficiary shall be deemed Borrowers' agent.
Borrowers assume all risks for, and agrees to pay, all foreign, Federal, State,
Provincial and local taxes, duties and levies relating to any goods subject to
any Letter of Credit Accommodations or any documents, drafts or acceptances
thereunder. Borrowers hereby release and hold Lender harmless from and against
any acts, waivers, errors, delays or omissions, whether caused by any Borrower,
by any issuer or correspondent or otherwise with respect to or relating to any
Letter of Credit Accommodation, except for the gross negligence or willful
misconduct of Lender as determined pursuant to a final, non-appealable order of
a court of competent jurisdiction. The provisions of this Section 2.2(f) shall
survive the payment of Obligations and the termination of this Agreement.

        (g)  In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Borrowers shall, at Lender's request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or others receiving or holding
cash, checks, Inventory, documents or instruments in which Lender holds a
security interest to deliver them to Lender and/or subject to Lender's order,
and if they shall come into any Borrower's possession, to deliver them, upon
Lender's request, to Lender in their original form.

        (h)  Borrowers hereby irrevocably authorize and direct any issuer of a
Letter of Credit Accommodation to name any Borrower as the account party therein
and to deliver to Lender all instruments, documents and other writings and
property received by issuer pursuant to the Letter of Credit Accommodations and
to accept and rely upon Lender's instructions and agreements with respect to all
matters arising in connection with the Letter of Credit Accommodations or the
applications therefor. Nothing contained herein shall be deemed or construed to
grant any Borrower any right or authority to pledge the credit of Lender in any
manner. Lender shall have no liability of any kind with respect to any Letter of
Credit Accommodation provided by an issuer other than Lender unless Lender has
duly executed and delivered to such issuer the application or a guaranty or
indemnification in writing with respect to such Letter of Credit Accommodation.
Borrowers shall be bound by any interpretation made in good faith by Lender or
any other issuer or correspondent under or in connection with any Letter of
Credit Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of any Borrower. Lender shall have the sole and exclusive right and
authority to, and Borrowers shall not: (i) at any time an Event of Default
exists or has occurred and is continuing, (A) approve or resolve any questions
of non-compliance of documents, (B) give any instructions as to acceptance or
rejection of any documents or goods or (C) execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders, and (ii) at all
times, (A) grant any extensions of the maturity of, time of payment for, or time
of presentation of, any drafts, acceptances, or documents, and (B) agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral.

        (i)    Any rights, remedies, duties or obligations granted or undertaken
by any Borrower to any issuer or correspondent in any application for any Letter
of Credit Accommodation, or any other

24

--------------------------------------------------------------------------------




agreement in favor of any issuer or correspondent relating to any Letter of
Credit Accommodation, shall be deemed to have been granted or undertaken by
Borrowers to Lender. Any duties or obligations undertaken by Lender to any
issuer or correspondent in any application for any Letter of Credit
Accommodation, or any other agreement by Lender in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been undertaken by Borrowers to Lender and to apply in all respects to
Borrowers.

SECTION 3    INTEREST AND FEES    

        3.1    Interest.    

        (a)  Borrowers shall pay to Lender interest on the outstanding principal
amount of the Loans at the applicable Interest Rate. All interest accruing
hereunder on and after the date of any Event of Default or termination or
non-renewal hereof shall be payable on demand.

        (b)  Borrowers may from time to time request Eurodollar Rate Loans or
may request that Prime Rate Loans be converted to Eurodollar Rate Loans or that
any existing Eurodollar Rate Loans continue for an additional Interest Period.
Such request from Borrowers shall specify the amount of the Eurodollar Rate
Loans or the amount of the Prime Rate Loans to be converted to Eurodollar Rate
Loans or the amount of the Eurodollar Rate Loans to be continued (subject to the
limits set forth below) and the Interest Period to be applicable to such
Eurodollar Rate Loans. Subject to the terms and conditions contained herein,
three (3) Business Days after receipt by Lender of such a request from
Borrowers, such Prime Rate Loans shall be converted to Eurodollar Rate Loans or
such Eurodollar Rate Loans shall continue, as the case may be, provided, that
(i) no Default or Event of Default shall exist or have occurred and be
continuing, (ii) no party hereto shall have sent any notice of termination or
non-renewal of this Agreement, (iii) Borrowers shall have complied with such
customary procedures as are established by Lender and specified by Lender to
Borrowers from time to time for requests by Borrowers for Eurodollar Rate Loans,
(iv) no more than six (6) Interest Periods may be in effect at any one time,
(v) the aggregate amount of the Eurodollar Rate Loans must be in an amount not
less than Five Million Dollars ($5,000,000) or an integral multiple of One
Million Dollars ($1,000,000) in excess thereof, (vi) Borrowers shall exercise
reasonable efforts to assure that the maximum amount of the Eurodollar Rate
Loans at any time requested by Borrowers shall not exceed the amount equal to
ninety percent (90%) of the lowest principal amount of the Loans which it is
anticipated will be outstanding during the applicable Interest Period, and
(vii) Lender shall have determined that the Interest Period or Adjusted
Eurodollar Rate is available to Lender through the Reference Bank and can be
readily determined as of the date of the request for such Eurodollar Rate Loan
by Borrowers. Any request by Borrowers for Eurodollar Rate Loans or to convert
Prime Rate Loans to Eurodollar Rate Loans or to continue any existing Eurodollar
Rate Loans shall be irrevocable. Notwithstanding anything to the contrary
contained herein, Lender and Reference Bank shall not be required to purchase
United States Dollar deposits in the London interbank market or other applicable
Eurodollar Rate market to fund any Eurodollar Rate Loans, but the provisions
hereof shall be deemed to apply as if Lender and Reference Bank had purchased
such deposits to fund the Eurodollar Rate Loans.

        (c)  Any Eurodollar Rate Loans shall automatically convert to U.S. Prime
Rate Loans upon the last day of the applicable Interest Period, unless Lender
has received and approved a request to continue such Eurodollar Rate Loan at
least three (3) Business Days prior to such last day in accordance with the
terms hereof. Borrowers shall pay to Lender, upon demand by Lender (or Lender
may, at its option, charge any loan account of Borrowers) any amounts required
to compensate Lender, the Reference Bank or any participant with Lender for any
loss (including loss of anticipated profits), cost or expense incurred by such
person, as a result of the conversion of Eurodollar Rate Loans to Prime Rate
Loans pursuant to any of the foregoing.

25

--------------------------------------------------------------------------------




        (d)  Interest shall be payable by Borrowers to Lender monthly in arrears
not later than the first day of each calendar month and shall be calculated on
the basis of (i) a three hundred sixty five (365) day year in the case of
Canadian Dollar Loans and (ii) a three hundred sixty (360) day year in the case
of U.S. Dollar Loans, and in each case based on actual days elapsed. The
interest rate on non-contingent Obligations (other than Eurodollar Rate Loans)
shall increase or decrease by an amount equal to each increase or decrease in
the Prime Rate effective on the first day of the month after any change in such
Prime Rate is announced based on the Prime Rate in effect on the last day of the
month in which any such change occurs. In no event shall charges constituting
interest payable by Borrowers to Lender exceed the maximum amount or the rate
permitted under any applicable law or regulation, and if any such part or
provision of this Agreement is in contravention of any such law or regulation,
such part or provision shall be deemed amended to conform thereto.

        (e)  For purposes of disclosure under the Interest Act (Canada), where
interest is calculated pursuant thereto at a rate based upon a three hundred
sixty (360) day year or three hundred sixty-five (365) day year (the "First
Rate"), the rate or percentage of interest on a yearly basis is equivalent to
such First Rate multiplied by the actual number of days in the year divided by
three hundred sixty (360) or three hundred sixty-five (365), as applicable.

        (f)    Notwithstanding the provisions of this Section 3 or any other
provision of this Agreement, in no event shall the aggregate "interest" (as that
term is defined in Section 347 of the Criminal Code (Canada)) with respect to
any Loans by or on behalf of Lender exceed the effective annual rate of interest
on the "credit advanced" (as defined therein) lawfully permitted under
Section 347 of the Criminal Code (Canada). The effective annual rate of interest
for such purpose shall be determined in accordance with generally accepted
actuarial practices and principles over the term of the applicable Loan by or on
behalf of Lender, and in the event of a dispute, a certificate of a Fellow of
the Canadian Institute of Actuaries appointed by Lender will be conclusive for
the purposes of such determination.

        (g)  A certificate of an authorized signing officer of Lender as to each
rate of interest payable hereunder from time to time absent manifest error shall
be conclusive evidence of such rate.

        (h)  For greater certainty, unless otherwise specified in this Agreement
or any of the other Financing Agreements, as applicable, whenever any amount is
payable under this Agreement or any of the other Financing Agreements by
Borrowers as interest or as a fee which requires the calculation of an amount
using a percentage per annum, each party to this Agreement acknowledges and
agrees that such amount shall be calculated as of the date payment is due
without application of the "deemed reinvestment principle" or the "effective
yield method." As an example, when interest is calculated and payable monthly,
the rate of interest payable per month is one twelfth (1/12) of the stated rate
of interest per annum.

        (i)    Notwithstanding the foregoing provisions of this Section 3,
Borrowers shall pay to Lender interest, at Lender's option, without notice, at a
rate of two (2.0%) percent per annum greater than the highest rates otherwise
set forth in the definition of "Interest Rate" as follows:

          (i)  on the non-contingent Obligations for the period from and after
the date of termination hereof, or the date of the occurrence of an Event of
Default, and for so long as such Event of Default is continuing as determined by
Lender and until such time as Lender has received full and final payment of all
such Obligations (notwithstanding entry of any judgment against Borrowers); and

        (ii)  on the Loans at any time outstanding in excess of the amounts
available to Borrowers under Section 2 (whether or not such excess(es) arise or
are made with or without Lender's knowledge or consent and whether made before
or after an Event of Default).

26

--------------------------------------------------------------------------------




        All interest accruing hereunder on and after the occurrence of any of
the events referred to in this Section 3.1(i) shall be payable on demand.

        3.2    Intentionally Deleted.    

        3.3    Intentionally Deleted.    

        3.4    Intentionally Deleted.    

        3.5    Changes in Laws and Increased Costs of Loans.    

        (a)  Notwithstanding anything to the contrary contained herein, all
Eurodollar Rate Loans shall, upon notice by Lender to Borrowers, convert to
Prime Rate Loans in the event that (i) any change in applicable law or
regulation (or the interpretation or administration thereof) shall either
(A) make it unlawful for Lender, Reference Bank or any participant with Lender
to make or maintain Eurodollar Rate Loans or to comply with the terms hereof in
connection with the Eurodollar Rate Loans, or (B) shall result in the increase
in the costs to Lender, Reference Bank or any participant of making or
maintaining any Eurodollar Rate Loans by an amount deemed by Lender to be
material, or (C) reduce the amounts received or receivable by Lender in respect
thereof, by an amount deemed by Lender to be material or (ii) the cost to
Lender, Reference Bank or any participant of making or maintaining any
Eurodollar Rate Loans shall otherwise increase by an amount deemed by Lender to
be material. Borrowers shall pay to Lender, upon demand by Lender (or Lender
may, at its option, charge any loan account of Borrowers) any amounts required
to compensate Lender, the Reference Bank or any participant with Lender for any
loss (including loss of anticipated profits), cost or expense incurred by such
person as a result of the foregoing, including, without limitation, any such
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such person to make or maintain the
Eurodollar Rate Loans or any portion thereof; provided that no such person shall
be entitled to compensation for any such loss, cost or expense with respect to
any period prior to six months prior to the date of the demand delivered to
Borrowers.

        (b)  If any payments or prepayments in respect of the Eurodollar Rate
Loans are received by Lender other than on the last day of the applicable
Interest Period (whether pursuant to acceleration, upon maturity or otherwise),
including any payments pursuant to the application of collections under
Section 6.3 or any other payments made with the proceeds of Collateral,
Borrowers shall pay to Lender upon demand by Lender (or Lender may, at its
option, charge any loan account of Borrowers) any amounts required to compensate
Lender, the Reference Bank or any participant with Lender for any additional
loss (including loss of anticipated profits), cost or expense incurred by such
person as a result of such prepayment or payment, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such person to make or maintain such
Eurodollar Rate Loans or any portion thereof.

        (c)  A certificate of Lender setting forth the basis for the
determination of the amount necessary to compensate Lender or any participant
under this Section 3.5 shall be delivered to Borrowers and shall be conclusive,
absent manifest error.

SECTION 4    CONDITIONS PRECEDENT    

        4.1    Conditions Precedent to Initial Loans and Letter of Credit
Accommodations.    

        Each of the following is a condition precedent to Lender making the
initial Loans and providing the initial Letter of Credit Accommodations
hereunder:

        (a)  Lender shall have received, in form and substance satisfactory to
Lender, all releases, terminations and such other documents as Lender may
request to evidence and effectuate the

27

--------------------------------------------------------------------------------

termination by the existing lenders to Borrowers of their respective financing
arrangements with Borrowers and the termination and release by it or them, as
the case may be, of any interest in and to any assets and properties of any
Borrower and each Obligor, duly authorized, executed and delivered by it or each
of them, including, but not limited to, (i) UCC termination statements for all
UCC financing statements previously filed by it or any of them or their
predecessors, as secured party and any Borrower or any Obligor, as debtor,
(ii) terminations or hypothec discharges under Canadian Security Laws for all
financing statements or hypothecs previously filed or registered by it or any of
them or their predecessors, as secured party and any Borrower or any Obligor, as
debtor and (iii) satisfactions and discharges of any mortgages, deeds of trust
or deeds to secure debt by any Borrower or any Obligor in favour of such
existing lender or lenders, in form acceptable for recording with the
appropriate Governmental Authority;

        (b)  all requisite corporate action and proceedings in connection with
this Agreement and the other Financing Agreements shall be satisfactory in form
and substance to Lender, and Lender shall have received all information and
copies of all documents, including records of requisite corporate action and
proceedings which Lender may have requested in connection therewith, such
documents where requested by Lender or its counsel to be certified by
appropriate corporate officers or Governmental Authority (and including a copy
of the certificate of incorporation of each Borrower certified by the Secretary
of State (or equivalent Governmental Authority) which shall set forth the same
complete corporate name of such Borrower as is set forth herein and such
document as shall set forth the organizational identification number of such
Borrower, if one is issued in its jurisdiction of incorporation);

        (c)  no Material Adverse Change shall have occurred since the date of
Lender's latest field examination;

        (d)  Lender shall have completed a field review of the Records and such
other information with respect to the Collateral as Lender may require to
determine the amount of Loans available to Borrowers (including, without
limitation, current perpetual inventory records and/or roll-forwards of Accounts
and Inventory through the date of closing and test counts of the Inventory in a
manner satisfactory to Lender, together with such supporting documentation as
may be necessary or appropriate, and other documents and information that will
enable Lender to accurately identify and verify the Collateral), the results of
which each case shall be satisfactory to Lender, not more than five (5) Business
Days prior to the date hereof;

        (e)  Lender shall have received, in form and substance satisfactory to
Lender, all consents, waivers, acknowledgments and other agreements from third
persons which Lender may deem necessary or desirable in order to permit, protect
and perfect its security interests, hypothecs in and liens upon the Collateral
or to effectuate the provisions or purposes of this Agreement and the other
Financing Agreements, including, without limitation, agreements with Customs
Brokers and the Collateral Access Agreements listed on Schedule 4.1 by owners
and lessors of leased premises of Borrowers and by warehouses at which
Collateral is located;

        (f)    the Canadian Compliance Excess Availability as determined by
Lender, as of the date hereof shall be not less than One Million Dollars
($1,000,000) after giving effect to the initial Loans made or to be made and
Letter of Credit Accommodations issued or to be issued in connection with the
transactions hereunder and the U.S. Excess Availability as of the date hereof
shall not be less than Twenty Million Dollars ($20,000,000);

        (g)  Lender shall have received, in form and substance satisfactory to
Lender, Deposit Account Control Agreements by and among Lender, Borrowers and
each bank where any Borrower has the Central Collection Deposit Accounts set
forth on Schedule 4.1, in each case, duly authorized, executed and delivered by
such bank and the relevant Borrower (or Lender shall be the bank's customer with
respect to such deposit account as Lender may specify);

28

--------------------------------------------------------------------------------




        (h)  Lender shall have received evidence, in form and substance
satisfactory to Lender, that Lender has a valid perfected first priority
security interest in, and first ranking valid hypothec on, all of the
Collateral, subject to the liens permitted pursuant to Section 9.8;

        (i)    Lender shall have received and reviewed lien and judgment search
results for the jurisdictions of incorporation or organization of Borrowers, the
jurisdictions of the chief executive offices of Borrowers and all jurisdictions
listed on Schedule 4.1 in which assets of Borrowers are located, which search
results shall be in form and substance satisfactory to Lender;

        (j)    Lender shall have received evidence of insurance and loss payee
endorsements required hereunder and under the other Financing Agreements, in
form and substance satisfactory to Lender, and certificates of insurance
policies and/or endorsements naming Lender as loss payee;

        (k)  Lender shall have received, in form and substance satisfactory to
Lender, such opinion letters of counsel to Borrowers with respect to the
Financing Agreements and such other matters as Lender may request;

        (l)    the other Financing Agreements and all instruments and documents
hereunder and thereunder shall have been duly executed and delivered to Lender,
in form and substance satisfactory to Lender; and

        (m)  the U.S. Agreement and all other documents and instruments
contemplated thereby shall have been executed and delivered to the U.S. Lender.

        4.2    Conditions Precedent to All Loans and Letter of Credit
Accommodations.    

        Each of the following is an additional condition precedent to Lender
making Loans and/or providing Letter of Credit Accommodations to Borrowers,
including the initial Loans and Letter of Credit Accommodations and any future
Loans and Letter of Credit Accommodations:

        (a)  all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Loan or providing each such
Letter of Credit Accommodation and after giving effect thereto, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date);

        (b)  no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (i) purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letter of Credit
Accommodations, or (B) the consummation of the transactions contemplated
pursuant to the terms hereof or the other Financing Agreements or (ii) has or
could reasonably be expected to have a Material Adverse Change.

        (c)  no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit Accommodation and after giving effect thereto; and

        (d)  no requirement of the Minister of National Revenue for payment
pursuant to Section 224, or any successor section, of the Income Tax Act
(Canada) or Section 317, or any successor section of the Excise Act (Canada) or
any comparable provision of similar legislation shall have been received by
Lender or any other Person in respect of a Borrower or otherwise issued in
respect of a Borrower.

29

--------------------------------------------------------------------------------




        4.3    Conditions Subsequent.    

        The following conditions subsequent must be performed within the time
frames specified. The failure of these conditions, or any of them, shall
constitute an Event of Default under this Agreement.

        (a)  The Lender shall have entered into an intercreditor agreement with
U.S. Lender on terms and conditions satisfactory to U.S. Lender. U.S. Borrowers
shall deliver the Canadian Guarantee in connection with the Canadian Facility.
U.S. Lender shall have received an updated collateral audit of the Borrowers in
form and substance reasonably satisfactory to U.S. Lender.

        (b)  On or prior to February 28, 2003, U.S. Borrowers shall have
extended the maturity date of the Subordinated Notes so that the maturity date
of the Subordinated Notes shall be later than September 27, 2006 or shall have
refinanced the Subordinated Notes with debt that has a maturity date later than
September 27, 2006, in any case on terms and conditions satisfactory to Lender.

SECTION 5    GRANT AND PERFECTION OF SECURITY INTEREST    

        5.1    Grant of Security Interest.    

        (a)  To secure payment and performance of all Obligations, each Borrower
hereby grants to Lender a continuing security interest in, a lien upon, and a
right of set off against, and hereby assigns to Lender as security, all personal
property and trade fixtures and interests in property and fixtures of such
Borrower, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Lender, collectively, the "Collateral"),
including:

          (i)  all Accounts;

        (ii)  all general intangibles, including, without limitation, all
Intellectual Property;

        (iii)  all goods, including, without limitation, Inventory and
Equipment;

        (iv)  all fixtures;

        (v)  all chattel paper (including all tangible and electronic chattel
paper);

        (vi)  all instruments (including all promissory notes);

      (vii)  all documents;

      (viii)  all deposit accounts;

        (ix)  all letters of credit, banker's acceptances and similar
instruments and including all letter-of-credit rights;

        (x)  all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

        (xi)  all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) other than securities issued by the
SPE or any Subsidiary that is not a Domestic Subsidiary and (ii) monies, credit
balances, deposits and other property of such Borrower now or hereafter

30

--------------------------------------------------------------------------------




held or received by or in transit to Lender or its Affiliates or at any other
depository or other institution from or for the account of such Borrower,
whether for safekeeping, pledge, custody, transmission, collection or otherwise;

      (xii)  all commercial tort claims, including, without limitation, those
identified in on Schedule 5.2(g) hereto;

      (xiii)  to the extent not otherwise described above, all Receivables;

      (xiv)  all Records; and

      (xv)  all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

        (b)  Notwithstanding anything to the contrary set forth in 5.1(a) above,
the types of collateral described in such Section shall not include the last day
of the term of any lease or agreement to which any Borrower is a party therefor;
but upon enforcement of the security interest, the applicable Borrower shall
stand possessed of such last day in trust to assign the same to any person
acquiring the term of the lease or agreement therefor.

        (c)  To the extent that the creation of the security interest would
constitute a breach or permit the acceleration or termination of any agreement,
right, licence or permit of a Borrower (each, a "Restricted Asset"), the
security interest created hereunder will constitute a trust created in favour of
the Lender pursuant to which the relevant Borrower shall hold as trustee its
interest in all proceeds arising under or in connection with the Restricted
Asset in trust for the Lender on the following basis:

          (i)  until the security interest has become enforceable, such Borrower
shall be entitled to receive all such proceeds; and

        (ii)  whenever the security interest has become enforceable, all rights
of such Borrower to receive such proceeds shall cease, such Borrower shall at
the request of the Lender take all such actions to collect and enforce payment
and other rights arising under the Restricted Asset in accordance with the
instructions of the Lender and all such proceeds arising under or in connection
with the Restricted Asset shall be immediately paid over to the Lender.

The Borrowers shall not exercise any rights of set-off with respect to amounts
payable under or in connection with any Restricted Asset and shall use best
efforts to ensure that no other party to the Restricted Asset shall exercise any
rights or set-off against any amounts payable thereunder. The Borrowers shall
use best efforts to obtain the consent of each other party to the Restricted
Asset to the creation of a security interest in the Restricted Asset in favour
of the Lender in accordance with this Agreement and shall use best efforts to
ensure that all agreements entered into on and after the date hereof expressly
permit the creation of a security interest to the Lender in accordance with the
terms of this Agreement.

        5.2    Perfection of Security Interests.    

        (a)  Each Borrower irrevocably and unconditionally authorizes Lender (or
its agent) to file at any time and from time to time such financing statements
with respect to the Collateral naming Lender or its designee as the secured
party and any Borrower as debtor, as Lender may require, and including any other
information with respect to either Borrower or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction or under Canadian
Security Laws as Lender may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof. Borrowers
hereby ratify and approve all financing statements naming Lender

31

--------------------------------------------------------------------------------

or its designee as secured party and any Borrower as debtor with respect to the
Collateral (and any amendments with respect to such financing statements) filed
by or on behalf of Lender prior to the date hereof and ratify and confirm the
authorization of Lender to file such financing statements (and amendments, if
any). Borrowers hereby authorize Lender to adopt on behalf of any Borrower any
symbol required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming Lender or its
designee as the secured party and any Borrower as debtor includes assets and
properties of such Borrower that do not at any time constitute Collateral,
whether hereunder, under any of the Financing Agreements or otherwise, the
filing of such financing statement shall nonetheless be deemed authorized by
Borrowers to the extent of the Collateral included in such description and it
shall not render the financing statement ineffective as to any of the Collateral
or otherwise affect the financing statement as it applies to any of the
Collateral. In no event shall any Borrower without Lender's prior written
consent, at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming Lender or its designee as
secured party and any Borrower as debtor so long as any Obligations (including
any Letter of Credit Accommodations) have not been paid and satisfied in full in
cash or Lender is obligated to provide Loans or Letter of Credit Accommodations
to any Borrower pursuant to the Financing Agreements.

        (b)  Borrowers do not have any chattel paper (whether tangible or
electronic) or instruments as of the date hereof, except as set forth on
Schedule 5.2(b) hereto. In the event that any Borrower shall be entitled to or
shall receive any chattel paper or instrument after the date hereof, Borrowers
shall promptly notify Lender thereof in writing. Promptly upon the receipt
thereof by or on behalf of any Borrower (including by any agent or
representative), Borrowers shall deliver, or cause to be delivered to Lender,
all tangible chattel paper and instruments that any Borrower may at any time
acquire, accompanied by such instruments of transfer or assignment duly executed
in blank as Lender may from time to time specify, in each case except as Lender
may otherwise agree. At Lender's option, Borrowers shall, or Lender may at any
time on behalf of any Borrower, cause the original of any such instrument or
chattel paper to be conspicuously marked in a form and manner acceptable to
Lender with the following legend referring to chattel paper or instruments as
applicable: "This chattel paper/instrument is subject to the security interest
of Congress Financial Corporation (Canada) and any sale, transfer, assignment or
encumbrance of this chattel paper/instrument violates the rights of such secured
party."

        (c)  In the event that any Borrower shall at any time hold or acquire an
interest in any electronic chattel paper or any "transferable record" (as such
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), Borrowers shall
promptly notify Lender thereof in writing. Promptly upon Lender's request,
Borrowers shall take, or cause to be taken, such actions as Lender may
reasonably request to give Lender control of such electronic chattel paper under
Section 9-105 of the UCC and control of such transferable record under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction.

        (d)  No Borrower has any deposit accounts as of the date hereof, except
as set forth in the Information Certificate. No Borrower shall, directly or
indirectly, after the date hereof open, establish or maintain any Central
Collection Deposit Account unless each of the following conditions is satisfied:
(i) Lender shall have received not less than five (5) Business Days prior
written notice of the intention of such Borrower to open or establish such
Central Collection Deposit Account which notice shall specify in reasonable
detail and specificity acceptable to Lender the name of the Central Collection
Deposit Account, the owner of the Central Collection

32

--------------------------------------------------------------------------------




Deposit Account, the name and address of the bank at which such Central
Collection Deposit Account is to be opened or established, the individual at
such bank with whom such Borrower is dealing and the purpose of the Central
Collection Deposit Account, (ii) the bank where such Central Collection Deposit
Account is opened or maintained shall be acceptable to Lender, and (iii) on or
before the opening of such Central Collection Deposit Account, such Borrower
shall as Lender may specify either (A) deliver to Lender a Deposit Account
Control Agreement with respect to such Central Collection Deposit Account duly
authorized, executed and delivered by such Borrower and the bank at which such
Central Collection Deposit Account is opened and maintained or (B) arrange for
Lender to become the customer of the bank with respect to the Central Collection
Deposit Account on terms and conditions acceptable to Lender. The terms of this
Section 5.2(d) shall not apply to deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of such Borrower's salaried employees.

        (e)  No Borrower owns or holds, directly or indirectly, beneficially or
as record owner or both, any investment property, as of the date hereof, or has
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.

          (i)  In the event that any Borrower shall be entitled to or shall at
any time after the date hereof hold or acquire any certificated securities, such
Borrower shall promptly endorse, assign and deliver the same to Lender,
accompanied by such instruments of transfer or assignment duly executed in blank
as Lender may from time to time specify. If any securities, now or hereafter
acquired by any Borrower are uncertificated and are issued to such Borrower or
its nominee directly by the issuer thereof, Borrowers shall immediately notify
Lender thereof and such Borrower shall as Lender may specify, either (A) cause
the issuer to agree to comply with instructions from Lender as to such
securities, without further consent of such Borrower or such nominee, or
(B) arrange for Lender to become the registered owner of the securities.

        (ii)  No Borrower shall, directly or indirectly, after the date hereof
open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account or
an account that relates solely to a 401(k), pension plan or other similar
employee benefit program) with any securities intermediary or commodity
intermediary unless each of the following conditions is satisfied: (A) Lender
shall have received not less than five (5) Business Days prior written notice of
the intention of such Borrower to open or establish such account which notice
shall specify in reasonable detail and specificity acceptable to Lender the name
of the account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Borrower is
dealing and the purpose of the account, (B) the securities intermediary or
commodity intermediary (as the case may be) where such account is opened or
maintained shall be acceptable to Lender, and (C) on or before the opening of
such investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, such Borrower shall as Lender
may specify either (1) execute and deliver, and cause to be executed and
delivered to Lender, an Investment Property Control Agreement with respect
thereto duly authorized, executed and delivered by such Borrower and such
securities intermediary or commodity intermediary or (2) arrange for Lender to
become the entitlement holder with respect to such investment property on terms
and conditions acceptable to Lender.

33

--------------------------------------------------------------------------------




        (f)    No Borrower is the beneficiary or otherwise entitled to any right
to payment under any letter of credit, banker's acceptance or similar instrument
as of the date hereof, except as set forth on Schedule 5.2(f). If an Event of
Default has occurred and is continuing and in the event that any Borrower shall
be entitled to or shall receive any right to payment under any letter of credit,
banker's acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, such Borrower shall promptly notify Lender
thereof in writing. If an Event of Default has occurred and is continuing, such
Borrower shall immediately, as Lender may specify, either (i) deliver, or cause
to be delivered to Lender, with respect to any such letter of credit, banker's
acceptance or similar instrument, the written agreement of the issuer and any
other nominated person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance
satisfactory to Lender, consenting to the assignment of the proceeds of the
letter of credit to Lender by such Borrower and agreeing to make all payments
thereon directly to Lender or as Lender may otherwise direct or (ii) cause
Lender to become, at such Borrower's expense, the transferee beneficiary of the
letter of credit, banker's acceptance or similar instrument (as the case may
be).

        (g)  Borrowers have no commercial tort claims as of the date hereof,
except as set forth on Schedule 5.2(g). In the event that any Borrower shall at
any time after the date hereof have any commercial tort claims in excess of the
U.S. Dollar Equivalent of One Million Dollars ($1,000,000) in any one case,
Borrowers shall promptly notify Lender thereof in writing, which notice shall
(i) set forth in reasonable detail the basis for and nature of such commercial
tort claim and (ii) include the express grant by such Borrower to Lender of a
security interest in such commercial tort claim (and the proceeds thereof). In
the event that such notice does not include such grant of a security interest,
the sending thereof by Borrowers to Lender shall be deemed to constitute such
grant to Lender. Upon the sending of such notice, any commercial tort claim
described therein shall constitute part of the Collateral and shall be deemed
included therein. Without limiting the authorization of Lender provided in
Section 5.2(a) hereof or otherwise arising by the execution by Borrowers of this
Agreement or any of the other Financing Agreements, Lender is hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming Lender or its designee as secured party and any Borrower as debtor, or
any amendments to any financing statements, covering any such commercial tort
claim as Collateral. In addition, Borrowers shall promptly upon Lender's
request, execute and deliver, or cause to be executed and delivered, to Lender
such other agreements, documents and instruments as Lender may require in
connection with such commercial tort claim.

        (h)  No Borrower has any goods, documents of title or other Collateral
in the custody, control or possession of a third party as of the date hereof,
except as set forth in the Information Certificate and except for goods in
transit to a location of Borrowers permitted herein in the ordinary course of
business of Borrowers in the possession of the carrier transporting such goods
and except for goods being manufactured in Canada. In the event that any goods,
documents of title or other Collateral are at any time after the date hereof in
the custody, control or possession of any other person not referred to in the
Information Certificate, Borrowers shall promptly notify Lender thereof in
writing. Promptly upon Lender's request, any Borrower shall deliver to Lender a
Collateral Access Agreement duly authorized, executed and delivered by such
person and such Borrower.

        (i)    Borrowers shall take any other actions reasonably requested by
Lender from time to time to cause the attachment, perfection and first priority
of, and the ability of Lender to enforce, the security interest of Lender in any
and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC, the PPSA or other applicable law, to the extent,
if any, that any Borrower's signature thereon is required therefor, (ii) causing
Lender's name to be noted as

34

--------------------------------------------------------------------------------




secured party on any certificate of title for a titled good if such notation is
a condition to attachment, perfection or priority of, or ability of Lender to
enforce, the security interest of Lender in such Collateral, (iii) complying
with any provision of any statute, regulation or treaty of Canada as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Lender to enforce, the security
interest of Lender in such Collateral, (iv) obtaining the consents and approvals
of any Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC, the PPSA or by
other law, as applicable in any relevant jurisdiction.

        5.3    Release of Security Interest in Connection with
Securitization.    

        On any Securitization Closing Date and, so long as no Availability
Triggering Event and/or an Event of Default has occurred, is continuing or would
result therefrom and an Availability Compliance Period (related to an
Availability Triggering Event) is not in effect, Parent shall deliver an
officer's certificate to Lender stating that such Securitization will close in
accordance with the terms of the Securitization Documents where upon the
security interest of Lender in the Securitization Assets will be released. Upon
the receipt of such officer's certificate, the security interest of Lender in
the Securitization Assets associated with such Securitization shall be released
without further action by any party, including Lender or any assignee or
participant, and Lender, as requested by, and at the expense of, Parent, shall
without the necessity of obtaining consent from any assignee or any participant,
execute any documents or instruments necessary, in the reasonable judgment of
Parent, to evidence such release; provided, in each case, that (i) Lender has
received an irrevocable license, in form and substance satisfactory to Lender,
from the SPE to use the Intellectual Property included in the Securitization
Assets to dispose of or otherwise exercise its rights with respect to any
Inventory, (ii) Borrowers have received an irrevocable license, in form and
substance satisfactory to Lender, from the SPE to use the Intellectual Property
included in the Securitization Assets to conduct their business, (iii) Lender
has received from Borrowers a sublicense, in form and substance satisfactory to
Lender, extending Borrowers' licensed rights in the Intellectual Property
included in the Securitization Assets to Lender, and (iv) receipt by Lender of
an opinion of counsel to Borrowers to the effect that the Securitization
Documents do not violate, breach or result in a Default under the Financing
Agreements, in form and substance reasonably satisfactory to Lender.

SECTION 6    COLLECTION AND ADMINISTRATION    

        6.1    Borrowers' Loan Account.    

        Lender shall maintain one or more loan account(s) on its books in which
shall be recorded (a) all Loans, Letter of Credit Accommodations and other
Obligations and the Collateral, (b) all payments made by or on behalf of
Borrowers and (c) all other appropriate debits and credits as provided in this
Agreement, including fees, charges, costs, expenses and interest. All entries in
the loan account(s) shall be made in accordance with Lender's customary
practices as in effect from time to time.

        6.2    Statements.    

        Lender shall render to Borrowers each month a statement setting forth
the balance in the Borrowers' loan account(s) maintained by Lender for Borrowers
pursuant to the provisions of this Agreement, including principal, interest,
fees, costs and expenses. Each such statement shall be subject to subsequent
adjustment by Lender but shall, absent manifest errors or omissions, be
considered correct and deemed accepted by Borrowers and conclusively binding
upon Borrowers as an account stated except to the extent that Lender receives a
written notice from Borrowers of any specific exceptions of Borrowers thereto
within thirty (30) days after the date such statement has been mailed by Lender.
Until such time as Lender shall have rendered to Borrowers a written statement
as

35

--------------------------------------------------------------------------------


provided above, the balance in Borrowers' loan account(s) shall be presumptive
evidence of the amounts due and owing to Lender by Borrowers.

        6.3    Collection of Accounts.    

        (a)  Prior to the occurrence of an Compliance Triggering Event or Event
of Default, Borrowers shall retain control of their cash, including payments and
proceeds of Collateral. Concurrently with this Agreement, Borrowers shall
establish and maintain, at their expense, blocked accounts or lockboxes and
related blocked accounts (in either case, "Blocked Accounts"), as Lender may
specify, with such banks as are acceptable to Lender. Such Blocked Accounts may
be Central Collection Deposit Accounts, and the term Blocked Accounts shall mean
and include the Central Collection Deposit Accounts. Upon an Event of Default or
an Compliance Triggering Event, and during any Availability Compliance Period
(related to a Compliance Triggering Event), and upon Lender's request, Borrowers
shall promptly deposit into one or more Blocked Accounts and direct their
account debtors to directly remit into such Blocked Accounts all payments on
Receivables and all payments constituting proceeds of Inventory or other
Collateral in the identical form in which such payments are made, whether by
cash, check or other manner. Concurrently with this Agreement, Borrowers shall
deliver, or cause to be delivered to Lender, a Deposit Account Control Agreement
duly authorized, executed and delivered by each bank where a Blocked Account is
maintained which agreement shall provide that upon notice from Lender (which
shall be given upon an Event of Default or an Compliance Triggering Event and
revoked promptly after the related Availability Compliance Reinstatement Date),
such bank will send funds on a daily basis to the Lender Payment Account and
otherwise take instruction with respect to such Blocked Account only from
Lender. Promptly upon Lender's request, Borrowers shall execute and deliver such
agreements or documents as Lender may require in connection therewith. Borrowers
agree that after notice by Lender to the bank under the Deposit Account Control
Agreement, all payments made to such Blocked Accounts or other funds received
and collected by Lender, whether in respect of the Receivables, as proceeds of
Inventory or other Collateral or otherwise shall be treated as payments to
Lender in respect of the Obligations and therefore shall constitute the property
of Lender to the extent of the then outstanding Obligations.

        (b)  For purposes of calculating the amount of the Loans available to
Borrowers, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Lender of immediately
available funds in the Lender Payment Account provided such payments and notice
thereof are received in accordance with Lender's usual and customary practices
as in effect from time to time and within sufficient time to credit Borrowers'
loan account on such day, and if not, then on the next Business Day. In the
event an Event of Default has occurred and is continuing or during any
Availability Compliance Period (related to a Compliance Triggering event) for
the purposes of calculating interest on the Obligations, such payments or other
funds received will be applied (conditional upon final collection) to the
Obligations one (1) Business Day after receipt of immediately available funds by
Lender in the Lender Payment Account, provided such payments or other funds and
notice thereof are received in accordance with Lender's usual and customary
practices as in effect from time to time and within sufficient time to credit
Borrowers' loan account on such day, and if not, then on the next Business Day.
In the event that at any time or from time to time upon or after Event of
Default or during any Availability Compliance Period (related to a Compliance
Triggering Event) there are no Loans outstanding, Lender shall be entitled to an
administrative charge in an amount equivalent to the interest Lender would have
received for such Business Day had there been Loans outstanding on such day.

        (c)  Upon an Event of Default or any Compliance Triggering Event and
during any Availability Compliance Period (related to a Compliance Triggering
Event), Borrowers and their respective shareholders, directors, employees,
agents, Subsidiaries or other Affiliates shall, acting as

36

--------------------------------------------------------------------------------




trustee for Lender, receive, as the property of Lender, any monies, checks,
notes, drafts or any other payment relating to and/or proceeds of Accounts or
other Collateral which come into their possession or under their control and
immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Lender. In no event shall the same be commingled with any
Borrower's funds. Borrowers agree to reimburse Lender on demand for any amounts
owed or paid to any bank at which a Blocked Account is established or any other
bank or person involved in the transfer of funds to or from the Blocked Accounts
arising out of Lender's payments to or indemnification of such bank or person.
The obligation of Borrowers to reimburse Lender for such amounts pursuant to
this Section 6.3 shall survive the termination or non-renewal of this Agreement.

        6.4    Payments.    

        (a)  Borrowers shall pay all Obligations when due. Payments on
Obligations shall be made by Borrowers' remitting funds to the Lender Payment
Account or, at any time when an Event of Default or Availability Compliance
Period (related to a Compliance Triggering Event) exists by payments and
proceeds of Collateral being directly remitted to the Lender Payment Account as
provided in Section 6.3 or such other place as Lender may designate from time to
time. Lender shall apply payments received or collected from Borrowers or for
the account of Borrowers (including the monetary proceeds of collections or of
realization upon any Collateral) as follows: first, to pay any fees, indemnities
or expense reimbursements then due to Lender from Borrowers; second, to pay
interest due in respect of any Loans; third, to pay principal due in respect of
the Loans; fourth, to pay or prepay any other Obligations whether or not then
due, in such order and manner as Lender determines. Notwithstanding anything to
the contrary contained in this Agreement, (i) unless so directed by Borrowers,
Lender shall not apply any payments which it receives to any Eurodollar Rate
Loans except on the expiration date of the Interest Period applicable to any
such Eurodollar Rate Loans, if payments are received or collected from Borrowers
that otherwise would be applied to Eurodollar Rate Loans. Provided no Event of
Default or Availability Compliance Period (related to a Compliance Triggering
Event) exists, Borrowers may instruct Lender to remit such funds to Borrowers.
Otherwise, such payments shall be held by Lender and shall bear interest at the
Federal Funds Rate minus 0.25% per annum commencing on the second Business Day
following the date such payments are received or collected from Borrowers and
continuing through the date such payments are applied to the Obligations, which
shall be upon the expiration of the first Interest Period after receipt or
collection of such payments, to the extent of the principal amount of the
applicable Eurodollar Rate Loan or otherwise, in Lender's sole discretion,
remitted to Borrowers, and (ii) to the extent Borrowers use any proceeds of the
Loans or Letter of Credit Accommodations to acquire rights in or the use of any
Collateral or to repay any Indebtedness used to acquire rights in or the use of
any Collateral, payments in respect of the obligations shall be deemed applied
first to the Obligations arising from Loans and Letter of Credit Accommodations
that were not used for such purposes and second to the Obligations arising from
Loans and Letter of Credit Accommodations the proceeds of which were used to
acquire rights in or the use of any Collateral in the chronological order in
which Borrowers acquired such rights or use.

        (b)  At Lender's option, all principal, interest, fees, costs, expenses
and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of Borrowers.
Borrowers shall make all payments to Lender on the Obligations free and clear
of, and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Lender is required to surrender or return such payment or proceeds
to any Person for any reason, then the Obligations intended to be satisfied by
such payment or proceeds

37

--------------------------------------------------------------------------------

shall be reinstated and continue and this Agreement shall continue in full force
and effect as if such payment or proceeds had not been received by Lender.
Borrowers shall be liable to pay to Lender, and do hereby indemnify and hold
Lender harmless for the amount of any payments or proceeds surrendered or
returned. This Section 6.4 shall remain effective notwithstanding any contrary
action which may be taken by Lender in reliance upon such payment or proceeds.
This Section 6.4 shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

        6.5    Authorization to Make Loans.    

        (a)  Lender is authorized to make the Loans and provide the Letter of
Credit Accommodations based upon telephonic or other instructions received from
anyone purporting to be an officer of any Borrower or other authorized person
or, at the discretion of Lender, if such Loans are necessary to satisfy any
Obligations. All requests for Loans or Letter of Credit Accommodations hereunder
shall specify the date on which the requested advance is to be made or Letter of
Credit Accommodations established (which day shall be a Business Day) and the
amount of the requested Loan. Requests received after 9:30 a.m. Los Angeles,
California time on any day shall be deemed to have been made as of the opening
of business on the immediately following Business Day. All Loans and Letter of
Credit Accommodations under this Agreement shall be conclusively presumed to
have been made to, and at the request of and for the benefit of, Borrowers when
deposited to the credit of any Borrower or otherwise disbursed or established in
accordance with the instructions of Borrowers or in accordance with the terms
and conditions of this Agreement.

        (b)  All Loans provided to Borrowers shall be in or denominated in
either Canadian Dollars or U.S. Dollars as Borrowers may specify, except as
Lender may otherwise specifically agree in writing and shall be disbursed only
to bank accounts in Canada. Set forth on Schedule 8.10 to the Information
Certificates are the bank accounts of each Borrower used by such Borrower for
making payments of its Indebtedness and other obligations to which, as of the
date hereof, proceeds of Loans may be disbursed.

        6.6    Use of Proceeds.    

        Borrowers shall use the initial proceeds of the Loans provided by Lender
to Borrowers hereunder only for: (a) payments to each of the persons listed in
the disbursement direction letter furnished by Borrowers to Lender on or about
the date hereof and (b) costs, expenses and fees in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Financing Agreements. All other Loans made or Letter of Credit Accommodations
provided by Lender to Borrowers pursuant to the provisions hereof shall be used
by Borrowers only for general operating, working capital and other proper
corporate purposes of Borrowers not otherwise prohibited by the terms hereof.
None of the proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security or for the purposes of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Loans to
be considered a "purpose credit" within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System, as amended.

SECTION 7    COLLATERAL REPORTING AND COLLATERAL COVENANTS    

        7.1    Collateral Reporting.    

        (a)  Borrowers shall provide each of Lender and U.S. Lender with the
following documents in a form satisfactory to Lender:

          (i)  on a regular basis as required by Lender, a schedule of sales
made, credits issued and cash received;

38

--------------------------------------------------------------------------------





        (ii)  as soon as possible after the end of each month (but in any event
within ten (10) Business Days after the end thereof), on a monthly basis or more
frequently as Lender may request, (A) perpetual inventory reports, (B) inventory
reports by location and category (including identifying Inventory at locations
owned and operated by third parties or on consignment), (C) listings of
Borrowers' accounts payable until ten (10) Business Days after December 31,
2002, and thereafter, agings of accounts payable (and including information
indicating the status of payments to owners and lessors of the leased premises
of Borrowers), and (D) agings of accounts receivable (together with a
reconciliation to the previous month's aging and general ledger);

        (iii)  as soon as possible after the end of calendar quarter (but in any
event within ten (10) Business Days after the end thereof) in each case in form
and substance satisfactory to Lender and on a quarterly basis or more frequently
as Lender may request, (A) for the last calendar quarter of 2002 and each
calendar quarter of 2003, reports on slow-moving and obsolete inventory and such
other information as Lender may require to support any Reserves established
therefor and (B) thereafter for each calendar quarter inventory aging reports or
comparable reports containing such information as Lender may require;

        (iv)  upon Lender's request, (A) copies of customer statements and
credit memos, remittance advices and reports, and copies of deposit slips and
bank statements, (B) copies of shipping and delivery documents, and (C) copies
of purchase orders, invoices and delivery documents for Inventory and Equipment
acquired by Borrowers;

        (v)  monthly, in form and substance satisfactory to Lender, a
calculation of the Borrowing Base in Dollars, certified by the chief financial
officer of Borrowers and such Borrowing Base calculation shall include
(A) quarterly confirmations of the daily credit balances in the Blocked Accounts
and (B) the calculation of Net Amount of Eligible Accounts, after giving effect
to the assertion of any claims, offsets, defenses or counterclaims by any
account debtor, or any disputes with account debtors, or any settlement,
adjustment or compromise thereof); provided, that such certified calculation of
the Borrowing Base shall be delivered weekly upon the occurrence of a Compliance
Triggering Event and during any Availability Compliance Period (related to a
Compliance Triggering Event);

        (vi)  as soon as possible after the end of each month (but in any event
within ten (10) Business Days after the end thereof), on a monthly basis, a
certificate from the chief financial officer of Borrowers certifying that
Borrowers and their Subsidiaries (if any) are in compliance with the rental and
other payment provisions and the other material terms and provisions of all
leases for retail store locations within Canada to which Borrowers (or either of
them) or their respective Subsidiaries (if any) are party, including compliance
with all rent and other payment obligations under such leases;

      (vii)  such other reports as to the Collateral as Lender shall request
from time to time; and

        (b)  If any of Borrowers' records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, Borrowers hereby irrevocably authorize such service, contractor, shipper
or agent to deliver such records, reports, and related documents to Lender and
to follow Lender's instructions with respect to further services at any time
that an Event of Default exists or has occurred and is continuing.

        7.2    Accounts Covenants.    

        (a)  Borrowers shall notify Lender promptly of: (i) any material delay
in Borrowers' performance of any of its obligations to any account debtor,
(ii) all material adverse information relating to the financial condition of any
account debtor and (iii) any event or circumstance which,

39

--------------------------------------------------------------------------------

to Borrowers' knowledge would cause Lender to consider any then existing
Accounts as no longer constituting Eligible Accounts. No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor without Lender's consent, except in the ordinary course of
Borrowers' business in accordance with practices and policies previously
disclosed in writing to Lender and except as set forth in the schedules
delivered to Lender pursuant to Section 7.1(a) above. So long as no Event of
Default exists or has occurred and is continuing, Borrowers shall settle, adjust
or compromise any claim, offset, counterclaim or dispute with any account
debtor. At any time that an Event of Default exists or has occurred and is
continuing, Lender shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors or grant any credits, discounts or allowances.

        (b)  With respect to each Account: (i) the amounts shown on any invoice
delivered to Lender or schedule thereof delivered to Lender shall be true and
complete, (ii) no payments shall be made thereon except payments immediately
delivered to Lender pursuant to the terms of this Agreement, (iii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor except as reported to Lender in accordance with
this Agreement and except for credits, discounts, allowances or extensions made
or given in the ordinary course of Borrowers' business in accordance with
practices and policies previously disclosed to Lender, (iv) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Lender in accordance with
the terms of this Agreement, (v) none of the transactions giving rise thereto
will violate any applicable foreign, Federal, State, Provincial or local laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms.

        (c)  Lender shall have the right at any time or times, in Lender's name
or in the name of a nominee of Lender, to verify the validity, amount or any
other matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.

        7.3    Inventory Covenants.    

        With respect to the Inventory: (a) Borrowers shall at all times maintain
inventory records reasonably satisfactory to Lender, keeping correct and
accurate records itemizing and describing the kind, type, quality and quantity
of Inventory, Borrowers' cost therefor and daily withdrawals therefrom and
additions thereto; (b) Borrowers shall conduct a physical count of the Inventory
at least once each year, but at any time or times as Lender may request on or
after an Event of Default, and promptly following such physical inventory shall
supply Lender with a report in the form and with such specificity as may be
reasonably satisfactory to Lender concerning such physical count; (c) Borrowers
shall not remove any Inventory from the locations set forth or permitted herein,
without the prior written consent of Lender, except for sales of Inventory in
the ordinary course of Borrowers' business and except to move Inventory directly
from one location set forth or permitted herein to another such location and
except for Inventory shipped from the manufacturer thereof to any Borrower which
is in transit to the locations set forth or permitted herein; (d) upon Lender's
request, Borrowers shall, at their expense, no more than once in any twelve
(12) month period in which no Availability Triggering Event occurs or twice in
any twelve (12) month period during which an Availability Triggering Event
occurs or an Availability Compliance Period (related to an Availability
Triggering Event or Compliance Triggering Event) exists, but at any time or
times as Lender may request on or after an Event of Default, deliver or cause to
be delivered to Lender written appraisals as to the Inventory in form, scope and
methodology acceptable to Lender and by an appraiser acceptable to Lender,
addressed to Lender and upon which Lender is expressly permitted to rely;
(e) Borrowers shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the

40

--------------------------------------------------------------------------------


Federal Fair Labor Standards Act of 1938, as amended and all rules, regulations
and orders related thereto, or any similar legislation applicable in Canada or
any province or territory thereof); (f) none of the Inventory or other
Collateral constitutes farm products or the proceeds thereof; (g) Borrowers
assume all responsibility and liability arising from or relating to the
production, use, sale or other disposition of the Inventory; (h) Borrowers shall
not sell Inventory to any customer on approval, or any other basis which
entitles the customer to return or may obligate any Borrower to repurchase such
Inventory; (i) Borrowers shall keep the Inventory in good and marketable
condition; and (j) Borrowers shall not, without prior written notice to Lender
or the specific identification of such Inventory with respect thereto provided
by Borrowers to Lender pursuant to Section 7.1(a) hereof, acquire or accept any
Inventory on consignment or approval.

        7.4    Equipment Covenants.    

        With respect to the Equipment: (a) Borrowers shall keep the Equipment in
good order, repair, running and marketable condition (ordinary wear and tear
excepted); (b) Borrowers shall use the Equipment with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws; (c) the Equipment is and shall be used in
Borrowers' business and not for personal, family, household or farming use;
(d) Borrowers shall not remove any Equipment from the locations set forth or
permitted herein, except (i) to the extent necessary to have any Equipment
repaired or maintained in the ordinary course of the business of Borrowers,
(ii) to move Equipment directly from one location set forth or permitted herein
to another such location, (iii) motor vehicles used by or for the benefit of
Borrowers in the ordinary course of business; and (iv) to move Equipment between
Borrowers' store locations in the United States and Canada or to "shop-in-shop"
locations operated by Borrowers' customers in the United States and Canada,
(e) the Equipment is now and shall remain personal property and Borrowers shall
not permit any of the Equipment to be or become a part of or affixed to real
property; and (f) Borrowers assume all responsibility and liability arising from
the use of the Equipment.

        7.5    Power of Attorney.    

        Borrowers hereby irrevocably designate and appoint Lender (and all
persons designated by Lender) as each Borrower's true and lawful
attorney-in-fact, and authorizes Lender, in such Borrower's or Lender's name,
to: (a) at any time an Event of Default exists or has occurred and is continuing
(i) demand payment on Receivables or other Collateral, (ii) enforce payment of
Receivables by legal proceedings or otherwise, (iii) exercise all of Borrowers'
rights and remedies to collect any Receivable or other Collateral, (iv) sell or
assign any Receivable upon such terms, for such amount and at such time or times
as the Lender deems advisable, (v) settle, adjust, compromise, extend or renew
an Account, (vi) discharge and release any Receivable, (vii) prepare, file and
sign any Borrower's name on any proof of claim in bankruptcy or other similar
document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Lender, and open and dispose of all mail addressed to any Borrower
and handle and store all mail relating to the Collateral, (ix) do all acts and
things which are necessary, in Lender's determination, to fulfill Borrowers'
obligations under this Agreement and the other Financing Agreements, (x) endorse
any Borrower's name upon any warehouse or other receipts, or bills of lading and
other negotiable or non-negotiable documents or other chattel paper, document,
instrument, invoice and similar document or agreement relating to any Inventory
or Equipment or any goods pertaining thereto or any other Collateral, and
(xi) clear Inventory the purchase of which was financed with Letter of Credit
Accommodations through U.S. Customs or foreign export control authorities in any
Borrower's name, Lender's name or the name of Lender's designee, and to sign and
deliver to customs officials powers of attorney in any Borrower's name for such
purpose, and to complete in any Borrower's or Lender's name, any order, sale or
transaction, obtain the necessary documents in connection therewith and collect
the proceeds thereof,

41

--------------------------------------------------------------------------------


(b) at any time an Event of Default exists or has occurred and is continuing or
during an Availability Compliance Period (related to an Availability Triggering
Event or Compliance Triggering Event), (i) take control in any manner of any
item of payment in respect of Receivables or constituting Collateral or
otherwise received in or for deposit in the Blocked Accounts or otherwise
received by Lender, (ii) have access to any lockbox or postal box into which
remittances from account debtors or other obligors in respect of Receivables or
other proceeds of Collateral are sent or received, (iii) endorse any Borrower's
name upon any items of payment in respect of Receivables or constituting
Collateral or otherwise received by Lender and deposit the same in Lender's
account for application to the Obligations, and (iv) endorse any Borrower's name
upon any chattel paper, instrument, invoice, or similar document or agreement
relating to any Receivable, and (c) at any time to sign any Borrower's name on
any verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof. Borrowers hereby
release Lender and its officers, employees and designees from any liabilities
arising from any act or acts under this power of attorney and in furtherance
thereof, whether of omission or commission, except as a result of Lender's own
gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.

        7.6    Right to Cure.    

        Lender may, at its option, (a) upon notice to Borrowers, cure any
default by Borrowers under any material agreement with a third party that
affects the Collateral, its value or the ability of Lender to collect, sell or
otherwise dispose of the Collateral or the rights and remedies of Lender therein
or the ability of Borrowers to perform its obligations hereunder or under the
other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Borrower, (c) discharge taxes, liens, security interests or other
encumbrances at any time levied on or existing with respect to the Collateral
and (d) pay any amount, incur any expense or perform any act which, in Lender's
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Lender with respect thereto. Lender may add any
amounts so expended to the Obligations and charge Borrowers' account therefor,
such amounts to be repayable by Borrowers on demand. Lender shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of Borrowers. Any payment
made or other action taken by Lender under this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
accordingly.

        7.7    Access to Premises.    

        From time to time as requested by Lender, at the cost and expense of
Borrowers, (a) Lender or its designee shall have complete access to all of
Borrowers' premises during normal business hours and after notice to Borrowers,
or at any time and without notice to Borrowers if an Event of Default exists or
has occurred and is continuing, for the purposes of inspecting, verifying and
auditing the Collateral and all of Borrowers' books and records, including the
Records, and (b) Borrowers shall promptly furnish to Lender such copies of such
books and records or extracts therefrom as Lender may request, and (c) Lender or
its designee may use during normal business hours such of Borrowers' personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Receivables and realization of other Collateral.

42

--------------------------------------------------------------------------------


SECTION 8    REPRESENTATIONS AND WARRANTIES    

        Borrowers hereby represents and warrants to Lender the following (which
shall survive the execution and delivery of this Agreement), the truth and
accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations by Lender to Borrowers:

        8.1    Corporate Existence; Power and Authority.    

        Each Borrower is a corporation duly organized and in good standing under
the laws of its jurisdiction of incorporation and is duly qualified as a foreign
or extra-provincial corporation and in good standing in all states, provinces or
other jurisdictions where the nature and extent of the business transacted by it
or the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a material
adverse effect on Borrowers' financial condition, results of operation or
business or the rights of Lender in or to any of the Collateral. The execution,
delivery and performance of this Agreement, the other Financing Agreements and
the transactions contemplated hereunder and thereunder (a) are all within each
Borrower's corporate powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of any Borrower's certificate of
incorporation, by-laws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower is a party or by which any
Borrower or its property are bound and (d) will not result in the creation or
imposition of, or require or give rise to any obligation to grant, any lien,
security interest, charge or other encumbrance upon any property of any
Borrower. This Agreement and the other Financing Agreements constitute legal,
valid and binding obligations of Borrowers enforceable in accordance with their
respective terms.

        8.2    Name; State of Organization; Chief Executive Office; Collateral
Locations.    

        (a)  The exact legal name of each Borrower is as set forth on the
signature page of this Agreement and in the Information Certificate. Borrowers
have not, during the past five years, been known by or used by any other
corporate or fictitious name or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of their property or assets out of the ordinary course of business, except as
set forth in the Information Certificate.

        (b)  Each Borrower is an organization of the type and organized in the
jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Borrower or accurately states that such Borrower has none and accurately
sets forth the federal business identification number of each Borrower.

        (c)  The chief executive office and mailing address of Borrowers and
Borrowers' Records concerning Accounts are located only at the address
identified as such in the Information Certificate and its only other places of
business and the only other locations of Collateral, if any, are the addresses
set forth in the Information Certificate, subject to the right of Borrowers to
establish new locations in accordance with Section 9.2 below. The Information
Certificate correctly identifies any of such locations which are not owned by
Borrowers and sets forth the owners and/or operators thereof.

        8.3    Financial Statements; No Material Adverse Change.    

        All financial statements relating to Borrowers which have been or may
hereafter be delivered by Borrowers to Lender have been prepared in accordance
with GAAP (except as to any interim financial statements, to the extent such
statements are subject to normal year-end adjustments and do not include any
notes) and fairly present the financial condition and the results of operation
of Borrowers as at the dates and for the periods set forth therein. Except as
disclosed in any interim financial statements furnished by Borrowers to Lender
prior to the date of this Agreement, there has been no

43

--------------------------------------------------------------------------------


Material Adverse Change since the date of the most recent audited financial
statements furnished by Borrowers to Lender prior to the date of this Agreement.

        8.4    Priority of Liens; Title to Properties.    

        The security interests, hypothecs and liens granted to Lender under this
Agreement and the other Financing Agreements constitute valid and perfected
first priority liens and security interests and first ranking hypothecs in and
upon the Collateral subject only to the liens indicated on Schedule 8.4 hereto
and the other liens permitted under Section 9.8 hereof. Each Borrower has good,
valid and merchantable title to all of its other properties and assets subject
to no liens, mortgages, pledges, security interests, encumbrances or charges of
any kind, except those granted to Lender and such others as are specifically
listed on Schedule 8.4 hereto or permitted under Section 9.8 hereof.

        8.5    Tax Returns.    

        Borrowers have filed, or caused to be filed, in a timely manner all tax
returns, reports and declarations which are required to be filed by them or any
of them. All information in such tax returns, reports and declarations is
complete and accurate in all material respects. Borrowers have paid or caused to
be paid all taxes due and payable or claimed due and payable in any assessment
received by any of them, except taxes the validity of which are being contested
in good faith by appropriate proceedings diligently pursued and available to
Borrowers and with respect to which adequate reserves have been set aside on
their books. Adequate provision has been made for the payment of all accrued and
unpaid Federal, State, Provincial, county, local, foreign and other taxes
whether or not yet due and payable and whether or not disputed.

        8.6    Litigation.    

        Except as set forth in the Information Certificate, there is no present
investigation by any Governmental Authority pending, or to the best of
Borrowers' knowledge threatened, against or affecting any Borrower, its assets
or business and there is no action, suit, proceeding or claim by any Person
pending, or to the best of Borrowers' knowledge threatened, against any Borrower
or its assets or goodwill, or against or affecting any transactions contemplated
by this Agreement, which if adversely determined against any Borrower would
result in any Material Adverse Change.

        8.7    Compliance with Other Agreements and Applicable Laws.    

        No Borrower is, in any material respect, in default under, or in
violation of any of the terms of, any agreement, contract, instrument, lease or
other commitment to which it is a party or by which it or any of its assets are
bound and each Borrower is in compliance in all material respects with all
applicable provisions of laws, rules, regulations, licenses, permits, approvals
and orders of any foreign, Federal, State, Provincial or local Governmental
Authority.

        8.8    Environmental Compliance.    

        (a)  Except as set forth on Schedule 8.8 hereto, no Borrower and no
Subsidiary has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates any
applicable Environmental Law or any license, permit, certificate, approval or
similar authorization thereunder and the operations of Borrowers and any
Subsidiaries comply in all material respects with all Environmental Laws and all
licenses, permits, certificates, approvals and similar authorizations
thereunder.

        (b)  Except as set forth on Schedule 8.8 hereto, there has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any Governmental Authority or any other person nor is any pending or
to the best of Borrowers' knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
any Borrower

44

--------------------------------------------------------------------------------




and any Subsidiary or the release, spill or discharge, threatened or actual, of
any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects
Borrowers or their business, operations or assets or any properties at which any
Borrower has transported, stored or disposed of any Hazardous Materials.

        (c)  Borrowers and their Subsidiaries have no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

        (d)  Borrowers and their Subsidiaries have all licenses, permits,
certificates, approvals or similar authorizations required to be obtained or
filed in connection with the operations of Borrowers under any Environmental Law
and all of such licenses, permits, certificates, approvals or similar
authorizations are valid and in full force and effect.

        8.9    Employee Benefits.    

        (a)  There are no pending, or to the best of Borrowers' knowledge,
threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Canadian Pension Plan. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Canadian Pension Plan.

        (b)  With respect to any Canadian Pension Plan, if and to the extent
that any such Canadian Pension Plan exists or has not been terminated, (i) the
Canadian Pension Plans are duly registered under all applicable Federal and
Provincial pension benefits legislation, (ii) all obligations of any Borrower
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans or the
funding agreements therefor have been performed in a timely fashion and there
are no outstanding disputes concerning the assets held pursuant to any such
funding agreement, (iii) all contributions or premiums required to be made by
any Borrower to the Canadian Pension Plans have been made in a timely fashion in
accordance with the terms of the Canadian Pension Plans and applicable laws and
regulations, (iv) all employee contributions to the Canadian Pension Plans
required to be made by way of authorized payroll deduction have been properly
withheld by any Borrower and fully paid into the Canadian Pension Plans in a
timely fashion, (v) all reports and disclosures relating to the Canadian Pension
Plans required by any applicable laws or regulations have been filed or
distributed in a timely fashion, (vi) there have been no withdrawals, or
applications of, the assets of any of the Pension Plans other than as permitted
by the terms thereof, (vii) no amount is owing by any of the Canadian Pension
Plans under the Income Tax Act (Canada) or any provincial taxation statute,
(viii) the Canadian Pension Plans are fully funded both on an ongoing basis and
on a solvency basis (using actuarial assumptions and methods which are
consistent with the valuations last filed with the applicable governmental
authorities and which are consistent with generally accepted actuarial
principles), and (ix) to the best of the knowledge of each Borrower none of the
Canadian Pension Plans is the subject of an investigation, any other proceeding,
an action or a claim and there exists no state of facts which after notice or
lapse of time or both could reasonably be expected to give rise to any such
proceeding, action or claim.

        8.10    Intellectual Property.    

        Each Borrower owns or licenses or otherwise has the right to use all
Intellectual Property necessary for the operation of its business as presently
conducted or proposed to be conducted. As of the date hereof, Borrowers do not
have any Intellectual Property registered, or subject to pending applications,
in the United States Patent and Trademark Office, Canadian Intellectual Property
Office or any similar office or agency in the United States, Canada any State or
Province thereof, any political

45

--------------------------------------------------------------------------------


subdivision thereof or in any other country. No event has occurred which permits
or would permit after notice or passage of time or both, the revocation,
suspension or termination of such rights. To the best of Borrowers' knowledge,
no slogan or other advertising device, product, process, method, substance or
other Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by any Borrower infringes any
patent, trademark, servicemark, tradename, copyright, license or other
Intellectual Property owned by any other Person presently and no claim or
litigation is pending or threatened against or affecting any Borrower contesting
its right to sell or use any such Intellectual Property. The Information
Certificate sets forth all of the agreements or other arrangements of Borrowers
pursuant to which any Borrower has a license or other right to use any
trademarks, logos, designs, representations or other Intellectual Property owned
by another person as in effect on the date hereof and the dates of the
expiration of such agreements or other arrangements of Borrowers as in effect on
the date hereof (collectively, together with such agreements or other
arrangements as may be entered into by Borrowers after the date hereof,
collectively, the "License Agreements" and individually, a "License Agreement").
No trademark, servicemark or other Intellectual Property at any time used by any
Borrower which is owned by another person, or owned by any Borrower subject to
any security interest, lien, collateral assignment, pledge or other encumbrance
in favor of any person other than Lender, is affixed to any Eligible Inventory,
except pursuant to a Securitization as permitted in this Agreement.

        8.11    Subsidiaries; Affiliates; Capitalization; Solvency.    

        (a)  No Borrower has any direct or indirect Subsidiaries or Affiliates
and no Borrower is engaged in any joint venture or partnership except as set
forth in the Information Certificate, subject to the right of Borrowers to form
or acquire Subsidiaries in accordance with Section 9.10 hereof.

        (b)  Each Borrower is the record and beneficial owner of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed in the Information Certificate as being owned by such Borrower and there
are no proxies, irrevocable or otherwise, with respect to such shares and no
equity securities of any of the Subsidiaries are or may become required to be
issued by reason of any options, warrants, rights to subscribe to, calls or
commitments of any kind or nature and there are no contracts, commitments,
understandings or arrangements by which any Subsidiary is or may become bound to
issue additional shares of it Capital Stock or securities convertible into or
exchangeable for such shares.

        (c)  The issued and outstanding shares of Capital Stock of each Borrower
are directly and beneficially owned and held by the persons indicated in the
Information Certificate, and in each case all of such shares have been duly
authorized and are fully paid and non-assessable, free and clear of all claims,
liens, pledges and encumbrances of any kind, except as disclosed in writing to
Lender prior to the date hereof.

        (d)  Each Borrower is Solvent and will continue to be Solvent after the
creation of the Obligations, the security interests of Lender and the other
transaction contemplated hereunder.

        8.12    Labor Disputes.    

        (a)  Set forth on Schedule 8.12 hereto is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to either Borrower and any union, labor organization or other
bargaining agent in respect of the employees of such Borrower on the date
hereof.

        (b)  There is (i) no significant unfair labor practice complaint pending
against any Borrower or, to the best of Borrowers' knowledge, threatened against
it, before the National Labor Relations Board, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is pending on the date hereof against any Borrower or, to
best

46

--------------------------------------------------------------------------------




of Borrowers' knowledge, threatened against it, and (ii) no significant strike,
labor dispute, slowdown or stoppage is pending against any Borrower or, to the
best of Borrowers' knowledge, threatened against any Borrower.

        8.13    Restrictions on Subsidiaries.    

        Except for restrictions contained in this Agreement, the Securitization
Documents or any other agreement with respect to Indebtedness of Borrowers
permitted hereunder as in effect on the date hereof, there are no contractual or
consensual restrictions on any Borrower or any of its Subsidiaries which
prohibit or otherwise restrict (a) the transfer of cash or other assets
(i) between such Borrower and any of its Subsidiaries or (ii) between any
Subsidiaries of such Borrower or (b) the ability of such Borrower or any of its
Subsidiaries to incur Indebtedness or grant security interests to Lender in the
Collateral.

        8.14    Material Contracts.    

        Schedule 8.14 hereto sets forth all Material Contracts to which any
Borrower is a party or is bound as of the date hereof. Borrowers have delivered
true, correct and complete copies of such Material Contracts to Lender on or
before the date hereof. No Borrower is in breach of or in default under any
Material Contract and no Borrower has received any notice of the intention of
any other party thereto to terminate any Material Contract.

        8.15    Payable Practices.    

        No Borrower has made any material change in the historical accounts
payable practices from those in effect immediately prior to the date hereof.

        8.16    Accuracy and Completeness of Information.    

        All information furnished by or on behalf of Borrowers in writing to
Lender in connection with this Agreement or any of the other Financing
Agreements or any transaction contemplated hereby or thereby, including all
information on the Information Certificate, is true and correct in all material
respects on the date as of which such information is dated or certified and does
not omit any material fact necessary in order to make such information not
misleading. No event or circumstance has occurred which has had or could
reasonably be expected to have a material adverse effect on the business, assets
or prospects of Borrowers, which has not been fully and accurately disclosed to
Lender in writing.

        8.17    Securitizations.    

        None of the property or assets of either Borrower, including any and all
Intellectual Property (a) constitutes Securitization Assets, or (b) are the
subject matter of any Securitization.

        8.18    Survival of Warranties; Cumulative.    

        All representations and warranties contained in this Agreement or any of
the other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Lender on the date of
each additional borrowing or other credit accommodation hereunder and shall be
conclusively presumed to have been relied on by Lender regardless of any
investigation made or information possessed by Lender. The representations and
warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which Borrowers shall now or hereafter give, or
cause to be given, to Lender.

47

--------------------------------------------------------------------------------


SECTION 9    AFFIRMATIVE AND NEGATIVE COVENANTS    

        9.1    Maintenance of Existence.    

        (a)  Borrowers shall at all times preserve, renew and keep in full,
force and effect each Borrower's corporate existence and rights and franchises
with respect thereto and maintain in full force and effect all permits,
licenses, trademarks, tradenames, approvals, authorizations, leases and
contracts necessary to carry on the business of Borrowers as presently or
proposed to be conducted.

        (b)  No Borrower shall change its name unless each of the following
conditions is satisfied: (i) Lender shall have received not less than thirty
(30) days prior written notice from Borrowers of such proposed change in its
corporate name, which notice shall accurately set forth the new name; and
(ii) Lender shall have received a copy of the amendment to the Certificate of
Incorporation of such Borrower providing for the name change certified by the
Secretary of State of the jurisdiction of incorporation or organization of such
Borrower as soon as it is available.

        (c)  No Borrower shall change its chief executive office or its mailing
address or organizational identification number (or if it does not have one,
shall not acquire one) unless Lender shall have received not less than thirty
(30) days' prior written notice from Borrowers of such proposed change, which
notice shall set forth such information with respect thereto as Lender may
require and Lender shall have received such agreements as Lender may reasonably
require in connection therewith. No Borrower shall change its type of
organization, jurisdiction of organization or other legal structure.

        9.2    New Collateral Locations.    

        (a)  Borrowers may open any new retail store locations within Canada
upon ten (10) days prior written notice to Lender provided Borrowers execute and
deliver, or cause to be executed and delivered to Lender such agreements,
documents and instruments as Lender may deem necessary or desirable to protect
its interests in the Collateral at such location.

        (b)  Borrowers may open new Inventory warehouse locations within Canada
provided Borrowers:

          (i)  give Lender sixty (60) days prior written notice of the intended
opening of any such new location, and

        (ii)  execute and deliver, or cause to be executed and delivered, to
Lender such agreements, documents, and instruments as Lender may deem necessary
or desirable to provide Lender with a first priority security interest or
hypothec under Canadian law subject to the liens permitted pursuant to
Section 9.8 and the relevant law of the provinces of Canada in the Inventory
located there and to protect Lender's interests in the Collateral at such
location, including but not limited to lien searches, financing statements and
Collateral Access Agreements. In addition, Lender may establish Reserves
relating to Eligible Inventory located in Canada in its reasonable discretion.

        9.3    Compliance with Laws, Regulations, Etc.    

        (a)  Each Borrower shall, and shall cause any Subsidiary to, at all
times, comply in all material respects with all laws, rules, regulations,
licenses, permits, approvals and orders applicable to it and duly observe all
requirements of any foreign, Federal, State, Provincial or local Governmental
Authority, including all statutes, rules, regulations, orders, permits and
stipulations relating to environmental pollution and employee health and safety,
including all of the Environmental Laws.

48

--------------------------------------------------------------------------------



        (b)  Borrowers shall give written notice to Lender immediately upon
Borrowers' receipt of any notice of, or Borrowers' otherwise obtaining knowledge
of, (i) the occurrence of any event involving the release, spill or discharge,
threatened or actual, of any Hazardous Material or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any applicable Environmental Law
by any Borrower or (B) the release, spill or discharge, threatened or actual, of
any Hazardous Material other than in the ordinary course of business and other
than as permitted under any applicable Environmental Law. Copies of all
environmental surveys, audits, assessments, feasibility studies and results of
remedial investigations shall be promptly furnished, or caused to be furnished,
by Borrowers to Lender. Borrowers shall take prompt and appropriate action to
respond to any non-compliance with any of the Environmental Laws and shall
regularly report to Lender on such response.

        (c)  Without limiting the generality of the foregoing, whenever Lender
reasonably determines that there is non-compliance, or any condition which
requires any action by or on behalf of Borrowers in order to avoid any material
non-compliance, with any Environmental Law, Borrowers shall, at Lender's request
and Borrowers' expense: (i) cause an independent environmental engineer
acceptable to Lender to conduct such tests of the site where Borrowers'
non-compliance or alleged non-compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to Lender a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Lender a supplemental report of such
engineer whenever the scope of such non-compliance, or Borrowers' response
thereto or the estimated costs thereof, shall change in any material respect.

        (d)  Borrowers shall indemnify and hold harmless Lender, its directors,
officers, employees, agents, invitees, representatives, successors and assigns,
from and against any and all losses, claims, damages, liabilities, costs, and
expenses (including attorneys' fees and legal expenses) directly or indirectly
arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
any Borrower and the preparation and implementation of any closure, remedial or
other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

        9.4    Payment of Taxes and Claims.    

        Borrowers shall, and shall cause any Subsidiary to, duly pay and
discharge all taxes, assessments, contributions and governmental charges upon or
against it or its properties or assets, except for taxes the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to Borrowers or such Subsidiary, as the case may be, and with
respect to which adequate reserves have been set aside on its books. Borrowers
shall be liable for any tax or penalties imposed on Lender as a result of the
financing arrangements provided for herein and Borrowers agree to indemnify and
hold Lender harmless with respect to the foregoing, and to repay to Lender on
demand the amount thereof, and until paid by Borrowers such amount shall be
added and deemed part of the Loans, provided, that nothing contained herein
shall be construed to require Borrowers to pay any income or franchise taxes
attributable to the income of Lender from any amounts charged or paid hereunder
to Lender. The foregoing indemnity shall survive the payment of the Obligations
and the termination or non-renewal of this Agreement.

        9.5    Insurance.    

        Borrowers shall, and shall cause any Subsidiary to, at all times,
maintain with financially sound and reputable insurers insurance with respect to
the Collateral against loss or damage and all other

49

--------------------------------------------------------------------------------


insurance of the kinds and in the amounts customarily insured against or carried
by corporations of established reputation engaged in the same or similar
businesses and similarly situated. Said policies of insurance shall be
satisfactory to Lender as to form, amount and insurer. Borrowers shall furnish
certificates, policies or endorsements to Lender as Lender shall require as
proof of such insurance, and, if Borrowers fail to do so, Lender is authorized,
but not required, to obtain such insurance at the expense of Borrowers. All
policies shall provide for at least thirty (30) days (ten (10) days for
nonpayment of premium) prior written notice to Lender of any cancellation or
reduction of coverage and that Lender may act as attorney for any Borrower at
any time an Event of Default exists or has occurred and is continuing, in
obtaining, adjusting, settling, amending and cancelling such insurance.
Borrowers shall cause Lender to be named as a loss payee and an additional
insured (but without any liability for any premiums) under such insurance
policies and Borrowers shall obtain non-contributory lender's loss payable
endorsements to all insurance policies in form and substance satisfactory to
Lender. Such lender's loss payable endorsements shall specify that the proceeds
of such insurance shall be payable to Lender and the named insured as their
interests may appear and further specify that Lender shall be paid regardless of
any act or omission by any Borrower or any of its Affiliates. At its option,
Lender may apply any insurance proceeds received by Lender at any time to the
cost of repairs or replacement of Collateral and/or to payment of the
Obligations, whether or not then due, in any order and in such manner as Lender
may determine or hold such proceeds as cash collateral for the Obligations.

        9.6    Financial Statements and Other Information.    

        (a)  Borrowers shall, and shall cause any Subsidiary to, keep proper
books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
Borrowers and their Subsidiaries in accordance with GAAP. Borrowers shall
promptly furnish to Lender any financial or and all other information as Lender
may reasonably request relating to the Collateral and the assets, business and
operations of Borrowers, and to notify the auditors and accountants of Borrowers
that Lender is authorized to obtain such information directly from them. Without
limiting the foregoing, Borrowers shall furnish or cause to be furnished to
Lender, the following: (i) within forty-five (45) days after the end of each of
the first three (3) fiscal quarters in each fiscal year and within ninety
(90) days after the end of the fourth fiscal quarter in each fiscal year,
quarterly unaudited consolidated financial statements (including balance sheets,
statements of income and loss, statements of cash flow, and statements of
shareholders' equity), and unaudited non-consolidating financial statements
(including balance sheets and statements of income and loss), all in reasonable
detail, fairly presenting the financial position and the results of the
operations of Borrowers and their Subsidiaries as of the end of and through such
fiscal quarter, certified to be correct by the chief financial officer of
Parent, subject to normal year-end adjustments and accompanied by a compliance
certificate substantially in the form of Exhibit B hereto, along with a schedule
in form reasonably satisfactory to Lender during any Availability Compliance
Period (related to an Availability Triggering Event or Compliance Triggering
Event) of the calculations used in determining, as of the end of such month,
whether Borrowers were in compliance with the covenant set forth in Sections
9.18 of this Agreement for such quarter, (ii) during any Availability Compliance
Period (related to an Availability Triggering Event or Compliance Triggering
Event), on the last Business Day of any month therein and at any other date as
determined by Borrowers in their sole discretion, Borrowers will deliver to
Lender an Availability Compliance Report, along with a schedule in form and
substance reasonably satisfactory to Lender, of the calculations used in
determining, as of the end of such month and such other date determined by
Borrowers in their sole discretion, whether U.S. Excess Availability is at least
Twenty Million Dollars ($20,000,000) and Canadian Compliance Excess Availability
is at least One Million Dollars ($1,000,000), and (iii) within ninety (90) days
after the end of each fiscal year, audited consolidated financial statements
(including balance sheets, statements of income and loss, statements of cash
flow and

50

--------------------------------------------------------------------------------

statements of shareholders' equity) and unaudited consolidating financial
statements of Borrowers and its Subsidiaries (including balance sheets and
statements of income and loss), and the accompanying notes thereto, all in
reasonable detail, fairly presenting the financial position and the results of
the operations of Borrowers and their Subsidiaries as of the end of and for such
fiscal year, together with the unqualified opinion of independent certified
public accountants, which accountants shall be an independent accounting firm
selected by Borrowers and reasonably acceptable to Lender, that such financial
statements have been prepared in accordance with GAAP, and present fairly the
results of operations and financial condition of Borrowers and their
Subsidiaries as of the end of and for the fiscal year then ended.

        (b)  Borrowers shall promptly notify Lender in writing of the details of
(i) any material loss, damage, investigation, action, suit, proceeding or claim
relating to the Collateral or any other property which is security for the
Obligations or which would result in any Material Adverse Change, (ii) any
Material Contract of any Borrower being terminated or amended or any new
Material Contract being entered into (in which event Borrowers shall provide
Lender with a copy of such Material Contract), (iii) any order, judgment or
decree in excess of the U.S. Dollar Equivalent of One Million Dollars
($1,000,000) having been entered against any Borrower or any of its properties
or assets, (iv) any notification of the violation of any law or regulation
received by any Borrower, and (v) the occurrence of any Default or Event of
Default.

        (c)  Borrowers shall promptly after the sending or filing thereof
furnish or cause to be furnished to Lender copies of all reports, if any, which
any Borrower sends to its stockholders generally and copies of all reports and
registration statements which any Borrower files with the Securities and
Exchange Commission, any national or provincial securities exchange or
securities commission or the National Association of Securities Dealers, Inc.

        (d)  Borrowers shall furnish or cause to be furnished to Lender such
budgets, forecasts, projections and other information in respect of the
Collateral and the business of Borrowers, as Lender may, from time to time,
reasonably request. Lender is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrowers to any court or other Governmental Authority or to any participant or
assignee or prospective participant or assignee. Borrowers hereby irrevocably
authorize and direct all accountants or auditors to deliver to Lender, at
Borrowers' expense, copies of the financial statements of Borrowers and any
reports or management letters prepared by such accountants or auditors on behalf
of Borrowers and to disclose to Lender such information as they may have
regarding the business of Borrowers. Any documents, schedules, invoices or other
papers delivered to Lender may be destroyed or otherwise disposed of by Lender
one (1) year after the same are delivered to Lender, except as otherwise
designated by Borrowers to Lender in writing.

        (e)  Concurrently with the quarterly financial statements required under
Section 9.6(a)(ii), Borrowers shall furnish or cause to be furnished to Lender
individual store summary profit and loss statements.

        9.7    Sale of Assets, Consolidation, Merger, Dissolution, Etc.    

        No Borrower shall, and no Borrower shall permit any Domestic Subsidiary
to (and Lender does not authorize any Borrower to), directly or indirectly,

        (a)  merge into or consolidate or amalgamate with any other Person or
permit any other Person to merge into or consolidate with it other than in
connection with the Permitted Amalgamation; or

        (b)  sell, assign, lease, transfer, abandon or otherwise dispose of any
Capital Stock or Indebtedness to any other Person or any of its assets to any
other Person (other than a Borrower or a Domestic Subsidiary that has executed
in favor of Lender a guaranty of the Obligations and a

51

--------------------------------------------------------------------------------




security agreement granting Lender a first priority security interest and
hypothec in all of its assets, each in form and substance satisfactory to
Lender), except for (i) sales of Inventory in the ordinary course of business,
(ii) the disposition of Equipment so long as (A) after any Event of Default or
during any Availability Compliance Period (related to an Availability Triggering
Event), any proceeds are paid to Lender and (B) such sales do not involve
Equipment having an aggregate fair market value, when taken together with sales
of Equipment by all other Credit Parties, in excess of the U.S. Dollar
Equivalent of Ten Million Dollars ($10,000,000) for all such Equipment disposed
of in any fiscal year of the relevant Borrower, (iii) transfers of
Securitization Assets to a SPE in connection with a Securitization so long as
(A) Lender has received an irrevocable license, in form and substance
satisfactory to Lender, from the SPE to use the Intellectual Property included
in the Securitization Assets to dispose of or otherwise exercise its rights with
respect to any Inventory, (B) Borrowers have received an irrevocable license, in
form and substance satisfactory to Lender, from the SPE to use the Intellectual
Property included in the Securitization Assets to conduct their business, and
(C) Lender has received from Borrowers a sublicense, in form and substance
satisfactory to Lender, extending Borrowers' licensed rights in the Intellectual
Property included in the Securitization Assets to Lender, (D) receipt by Lender
of an opinion of counsel to Borrowers to the effect that the Securitization
Documents do not violate, breach or result in a Default under the Financing
Agreements, in form and substance reasonably satisfactory to Lender, (iv) the
issuance and sale by a Borrower of Capital Stock of such Borrower after the date
hereof; provided, that such sale of Capital Stock does not result in any Change
in Control and as of the date of such issuance and sale and after giving effect
thereto, no Default or Event of Default shall exist or have occurred,
(v) licensing by any Borrower of any of its Intellectual Property, in the
ordinary course of its business, (vi) disposition by any Borrower of any of its
warehouse space not necessary to such Borrower's business, in the ordinary
course of such Borrower's business, (vii) sales of Cash Equivalents, as provided
under Section 9.10(b), and (viii) sales of any publicly traded securities owned
by any Borrower, as provided under Section 9.10(c).

        (c)  wind up, liquidate or dissolve; or

        (d)  agree to do any of the foregoing.

        9.8    Encumbrances.    

        No Borrower shall, and no Borrower shall permit any Domestic Subsidiary
to, create, incur, assume, suffer or permit to exist any security interest,
hypothec, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, except:
(a) the security interests, hypothecs and liens of Lender; (b) liens securing
the payment of taxes, either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrowers or such Subsidiary, as the case may be, and with respect
to which adequate reserves have been set aside on its books; (c) non-consensual
statutory liens (other than liens securing the payment of taxes) arising in the
ordinary course of such Borrower's or such Subsidiary's business to the extent:
(i) such liens secure Indebtedness or other obligations of such Borrower which
is not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrowers or
such Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books; (d) zoning restrictions, easements, licenses, covenants and
other restrictions affecting the use of real property which do not interfere in
any material respect with the use of such real property or ordinary conduct of
the business of such Borrower or such Subsidiary as presently conducted thereon;
(e) purchase money security interests in Equipment (including Capital Leases) to
secure Indebtedness permitted under Section 9.9(b) hereof; (f) mortgages on real
property, (g) the security interests, hypothecs and liens set forth on
Schedule 8.4 hereto, (h) pledges or deposits in connection with

52

--------------------------------------------------------------------------------


workers' compensation, unemployment insurance and other social security
legislation, (i) any interest or title of a licensee or licensor under any
license entered into by a Borrower in the ordinary course of business, (j) liens
or hypothecs on property acquired after the date hereof (including liens on
property of a Subsidiary acquired after the date hereof) securing Indebtedness
permitted under Section 9.9 but only if such lien was not created in
contemplation of such acquisition and is limited in scope to the property so
acquired, (k) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, customer, appeal and performance bonds and
other like obligations incurred in the ordinary course of business; (l) security
interests, liens and hypothecs of Guess ?, Inc. in existence on the date hereof
but only to the extent that such liens have subordinated in a manner
satisfactory to the Lender in all respects to the security interests, hypothecs
and liens granted by Borrowers to Lender; and (m) the security interests,
hypothecs and liens in favour of GMAC Commercial Credit Corporation—Canada, such
security interests, hypothecs and liens to be discharged forthwith after the
initial Loan is made hereunder.

        9.9    Indebtedness.    

        No Borrower shall, and no Borrower shall permit any Domestic Subsidiary
to, incur, create, assume, become or be liable in any manner with respect to,
suffer or permit to exist, any Indebtedness or guarantee, assume, endorse, or
otherwise become responsible for (directly or indirectly) the performance,
dividends or other obligations of any Person, except:

        (a)  the Obligations;

        (b)  purchase money Indebtedness (including Capital Leases) arising
after the date hereof to the extent secured by purchase money security interests
in Equipment (including Capital Leases), real property and insurance policies
other than any policy insuring any Collateral; provided, that the amount of all
such Indebtedness shall not, together with all such Indebtedness incurred by all
other Credit Parties, exceed the U.S. Dollar Equivalent of Twelve Million Five
Hundred Thousand Dollars ($12,500,000) in any fiscal year (provided that any of
such amount that is not expended in a fiscal year may be carried forward to
subsequent fiscal years for purposes of calculating the restriction under this
section) so long as such security interests do not apply to any property of such
Borrower other than the Equipment, real property and insurance so acquired, and
the Indebtedness secured thereby does not exceed the cost of the Equipment, real
property and insurance so acquired;

        (c)  Indebtedness in respect of appeal bonds, surety bonds, performance
bonds and similar obligations incurred in the ordinary course of business;

        (d)  unsecured Indebtedness of a Domestic Subsidiary acquired after the
date hereof if such Indebtedness exists at the time of such acquisition and was
not incurred in contemplation of such acquisition and does not, when taken
together with unsecured Indebtedness of other Domestic Subsidiaries and U.S.
Domestic Subsidiaries of the Credit Parties acquired after the date hereof,
exceed the U.S. Dollar Equivalent of Ten Million Dollars ($10,000,000) in the
aggregate;

        (e)  guaranties of operating leases by either Borrower to, or for the
benefit of, its Domestic Subsidiaries in the ordinary course of such Borrower's
business;

        (f)    intercompany advances made by either Borrower to the other
Borrower or a Domestic Subsidiary; so long as such Domestic Subsidiary executes
for the benefit of Lender and delivers to Lender a continuing guaranty
guaranteeing the payment and satisfaction in full in cash of all of Borrowers'
Obligations and a security agreement granting Lender a first priority security
interest in all of its assets, in form and substance satisfactory to Lender;

        (g)  intercompany Indebtedness owing by either Borrower to the Parent
provided that such indebtedness shall not be permitted to be secured in favor of
the Parent unless Parent has entered

53

--------------------------------------------------------------------------------




into an intercreditor agreement with Lender, in form and substance satisfactory
to Lender, providing for such security interest to be subordinated in all
respects to the security interests, hypothecs and liens granted by Borrowers to
Lender;

        (h)  guaranties by any Subsidiaries of any Borrower of the Obligations
in favor of Lenders;

        (i)    Indebtedness of any Borrower under swap agreements, cap
agreements, collar agreements, exchange agreements and similar contractual
agreements entered into for the purpose of protecting a Person against
fluctuations in interest rates or currency values; provided, that such
arrangements are with banks or other financial institutions that have combined
capital and surplus and undivided profits of not less than Two Hundred Fifty
Million Dollars ($250,000,000), are not for speculative purposes and are
unsecured;

        (j)    unsecured Indebtedness of any Borrower arising after the date
hereof to any third person (other than Indebtedness otherwise permitted under
this Section 9.9), provided, that each of the following conditions is satisfied
as determined by Lender: (i) such Indebtedness shall be on terms and conditions
acceptable to Lender and shall be subject and subordinate in right of payment to
the right of Lender to receive the prior indefeasible payment and satisfaction
in full payment of all of the Obligations pursuant to the terms of an
intercreditor agreement between Lender and such third party, in form and
substance satisfactory to Lender, (ii) Lender shall have received not less than
ten (10) days prior written notice of the intention of such Borrower to incur
such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to Lender the amount of such Indebtedness, the person or persons to
whom such Indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect hereto and such other information as
Lender may reasonably request with respect thereto, (iii) Lender shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such Indebtedness, (iv) on and
before the date of incurring such Indebtedness and after giving effect thereto,
no Default or Event of Default shall exist or have occurred, (v) such Borrower
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto,
except, that, such Borrower may, after prior written notice to Lender, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof,
or defer the timing of any payments in respect thereof, or to forgive or cancel
any portion of such Indebtedness (other than pursuant to payments thereof), or
to reduce the interest rate or any fees in connection therewith, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness (except
pursuant to regularly scheduled payments permitted herein), or set aside or
otherwise deposit or invest any sums for such purpose, and (vi) Borrowers shall
furnish to Lender all notices or demands in connection with such Indebtedness
either received by such Borrower or on its behalf promptly after the receipt
thereof, or sent by such Borrower or on its behalf concurrently with the sending
thereof, as the case may be;

        (k)  the Indebtedness set forth on Schedule 9.9 hereto; provided, that
(i) Borrowers may only make regularly scheduled payments of principal and
interest in respect of such Indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such Indebtedness as in
effect on the date hereof, (ii) no Borrower shall, directly or indirectly,
(A) amend, modify, alter or change the terms of such Indebtedness or any
agreement, document or instrument related thereto as in effect on the date
hereof except, that a Borrower may, after prior written notice to Lender, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof,
or defer the timing of any payments in respect thereof, or to forgive or cancel
any portion of such Indebtedness (other than pursuant to payment thereof), or to
reduce the interest rate or any fees in connection therewith, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness, or set aside
or otherwise deposit or invest any sums for such purpose, and (iii) Borrowers
shall furnish to Lender all notices or demands in connection with

54

--------------------------------------------------------------------------------




such Indebtedness either received by a Borrower or on its behalf, promptly after
the receipt thereof, or sent by a Borrower or on its behalf, concurrently with
the sending thereof, as the case may be;

        (l)    Indebtedness of a SPE in connection with a Securitization so long
as (i) the amount of such Indebtedness does not exceed (A) the U.S. Dollar
Equivalent of One Hundred Ten Million Dollars ($110,000,000) in the aggregate at
any one time if such Indebtedness is incurred during the period commencing as of
the date hereof and continuing through the second anniversary of the date
hereof, and (B) thereafter, the U.S. Dollar Equivalent of One Hundred
Twenty-Five Million Dollars ($125,000,000) in the aggregate at any one time, and
(ii) the financial terms of the instruments or documents evidencing such
Indebtedness are not materially adverse when compared to the term sheet with
respect to a Securitization delivered to Lender, and the interest rate charged
in respect to such Indebtedness does not exceed twelve percent (12%) per annum;
and

        (m)  other Indebtedness not listed above which outstanding amount shall
not, when taken together with other Indebtedness not listed above of the other
Credit Parties, exceed (i) the U.S. Dollar Equivalent of Five Million Dollars
($5,000,000) in the aggregate at any one time if such Indebtedness is incurred
during the period commencing as of the date hereof and continuing through the
second anniversary of the date hereof, and (ii) thereafter, the U.S. Dollar
Equivalent of Ten Million Dollars ($10,000,000) in the aggregate at any one
time.

        9.10    Loans, Investments, Etc.    

        No Borrower shall, and no Borrower shall permit any Domestic Subsidiary
to, directly or indirectly, make, or suffer or permit to exist, any loans or
advances of money or property to any person, or any investment in (by capital
contribution, dividend or otherwise), or purchase or repurchase the Capital
Stock or Indebtedness or all or a substantial part of the assets or property of
any person, or form or acquire any Subsidiaries, or agree to do any of the
foregoing, except:

        (a)  the endorsement of instruments for collection or deposit in the
ordinary course of business;

        (b)  investments in cash or Cash Equivalents;

        (c)  investments in respect to any publicly traded securities, which
public securities are traded in a nationally recognized stock exchange
association, and which investment shall not, when taken together with
investments in public securities by the other Credit Parties, exceed the U.S.
Dollar Equivalent of Two Million Dollars ($2,000,000), in the aggregate at any
one time, at original cost plus the amount of proceeds from the sale of such
publicly traded securities;

        (d)  the existing equity investments of any Borrower as of the date
hereof in its Subsidiaries, provided, that such Borrower shall have no
obligation to make any other investment in, or loans to, or other payments in
respect of, any such Subsidiaries;

        (e)  investments or loans made by either Borrower in or to the other
Borrower;

        (f)    investments of any Borrower in a Subsidiary that is not a
Domestic Subsidiary; provided that (i) as of the date of any payment in respect
of such investment and after giving effect thereto, no Default or Event of
Default shall exist or have occurred, (ii) (A) as of the date of any payment in
respect of such investment and after giving effect thereto, the U.S. Excess
Availability shall be not less than Twenty Million Dollars ($20,000,000) and the
Canadian Compliance Excess Availability shall not be less than One Million
Dollars ($1,000,000) and (B) for each of the immediately preceding thirty
(30) consecutive days, U.S. Excess Availability shall have been not less than
Twenty Million Dollars ($20,000,000), and Canadian Compliance Excess
Availability shall not have been less than One Million Dollars
($1,000,000) (iii) the U.S. Dollar Equivalent of the amounts so invested in any
such Subsidiary may not, when taken together with amounts invested in

55

--------------------------------------------------------------------------------




all such Subsidiaries of the Borrowers that are not Domestic Subsidiaries and
all Subsidiaries of the U.S. Borrowers that are not U.S. Domestic Subsidiaries,
exceed (1) Five Million Dollars ($5,000,000) in the aggregate plus (2) such
additional amount as may be permitted under Section 9.12;

        (g)  equity investments of any Borrower or any Domestic Subsidiary in
any wholly-owned Domestic Subsidiary formed or acquired after the date hereof,
provided, that (i) promptly upon such formation or acquisition, Borrowers shall
cause any such Subsidiary to execute and deliver to Lender, in form and
substance satisfactory to Lender, (A) an absolute and unconditional guaranty of
payment of the Obligations, (B) a security agreement granting to Lender a first
security interest, hypothec and lien (except as otherwise consented to in
writing by Lender) upon all of the assets of such Subsidiary, and (C) such other
agreements, documents and instruments as Lender may require, including, but not
limited to, supplements and amendments hereto and other loan agreements or
instruments evidencing Indebtedness of such new Subsidiary to Lender,
(ii) promptly upon Lender's request: (A) the Borrower that formed such
Subsidiary shall execute and deliver to Lender, in form and substance
satisfactory to Lender, a pledge and security agreement granting to Lender a
first pledge of, hypothec and lien on all of the issued and outstanding shares
of Capital Stock of such Subsidiary, and (B) such Borrower shall deliver the
original stock certificates evidencing such shares of Capital Stock (or such
other evidence as may be issued in the case of a limited liability company or
other entity) together with stock powers with respect thereto duly executed in
blank (or the equivalent thereof in the case of a limited liability company),
(iii) as of the date of any payment in respect of such investment and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred, (iv) (A) as of the date of any payment in respect of such investment
and after giving effect thereto, U.S. Excess Availability shall be not less than
Twenty Million Dollars ($20,000,000) and Canadian Compliance Excess Availability
shall not be less than One Million Dollars ($1,000,000) and (B) for each of the
immediately preceding thirty (30) consecutive days U.S. Excess Availability
shall have been not less than Twenty Million Dollars ($20,000,000) and the
Canadian Compliance Excess Availability shall not be less than One Million
Dollars ($1,000,000), and (v) the U.S. Dollar Equivalent of the amount so
invested in any such Subsidiary may not, when taken together with amounts
invested in all other wholly-owned Domestic Subsidiaries and wholly-owned U.S.
Domestic Subsidiaries of the other Credit Parties, exceed (1) Ten Million
Dollars ($10,000,000), provided that such Subsidiary conducts and engages in
business similar to any business of Borrowers, plus (2) net profits after tax of
such Subsidiary for each fiscal year during the term of this Agreement, which
amount shall not be less than zero, plus (3) such additional amount as may be
permitted under Section 9.12;

        (h)  equity investments of any Borrower in any other Borrower;

        (i)    stock or obligations issued to any Borrower by any Person (or the
representative of such Person) in respect of Indebtedness of such Person owing
to such Borrower in connection with the insolvency, bankruptcy, receivership or
reorganization of such Person or a composition or readjustment of the debts of
such Person; provided, that the original of any such stock or instrument
evidencing such obligations shall be promptly delivered to Lender, upon Lender's
request, together with such stock power, assignment or endorsement by Borrowers
as Lender may request;

        (j)    obligations of account debtors to any Borrower arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to Borrower; provided, that promptly upon the receipt of the
original of any such promissory note by Borrower, such promissory note shall be
endorsed to the order of Lender by Borrowers and promptly delivered to Lender as
so endorsed;

56

--------------------------------------------------------------------------------




        (k)  the loans and advances set forth on Schedule 9.10 hereto; provided,
that, as to such loans and advances, (i) Borrowers shall not, directly or
indirectly, amend, modify, alter or change the terms of such loans and advances
or any agreement, document or instrument related thereto and (ii) Borrowers
shall furnish to Lender all notices or demands in connection with such loans and
advances either received by any Borrower or on its behalf, promptly after the
receipt thereof, or sent by any Borrower or on its behalf, concurrently with the
sending thereof, as the case may be;

        (l)    [intentionally deleted]

        (m)  subject to Section 9.12, loans to suppliers and licensees in the
ordinary course of business;

        (n)  loans to officers and employees in respect to the purchase of
capital stock of Borrowers by such officers and employees not prohibited by
Section 9.13 and which amount of loans shall not, when taken together with loans
to officers and employees of the other Credit Parties in respect of the purchase
of capital stock of such other Credit Parties, exceed the U.S. Dollar Equivalent
of Three Million Dollars ($3,000,000) in the aggregate at any one time; and

        (o)  extensions of trade credit in the ordinary course of business.

        9.11    Dividends and Redemptions.    

        Borrowers shall not, directly or indirectly, declare or pay any
dividends on account of any shares of class of any of its Capital Stock now or
hereafter outstanding, or set aside or otherwise deposit or invest any sums for
such purpose, or redeem, retire, defease, purchase or otherwise acquire any
shares of any class of Capital Stock (or set aside or otherwise deposit or
invest any sums for such purpose) for any consideration or apply or set apart
any sum, or make any other distribution (by reduction of capital or otherwise)
in respect of any such shares or agree to do any of the foregoing, except in
accordance with Section 9.12 or except in any case in the form of shares of
Capital Stock consisting of common stock.

        9.12    Further Restriction on Loans, Investments, Dividends and
Redemptions.    

        Borrowers may (i) make the investments referred to in
Section 9.10(f)(iii)(2) and 9.10(g)(v)(3), (ii) make the loans to suppliers or
licensees referred to in Section 9.10(m), or (iii) take any action with respect
to Capital Stock referred to in Section 9.11 only to the extent that (A) the
U.S. Dollar Equivalent of the amount expended in connection with or set aside
for all such purposes shall not, when taken together with the amounts expended
in connection with or set aside for all such purposes by the other Credit
Parties, exceed in the aggregate the U.S. Dollar Equivalent of Thirty-five
Million Dollars ($35,000,000) plus twenty-five percent (25%) of the amount of
net profits after tax reported on the consolidated financial statements of
Parent prepared in accordance with GAAP for each fiscal year during the term of
this Agreement, (B) (y) U.S. Excess Availability shall be not less than Twenty
Million Dollars ($20,000,000) immediately after each such action and Canadian
Compliance Excess Availability shall not be less than One Million Dollars
($1,000,000) and for each of the immediately preceding thirty (30) consecutive
days and (z) U.S. Excess Availability shall have been not less than Twenty
Million Dollars ($20,000,000) and Canadian Compliance Excess Availability shall
not be less than One Million Dollars ($1,000,000) and (C) no Default or
Availability Compliance Period (related to an Availability Triggering Event)
exists and no Default or Availability Triggering Event would be caused by the
proposed action.

        9.13    Transactions with Affiliates.    

        No Borrower shall, directly or indirectly, (a) purchase, acquire or
lease any property from, or sell, transfer or lease any property to, any
officer, director, agent or other person affiliated with any Borrower (other
than another Borrower or a Subsidiary of a Borrower), except in the ordinary
course of and pursuant to the reasonable requirements of Borrowers' business and
upon fair and reasonable terms no less favorable to such Borrower than such
Borrower would obtain in a comparable arm's

57

--------------------------------------------------------------------------------

length transaction with an unaffiliated person, except transactions relating to
Shareholders Agreement to which Parent is a party or (b) make any payments of
management, consulting or other fees for management or similar services, or of
any Indebtedness owing to any officer, employee, shareholder, director or other
Affiliate of any Borrower except any Borrower may (i) pay reasonable
compensation to officers, employees and directors for services rendered to such
Borrower in the ordinary course of business; (ii) pay expenses or make loans and
advances to officers, employees and directors for bona fide business purposes,
including but not limited to indemnification permitted under such Borrower's
Bylaws, relocation, stock option exercises, travel or otherwise consistent with
past practice; and (iii) satisfy obligations of such Borrower under transactions
described in the notes to the consolidated financial statements of Parent for
the year ended December 31, 2001, and continuations, renewals or extensions
thereof in an amount not exceeding one hundred fifty percent (150%) in the
aggregate of the original amount of such obligations without Lender's prior
written consent which consent shall not be unreasonably withheld.

        9.14    Compliance Concerning Canadian Pension Plans.    

        Borrowers shall cause the Canadian Pension Plan to be administered in
accordance with the requirements of the applicable pension plan texts, funding
agreements, the Income Tax Act (Canada) and applicable provincial pension
benefits legislation. Upon Lender's request, Borrowers shall use their best
efforts to deliver to Lender an undertaking of the funding agent for the
Canadian Pension Plan stating that the funding agent will notify Lender within
seven (7) days of the failure of any Borrower to make any required contribution
to the Canadian Pension Plan. Borrowers shall not accept payment of any amount
from the Canadian Pension Plan (other than amounts on account of expenses
reasonably incurred in connection with the operations of such Canadian Pension
Plan) without the prior written consent of Lender. Without the prior written
consent of Lender, Borrowers shall not terminate, or cause to be terminated, the
Canadian Pension Plan, if such plan would have a solvency deficiency on
termination. Borrowers shall promptly provide Lender with any documentation
relating to the Canadian Pension Plan as Lender may reasonably request.
Borrowers shall notify Lender within thirty (30) days of (i) a material increase
in the liabilities of the Canadian Pension Plan, (ii) the establishment of a new
registered pension plan, or (iii) commencing payment of contributions to the
Canadian Pension Plan to which any Borrower had not previously been
contributing.

        9.15    End of Fiscal Years, Fiscal Quarters.    

        Borrowers shall, for financial reporting purposes, cause its, and each
of its Subsidiaries' (a) fiscal years to end on December 31 or the Saturday or
Sunday closest to December 31 of each year and (b) fiscal quarters to end on the
Saturday closest to each calendar quarter end.

        9.16    Change in Business.    

        Borrowers shall not engage in any business other than the business of
Borrowers on the date hereof and any business reasonably related, ancillary or
complimentary to the business in which Borrowers are engaged on the date hereof.

        9.17    Limitation of Restrictions Affecting Subsidiaries.    

        Borrowers shall not, directly or indirectly, create or otherwise cause
or suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Domestic Subsidiary of any Borrower to (a) pay dividends or make
other distributions or pay any Indebtedness owed to any Borrower or any
Subsidiary of any Borrower; (b) make loans or advances to any Borrower or any
Subsidiary of any Borrower, (c) transfer any of its properties or assets to any
Borrower or any Subsidiary of any Borrower; or (d) create, incur, assume or
suffer to exist any lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than encumbrances and restrictions
arising under (i) applicable law, (ii) this Agreement, (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of any Borrower or any of its

58

--------------------------------------------------------------------------------


Subsidiaries, (iv) customary restrictions on dispositions of real property
interests found in reciprocal easement agreements of any Borrower or its
Subsidiary, (v) any agreement relating to permitted Indebtedness incurred by a
Subsidiary of any Borrower prior to the date on which such Subsidiary was
acquired by such Borrower and outstanding on such acquisition date, (vi) any
Securitization Documents and (vii) the extension or continuation of contractual
obligations in existence on the date hereof; provided, that any such
encumbrances or restrictions contained in such extension or continuation are no
less favorable to Lender than those encumbrances and restrictions under or
pursuant to the contractual obligations so extended or continued.

        9.18    Net Worth.    

        The Borrowers, together with the Parent and Parent's other consolidated
Subsidiaries shall, at all times through and including June 30, 2004, maintain
Adjusted Tangible Net Worth of not less than the U.S. Dollar Equivalent of One
Hundred Million Dollars ($100,000,000) and shall, at all times after June 30,
2004 maintain Net Worth of not less than the U.S. Dollar Equivalent of One
Hundred Ten Million Dollars ($110,000,000). Compliance with the requirements of
this section will be tested for each fiscal quarter upon delivery of the
financial statements as of the end of such fiscal quarter; provided that such
compliance will not be tested except during any Availability Compliance Period
(related to an Availability Triggering Event).

        9.19    License Agreements.    

        (a)  Each Borrower shall (i) promptly and faithfully observe and perform
all of the material terms, covenants, conditions and provisions of the material
License Agreements to be observed and performed by it, at the times set forth
therein, if any, (ii) not do, permit, suffer or refrain from doing anything
could reasonably be expected to result in a default under or breach of any of
the terms of any material License Agreement, (iii) not cancel, surrender,
modify, amend, waive or release any material License Agreement in any material
respect or any term, provision or right of the licensee thereunder in any
material respect, or consent to or permit to occur any of the foregoing; except,
that, subject to Section 9.19(b) below, such Borrower may cancel, surrender or
release any material License Agreement in the ordinary course of the business of
Borrowers; provided, that Borrowers shall give Lender not less than thirty
(30) days prior written notice of such Borrower's intention to so cancel,
surrender and release any such material License Agreement, (iv) give Lender
prompt written notice of any material License Agreement entered into by any
Borrower after the date hereof, together with a true, correct and complete copy
thereof and such other information with respect thereto as Lender may request,
(v) give Lender prompt written notice of any material breach of any obligation,
or any default, by any party under any material License Agreement, and deliver
to Lender (promptly upon the receipt thereof by any Borrower in the case of a
notice to any Borrower, and concurrently with the sending thereof in the case of
a notice from any Borrower) a copy of each notice of default and every other
notice and other communication received or delivered by any Borrower in
connection with any material License Agreement which relates to the right of any
Borrower to continue to use the property subject to such License Agreement, and
(vi) furnish to Lender, promptly upon the request of Lender, such information
and evidence as Lender may require from time to time concerning the observance,
performance and compliance by any Borrower or the other party or parties thereto
with the terms, covenants or provisions of any material License Agreement.

        (b)  Borrowers will either exercise any option to renew or extend the
term of each material License Agreement in such manner as will cause the term of
such material License Agreement to be effectively renewed or extended for the
period provided by such option and give prompt written notice thereof to Lender
or give Lender prior written notice that a Borrower does not intend to renew or
extend the term of any such material License Agreement or that the term thereof
shall otherwise be expiring, not less than sixty (60) days prior to the date of
any such non-renewal or

59

--------------------------------------------------------------------------------




expiration. In the event of the failure of any Borrower to extend or renew any
material License Agreement, Lender shall have, and is hereby granted, the
irrevocable right and authority, at its option, to renew or extend the term of
such material License Agreement, whether in its own name and behalf, or in the
name and behalf of a designee or nominee of Lender or in the name and behalf of
any Borrower, as Lender shall determine at any time that an Event of Default
shall exist or have occurred and be continuing. Lender may, but shall not be
required to, perform any or all of such obligations of any Borrower under any of
the License Agreements, including, but not limited to, the payment of any or all
sums due from such Borrower thereunder. Any sums so paid by Lender shall
constitute part of the Obligations.

        9.20    Costs and Expenses.    

        Borrowers shall pay to Lender on demand all the actual costs and
reasonable expenses, filing fees and taxes paid or payable in connection with
the preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Lender's
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all the actual costs
and expenses of filing or recording (including Uniform Commercial Code or PPSA
financing statement filing taxes and fees, documentary taxes, intangibles taxes
and mortgage recording taxes and fees, if applicable); (b) all the actual costs
and expenses and fees for insurance premiums, environmental audits, surveys,
assessments, engineering reports and inspections, appraisal fees and search
fees, actual costs and expenses of remitting loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the Blocked
Accounts, together with Lender's customary charges and fees with respect
thereto; (c) charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations; (d) actual costs and
reasonable expenses of preserving and protecting the Collateral; (e) actual
costs and reasonable expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of
Lender, selling or otherwise realizing upon the Collateral, and otherwise
enforcing the provisions of this Agreement and the other Financing Agreements or
defending any claims made or threatened against Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all out-of-pocket expenses and
costs heretofore and from time to time hereafter incurred by Lender during the
course of periodic field examinations of the Collateral and Borrowers'
operations, plus a per diem charge at the rate of the U.S. Dollar Equivalent of
Eight Hundred Dollars ($800) per person per day for Lender's examiners in the
field and office, provided that Borrowers shall be required to pay for only two
(2) such field audits in any twelve (12) month period unless an Event of Default
or an Availability Triggering Event occurs; (g) all actual costs and expenses in
connection with background investigations of the principals of Borrowers; and
(h) the reasonable fees and disbursements of counsel (including legal
assistants) to Lender in connection with the preparation of this Agreement and
the other Financing Agreements or any of the foregoing. The amount of any
deposit given by Borrowers to Lender in connection with this Agreement remaining
after payment of all fees, costs and expenses incurred by Lender in connection
with any audit or field examination of Borrowers and their Subsidiaries and
Affiliates or the preparation and negotiation of the Financing Documents shall
be applied against the amounts owing under this Section 9.20.

        9.21    Further Assurances.    

        At the request of Lender at any time and from time to time, Borrowers
shall, at their expense, duly execute and deliver, or cause to be duly executed
and delivered, such further agreements, documents and instruments, and do or
cause to be done such further acts as may be necessary or proper to evidence,
perfect, maintain and enforce the security interests and the priority thereof in
the Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any of the other

60

--------------------------------------------------------------------------------


Financing Agreements. Lender may at any time and from time to time request a
certificate from an officer of any Borrower representing that all conditions
precedent to the making of Loans and providing Letter of Credit Accommodations
contained herein are satisfied. In the event of such request by Lender, Lender
may, at its option, cease to make any further Loans or provide any further
Letter of Credit Accommodations until Lender has received such certificate and,
in addition, Lender has determined that such conditions are satisfied.

        9.22    Applications under Insolvency Statutes.    

        Each Borrower acknowledges that its business and financial relationships
with Lender is unique from its relationship with any other of its creditors, and
agrees that it shall not file any plan of arrangement under the Companies'
Creditors Arrangement Act (Canada) or make any proposal under the Bankruptcy and
Insolvency Act (Canada) which provides for, or would permit directly or
indirectly, Lender to be classified with any other creditor for purposes of such
plan or proposal or otherwise.

SECTION 10 EVENTS OF DEFAULT AND REMEDIES

        10.1    Events of Default.    

        The occurrence or existence of any one or more of the following events
are referred to herein individually as an "Event of Default", and collectively
as "Events of Default":

        (a)  (i) Borrowers fail to pay any of the Obligations within two
(2) Business Days after the same becomes due and payable, or (ii) either
Borrower or any Obligor fails to perform any of the covenants contained in
Sections 9.1, 9.7 through 9.18 of this Agreement and such failure shall continue
for ten (10) Business Days, or (iii) Borrowers fail to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements other than those described in Sections 6.3, 6.4,
10.1(a)(i) and 10.1(a)(ii) above and such failure shall continue for thirty
(30) days; provided, that the cure periods specified above shall not apply in
the case of (A) any failure to observe any covenant that is not capable of being
cured at all or within the applicable period or which has been the subject of a
prior failure within the preceding six (6) month period or (B) any failure by
Borrowers to pursue a cure diligently and promptly during the applicable period;

        (b)  any representation, warranty or statement of fact made by either
Borrower to Lender in this Agreement, the other Financing Agreements or any
other agreement, schedule, confirmatory assignment or otherwise shall when made
or deemed made be false or misleading in any material respect;

        (c)  any Obligor revokes, terminates or fails to perform any of the
terms, covenants, conditions or provisions of any guaranty, endorsement or other
agreement of such party in favor of Lender;

        (d)  any judgment for the payment of money is rendered against either
Borrower or any Obligor other than a U.S. Borrower in excess of the U.S. Dollar
Equivalent of Two Million Five Hundred Thousand Dollars ($2,500,000) in any one
case or in excess of the U.S. Dollar Equivalent of Five Million Dollars
($5,000,000) in the aggregate, in each case in excess of applicable insurance
coverage and shall remain undischarged or unvacated for a period in excess of
thirty (30) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against either Borrower or any Obligor
other than a U.S. Borrower or any of their assets;

        (e)  either Borrower or any Obligor dissolves or suspends or
discontinues doing business;

61

--------------------------------------------------------------------------------




        (f)    either Borrower or any Obligor becomes insolvent (however defined
or evidenced), makes an assignment for the benefit of creditors, makes or sends
notice of a bulk transfer or calls a meeting of its creditors or principal
creditors;

        (g)  a petition, case, application or proceeding under any bankruptcy or
insolvency laws of Canada (including the Bankruptcy and Insolvency Act (Canada)
and the Companies' Creditors Arrangement Act (Canada)) or under any insolvency,
reorganization, readjustment of debt, dissolution or liquidation law or statute
of any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against either Borrower or any Obligor or all or any part of its
properties and such petition or application is not dismissed within sixty
(60) days, or if such case or proceeding is under any receivership, within
thirty (30) days, after the date of its filing or either Borrower or any Obligor
shall file any answer admitting or not contesting such petition or application
or indicates its consent to, acquiescence in or approval of, any such action or
proceeding or the relief requested is granted sooner;

        (h)  a petition, case, application or proceeding under any bankruptcy or
insolvency laws of Canada (including the Bankruptcy and Insolvency Act (Canada)
and the Companies' Creditors Arrangement Act (Canada)) or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at a law
or equity) is filed by either Borrower or any Obligor or for all or any part of
its property;

        (i)    any default by either Borrower or any Obligor other than a U.S.
Borrower under any agreement, document or instrument relating to any
Indebtedness for borrowed money owing to any person other than Lender, or any
capitalized lease obligations, contingent Indebtedness in connection with any
guaranty, letter of credit, indemnity or similar type of instrument in favor of
any person other than Lender, in any case in an amount in excess of the U.S.
Dollar Equivalent of Three Million Dollars ($3,000,000), which default continues
for more than the applicable cure period, if any, with respect thereto, or any
default by either Borrower or any Obligor under any Material Contract or any
License Agreement with Parent or any of its successors, which default continues
for more than the applicable cure period, if any, with respect thereto;

        (j)    any bank at which any deposit account of either Borrower is
maintained shall fail to comply with instructions regarding the disposition of
funds in accordance with the terms of any Deposit Account Control Agreement to
which such bank is a party or any securities intermediary, commodity
intermediary or other financial institution at any time in custody, control or
possession of any investment property of either Borrower shall fail to comply
with instructions regarding the disposition of investment property in accordance
with the terms of any Investment Property Control Agreement to which such person
is a party;

        (k)  any material provision hereof or of any of the other Financing
Agreements shall for any reason cease to be valid, binding and enforceable with
respect to any party hereto or thereto (other than Lender) in accordance with
its terms, or any such party shall challenge the enforceability hereof or
thereof, or shall assert in writing, or take any action or fail to take any
action based on the assertion that any provision hereof or of any of the other
Financing Agreements has ceased to be or is otherwise not valid, binding or
enforceable in accordance with its terms, or any security interest provided for
herein or in any of the other Financing Agreements shall cease to be a valid and
perfected first priority security interest in any of the Collateral purported to
be subject thereto (except as otherwise permitted herein or therein);

        (l)    any termination or revocation of any License Agreement with the
Parent or any of its successors or the giving of any notice or the taking of any
other action to terminate any such License Agreement;

62

--------------------------------------------------------------------------------




        (m)  any Change of Control shall occur;

        (n)  the indictment by any Governmental Authority, or as Lender may
reasonably and in good faith determine, the threatened indictment by any
Governmental Authority of either Borrower or any Obligor of which either
Borrower, any Obligor or Lender receives notice, in either case, as to which
there is a reasonable possibility of an adverse determination, in the good faith
determination of Lender, under any criminal statute, or commencement or
threatened commencement of criminal or civil proceedings against either Borrower
or any Obligor, pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture of (i) any of the Collateral or
property of any Obligor having a value in excess of the U.S. Dollar Equivalent
of One Million Dollars ($1,000,000) or (ii) any other property of either
Borrower or any Obligor which is necessary or material to the conduct of its
business;

        (o)  a material impairment of either Borrower's ability to perform their
obligations under the Financing Agreements or of Lender's ability to enforce the
Obligations or realize upon the Collateral, or a material impairment of the
enforceability or priority of Lender's liens or security interests or hypothecs
with respect to the Collateral as a result of an action or failure to act on the
part of a Borrower;

        (p)  there shall be an event of default under any of the other Financing
Agreements;

        (q)  there shall be a Default (as defined in the U.S. Agreement) or
Event of Default (as defined in the U.S. Agreement) under the U.S. Agreement or
the other Financing Agreements (as defined in the U.S. Agreement);

        (r)  a requirement from the Minister of National Revenue for payment
pursuant to Section 224 or any successor section of the Income Tax Act (Canada)
or Section 317, or any successor section in respect of either Borrower of the
Excise Tax Act (Canada) or any comparable provision of similar legislation shall
have been received by Lender or any other Person in respect of either Borrower
or otherwise issued in respect of either Borrower; or

        (s)  there shall be a failure of one or more of the conditions set forth
in Section 4.3.

        10.2    Remedies.    

        (a)  At any time an Event of Default exists or has occurred and is
continuing, Lender shall have all rights and remedies provided in this
Agreement, the other Financing Agreements, the UCC, Canadian Security Law and
other applicable law, all of which rights and remedies may be exercised without
notice to or consent by any Borrower or any Obligor, except as such notice or
consent is expressly provided for hereunder or required by applicable law. All
rights, remedies and powers granted to Lender hereunder, under any of the other
Financing Agreements, the UCC, Canadian Security Law or other applicable law,
are cumulative, not exclusive and enforceable, in Lender's discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by either Borrower of
this Agreement or any of the other Financing Agreements. Lender may, at any time
or times, proceed directly against Borrowers or either of them or any Obligor to
collect the Obligations without prior recourse to any Obligor or any of the
Collateral.

        (b)  Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Lender may, in its discretion and
without limitation, (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Lender (provided, that, upon the occurrence of any
Event of Default described in Sections 10.1(g) and 10.1(h), all Obligations
shall automatically become immediately due and payable), (ii) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be

63

--------------------------------------------------------------------------------




located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (iii) require
Borrowers, at Borrowers' expense, to assemble and make available to Lender any
part or all of the Collateral at any place and time designated by Lender,
(iv) collect, foreclose, receive, appropriate, setoff and realize upon any and
all Collateral, (v) remove any or all of the Collateral from any premises on or
in which the same may be located for the purpose of effecting the sale,
foreclosure or other disposition thereof or for any other purpose, (vi) sell,
lease, transfer, assign, deliver or otherwise dispose of any and all Collateral
(including entering into contracts with respect thereto, public or private sales
at any exchange, broker's board, at any office of Lender or elsewhere) at such
prices or terms as Lender may deem reasonable, for cash, upon credit or for
future delivery, with the Lender having the right to purchase the whole or any
part of the Collateral at any such public sale, all of the foregoing being free
from any right or equity of redemption of Borrowers, which right or equity of
redemption is hereby expressly waived and released by Borrowers and/or
(vii) terminate this Agreement. If any of the Collateral is sold or leased by
Lender upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Lender. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Lender to Borrowers designating the time and place of any public
sale or the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and
Borrowers waive any other notice. In the event Lender institutes an action to
recover any Collateral or seeks recovery of any Collateral by way of prejudgment
remedy, Borrowers waive the posting of any bond which might otherwise be
required. At any time an Event of Default exists or has occurred and is
continuing, upon Lender's request, Borrowers will either, as Lender shall
specify, furnish cash collateral to the issuer to be used to secure and fund
Lender's reimbursement obligations to the issuer in connection with any Letter
of Credit Accommodations or furnish cash collateral to Lender for the Letter of
Credit Accommodations. Such cash collateral shall be in the amount equal to one
hundred five percent (105%) of the amount of the Letter of Credit Accommodations
plus the amount of any reasonable fees and expenses payable in connection
therewith through the end of the expiration of such Letter of Credit
Accommodations.

        (c)  Lender may, at any time or times that an Event of Default exists or
has occurred and is continuing, enforce any Borrower's rights against any
account debtor, secondary obligor or other obligor in respect of any of the
Accounts or other Receivables. Without limiting the generality of the foregoing,
Lender may at such time or times (i) notify any or all account debtors,
secondary obligors or other obligors in respect thereof that the Receivables
have been assigned to Lender and that Lender has a security interest therein and
Lender may direct any or all accounts debtors, secondary obligors and other
obligors to make payment of Receivables directly to Lender, (ii) extend the time
of payment of, compromise, settle or adjust for cash, credit, return of
merchandise or otherwise, and upon any terms or conditions, any and all
Receivables or other obligations included in the Collateral and thereby
discharge or release the account debtor or any secondary obligors or other
obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Receivables or such other
obligations, but without any duty to do so, and Lender shall not be liable for
its failure to collect or enforce the payment thereof nor for the negligence of
its agents or attorneys with respect thereto and (iv) take whatever other action
Lender may deem necessary or desirable for the protection of its interests. At
any time that an Event of Default exists or has occurred and is continuing, at
Lender's request, all invoices and statements sent to any account debtor shall
state that the Accounts and such other obligations have been assigned to Lender
and are payable directly and only to Lender and Borrowers shall deliver to
Lender such originals of documents evidencing the sale and delivery of goods or
the performance of services giving rise to any Accounts as Lender may require.
In the event any account debtor returns Inventory when an Event of Default
exists or has occurred and is continuing, Borrowers shall, upon Lender's
request, hold the returned Inventory in trust for

64

--------------------------------------------------------------------------------




Lender, segregate all returned Inventory from all of its other property, dispose
of the returned Inventory solely according to Lender's instructions, and not
issue any credits, discounts or allowances with respect thereto without Lender's
prior written consent.

        (d)  To the extent that applicable law imposes duties on Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), Borrowers acknowledge and agree that it is not
commercially unreasonable for Lender (i) to fail to incur expenses reasonably
deemed significant by Lender to prepare Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain consents of any Governmental Authority or other
third party for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against account
debtors, secondary obligors or other persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other persons, whether or
not in the same business as Borrowers, for expressions of interest in acquiring
all or any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Lender against risks
of loss, collection or disposition of Collateral or to provide to the Lender a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Lender in the collection or disposition of any of the Collateral. Borrowers
acknowledge that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Lender would not be commercially
unreasonable in Lender's exercise of remedies against the Collateral and that
other actions or omissions by Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section. Without
limitation of the foregoing, nothing contained in this Section shall be
construed to grant any rights to Borrowers or to impose any duties on Lender
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section.

        (e)  For the purpose of enabling Lender to exercise the rights and
remedies hereunder, Borrowers hereby grant to Lender, to the extent assignable,
an irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to Borrowers) to use, assign, license or sublicense any of
the trademarks, service-marks, trade names, business names, trade styles,
designs, logos and other source of business identifiers and other Intellectual
Property and general intangibles now owned or hereafter acquired by any
Borrower, wherever the same maybe located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.

        (f)    Lender may apply the cash proceeds of Collateral actually
received by Lender from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in such order
as Lender may elect, whether or not then due. Borrowers shall remain liable to
Lender for the payment of any deficiency with interest at the highest rate
provided for herein and all reasonable costs and expenses of collection or
enforcement, including reasonable attorneys' fees and legal expenses.

65

--------------------------------------------------------------------------------



        (g)  Without limiting the foregoing, upon the occurrence of a Default or
Event of Default, Lender may, at its option, without notice, (i) cease making
Loans or arranging for Letter of Credit Accommodations or reduce the lending
formulas or amounts of Loans and Letter of Credit Accommodations available to
Borrowers and/or (ii) terminate any provision of this Agreement providing for
any future Loans or Letter of Credit Accommodations to be made by Lender to
Borrowers.

        (h)  Lender may appoint or reappoint by instrument in writing, any
person or persons, whether an officer or officers or any employee or employees
of Lender or not, to be a receiver or receivers (hereinafter called a
"Receiver", which term when used herein shall include a receiver and manager) of
any Collateral of any Borrower (including any interest, income or profits
therefrom) and may remove any Receiver so appointed and appoint another in
his/her stead. Any such Receiver shall, so far as concerns responsibility for
his/her acts, be deemed the agent of the Borrower and not Lender, and Lender
shall not be in any way responsible for any misconduct, negligence or
non-feasance on the part of any such Receiver, his/her servants, agents or
employees. Subject to the provisions of the instrument appointing him/her, any
such Receiver shall have power to take possession of Collateral, to preserve
Collateral or its value, to carry on or concur in carrying on all or any part of
the business of the applicable Borrower and to sell, lease, license or otherwise
dispose of or concur in selling, leasing, licensing or otherwise disposing of
Collateral. To facilitate the foregoing powers, any such Receiver may, to the
exclusion of all others, including the applicable Borrower, enter upon, use and
occupy all premises owned or occupied by the applicable Borrower wherein
Collateral may be situate, maintain Collateral upon such premises, borrow money
on a secured or unsecured basis and use Collateral directly in carrying on the
applicable Borrower's business or as security for loans or advances to enable
the Receiver to carry on applicable Borrower's business or otherwise, as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by Lender, all proceeds of Collateral received from time to time by
such Receiver in carrying out his/her appointment shall be received in trust for
and paid over to Lender. Every such Receiver may, in the discretion of the
Lender be vested with all or any of the rights and powers of the Lender. Lender
may, either directly or through its agents or nominees, exercise any or all
powers and rights given to a Receiver by virtue of the foregoing provisions of
this paragraph.

        (i)    On and after an Event of Default and for so long as the same is
continuing, Borrowers shall pay all costs, charges and expenses incurred by
Lender or any Receiver or any nominee or agent of Lender, whether directly or
for services rendered (including, without limitation, solicitor's costs on a
solicitor and his own client basis, auditor's costs, other legal expenses and
Receiver remuneration) in enforcing this Agreement or any other Financing
Agreement and in enforcing or collecting Obligations and all such expenses
together with any money owing as a result of any borrowing permitted hereby
shall be a charge on the proceeds of realization and shall be secured hereby.

SECTION 11    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW    

        11.1    Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.    

        (a)  The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the Province of Ontario and the laws
of Canada applicable therein, except as to the extent of any matters relating to
the Deed of Hypothec or Movable Hypothec, the subject matter and the
enforceability of which shall be governed by the internal laws of the Province
of Quebec.

        (b)  Borrowers and Lender irrevocably consent and submit to the
non-exclusive jurisdiction of the state and federal courts located in Los
Angeles County, California, or of the Ontario Superior

66

--------------------------------------------------------------------------------




Court of Justice or the courts of the Province of Quebec, whichever Lender may
elect, and waive any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or any of
the other Financing Agreements or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Lender shall have the right to bring any action or proceeding against any
Borrower or its property in the courts of any other jurisdiction which Lender
deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against such Borrower or its property).

        (c)  Borrowers hereby waive personal service of any and all process upon
it and consent that all such service of process may be made by certified mail
(return receipt requested) directed to their address set forth herein and
service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the Canadian mails, or, at Lender's option, by
service upon Borrowers in any other manner provided under the rules of any such
courts. Within thirty (30) days after such service, Borrowers shall appear in
answer to such process, failing which Borrowers shall be deemed in default and
judgment may be entered by Lender against Borrowers for the amount of the claim
and other relief requested.

        (d)  BORROWERS AND LENDER EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS AND LENDER EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT BORROWERS OR LENDER MAY FILE
AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

        (e)  Lender shall not have any liability to Borrowers (whether in tort,
contract, equity or otherwise) for losses suffered by Borrowers in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Lender, that the losses were the result of
acts or omissions constituting gross negligence or willful misconduct of Lender.
In any such litigation, Lender shall be entitled to the benefit of the
rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Agreement. Except as
prohibited by law, Borrowers waive any right which any of them may have to claim
or recover in any litigation with Lender any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Borrowers: (i) certify that neither Lender nor any representative,
agent or attorney acting for or on behalf of Lender has represented, expressly
or otherwise, that Lender would not, in the event of litigation, seek to enforce
any of the waivers provided for in this Agreement or any of the other Financing
Agreements and (ii) acknowledge that in entering into this Agreement and the
other Financing Agreements, Lender

67

--------------------------------------------------------------------------------




is relying upon, among other things, the waivers and certifications set forth in
this Section 11.1 and elsewhere herein and therein.

        11.2    Waiver of Notices.    

        Borrowers hereby expressly waive demand, presentment, protest and notice
of protest and notice of dishonor with respect to any and all instruments and
chattel paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on
Borrowers which Lender may elect to give shall entitle Borrowers to any other or
further notice or demand in the same, similar or other circumstances.

        11.3    Amendments and Waivers.    

        Neither this Agreement nor any provision hereof shall be amended,
modified, waived or discharged orally or by course of conduct, but only by a
written agreement signed by an authorized officer of Lender, and as to
amendments, as also signed by an authorized officers of Borrowers. Lender shall
not, by any act, delay, omission or otherwise be deemed to have expressly or
impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Lender. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Lender of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Lender would otherwise have on any future occasion, whether similar in kind or
otherwise.

        11.4    Waiver of Counterclaims.    

        Borrowers waive all rights to interpose any claims, deductions, setoffs
or counterclaims of any nature (other than compulsory counterclaims) in any
action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

        11.5    Indemnification.    

        Borrowers shall indemnify and hold Lender, and its directors, agents,
employees and counsel, harmless from and against any and all losses, claims,
damages, liabilities, costs or expenses imposed on, incurred by or asserted
against any of them in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel except for losses,
claims, damages, liabilities, costs and expenses arising from the gross
negligence or willful misconduct of any such indemnified party as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction.
To the extent that the undertaking to indemnify, pay and hold harmless set forth
in this Section may be unenforceable because it violates any law or public
policy, Borrowers shall pay the maximum portion which it is permitted to pay
under applicable law to Lender in satisfaction of indemnified matters under this
Section. The foregoing indemnity shall survive the payment of the Obligations
and the termination of this Agreement.

        11.6    Currency Indemnity.    

        If, for the purposes of obtaining judgment in any court in any
jurisdiction with respect to this Agreement or any of the other Financing
Agreements, it becomes necessary to convert into the currency of such
jurisdiction (the "Judgment Currency") any amount due under this Agreement or
under any of the other Financing Agreements in any currency other than the
Judgment Currency (the

68

--------------------------------------------------------------------------------


"Currency Due"), then conversion shall be made at the rate of exchange
prevailing on the Business Day before the day on which judgment is given. For
this purpose, "rate of exchange" means the rate at which Lender is able, on the
relevant date, to purchase the Currency Due with the Judgment Currency in
accordance with its normal practice. In the event that there is a change in the
rate of exchange prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by Lender of the amount due, Borrowers
will, on the date of receipt by Lender, pay such additional amounts, if any, or
be entitled to receive reimbursement of such amount, if any, as may be necessary
to ensure that the amount received by Lender on such date is the amount in the
Judgment Currency which when converted at the rate of exchange prevailing on the
date of receipt by Lender is the amount then due under this Agreement or such
other of the Financing Agreements in the Currency Due. If the amount of the
Currency Due which Lender is able to purchase is less than the amount of the
Currency Due originally due to it, Borrowers shall indemnify and save Lender and
Lenders harmless from and against loss or damage arising as a result of such
deficiency. The indemnity contained herein shall constitute an obligation
separate and independent from the other obligations contained in this Agreement
and the other Financing Agreements, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by Lender from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due under this Agreement or any of the other Financing Agreements or
under any judgment or order.

SECTION 12    TERM OF AGREEMENT; MISCELLANEOUS    

        12.1    Term.    

        (a)  This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on September 26, 2006 (the "Renewal
Date"), and from year to year thereafter, unless sooner terminated pursuant to
the terms hereof; provided that in any event this Agreement will terminate upon
termination of the U.S. Facility. Lender or Borrowers may terminate this
Agreement and the other Financing Agreements effective on the Renewal Date or on
the anniversary of the Renewal Date in any year by giving to the other party at
least sixty (60) days prior written notice; provided, that this Agreement and
all other Financing Agreements must be terminated simultaneously. In addition,
Borrowers may terminate this Agreement at any time upon ten (10) days prior
written notice to Lender (which notice shall be irrevocable) and Lender may
terminate this Agreement at any time on or after an Event of Default. Upon the
effective date of termination or non-renewal of this Agreement, Borrowers shall
pay to Lender, in full, all outstanding and unpaid Obligations and shall furnish
cash collateral to Lender (or at Lender's option, a letter of credit issued for
the account of Borrowers and at Borrowers' expense, in form and substance
satisfactory to Lender, by an issuer acceptable to Lender and payable to Lender
as beneficiary) in such amounts as Lender determines are reasonably necessary to
secure (or reimburse) Lender from loss, cost, damage or expense, including
attorneys' fees and legal expenses, in connection with any contingent
Obligations, including issued and outstanding Letter of Credit Accommodations
and checks or other payments provisionally credited to the Obligations and/or as
to which Lender has not yet received final and indefeasible payment. Such
payments in respect of the Obligations and cash collateral shall be remitted by
wire transfer in Federal funds to such bank account of Lender, as Lender may, in
its discretion, designate in writing to Borrowers for such purpose. Interest
shall be due until and including the next business day, if the amounts so paid
by Borrowers to the bank account designated by Lender are received in such bank
account later than 12:00 noon, Toronto, Canada time.

        (b)  No termination of this Agreement or the other Financing Agreements
shall relieve or discharge Borrowers of their respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and

69

--------------------------------------------------------------------------------




paid, and Lender's continuing security interest in the Collateral and the rights
and remedies of Lender hereunder, under the other Financing Agreements and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid. Accordingly, Borrowers waive any rights
which they may have under the UCC or Canadian Security Law to demand the filing
of termination statements with respect to the Collateral, and Lender shall not
be required to send such termination statements to any Borrower, or to file them
with any filing office, unless and until this Agreement is terminated in
accordance with its terms and all of the Obligations are paid and satisfied in
full in immediately available funds.

        (c)  If for any reason this Agreement is terminated prior to the end of
the then current term or renewal term of this Agreement, in view of the
impracticality and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of Lender's lost
profits as a result thereof, Borrowers agree to pay to Lender, upon the
effective date of such termination, an early termination fee in the amount set
forth below if such termination is effective in the period indicated:

 
  Amount


--------------------------------------------------------------------------------

  Period


--------------------------------------------------------------------------------


(i)
 
one percent (1.00%) of the Maximum Credit
 
From the date hereof to and including September 26, 2003
(ii)
 
one-fourth percent (0.25%) of the Maximum Credit
 
From September 27, 2003 to and including September 26, 2005

Such early termination fee shall be presumed to be the amount of damages
sustained by Lender as a result of such early termination and Borrowers agree
that it is reasonable under the circumstances currently existing. In addition,
Lender shall be entitled to such early termination fee upon the occurrence of
any Event of Default described in Sections 10.1(g) and 10.1(h) hereof, even if
Lender does not exercise its right to terminate this Agreement, but elects, at
its option, to provide financing to any Borrower or permit the use of cash
collateral under the United States Bankruptcy Code. The early termination fee
provided for in this Section 12.1 shall be deemed included in the Obligations.

        (d)  Borrowers will not be liable for an early termination fee under
Section 12.1(c) if the termination of this Agreement results from repayment with
the proceeds of a credit facility provided by Wachovia Bank, National
Association or using the proceeds of a sale of one or more of the Borrowers.

        12.2    Interpretive Provisions.    

        (a)  All terms used herein which are defined in the Personal Property
Security Act (Ontario) shall have the meanings given therein unless otherwise
defined in this Agreement.

        (b)  All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.

        (c)  All references to Borrower, Borrowers and Lender pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

        (d)  The words "hereof", "herein", "hereunder", "this Agreement" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

70

--------------------------------------------------------------------------------




        (e)  The word "including" when used in this Agreement shall mean
"including, without limitation".

        (f)    All references to the term "good faith" used herein when
applicable to Lender shall mean, notwithstanding anything to the contrary
contained herein or in the UCC, honesty in fact in the conduct or transaction
concerned. Borrowers shall have the burden of proving any lack of good faith on
the part of Lender alleged by Borrowers at any time.

        (g)  An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Lender, if such Event of Default is capable of being
cured as determined by Lender.

        (h)  Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Borrowers most recently
received by Lender prior to the date hereof.

        (i)    In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including", the words "to"
and "until" each mean "to but excluding" and the word "through" means "to and
including".

        (j)    Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.

        (k)  The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

        (l)    This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.

        (m)  This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Lender and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Lender merely
because of Lender's involvement in their preparation.

        12.3    Notices.    

        All notices, requests and demands hereunder shall be in writing and
deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one
(1) Business Day after sending; and if by certified mail, return receipt
requested, five (5) days after mailing. All notices, requests and demands upon
the parties are to be given to the addresses designated on the signature page
hereto or to such other address as any party may designate by notice in
accordance with this Section.

        12.4    Partial Invalidity.    

        If any provision of this Agreement is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Agreement as a whole, but this Agreement shall be construed

71

--------------------------------------------------------------------------------


as though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

        12.5    Successors.    

        This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon and inure to the benefit of
and be enforceable by Lender, Borrowers and their respective successors and
assigns, except that Borrowers may not assign their rights under this Agreement,
the other Financing Agreements and any other document referred to herein or
therein without the prior written consent of Lender. Lender may, after notice to
Borrowers, assign its rights and delegate its obligations under this Agreement
and the other Financing Agreements and further may assign, or sell
participations in, all or any part of the Loans, the Letter of Credit
Accommodations or any other interest herein to another financial institution or
other person, in which event, the assignee or participant shall have, to the
extent of such assignment or participation, the same rights and benefits as it
would have if it were the Lender hereunder, except as otherwise provided by the
terms of such assignment or participation; provided, however, that if such
financial institution is not domiciled in Canada or such financial institution
and its Affiliates have assets of less than the U.S. Dollar Equivalent of One
Billion Dollars ($1,000,000,000) on a consolidated basis, Lender shall obtain a
Borrower's prior written consent.

        12.6    Entire Agreement.    

        This Agreement, the other Financing Agreements, any supplements hereto
or thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

        12.7    Counterparts, Etc.    

        This Agreement or any of the other Financing Agreements may be executed
in any number of counterparts, each of which shall be an original, but all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

        12.8    Confidentiality.    

        (a)  Lender shall use all reasonable efforts to keep confidential, in
accordance with its customary procedures for handling confidential information
and safe and sound lending practices, any non-public information supplied to it
by Borrowers pursuant to this Agreement, provided, that, nothing contained
herein shall limit the disclosure of any such information: (i) to the extent
required by statute, rule, regulation, subpoena or court order, (ii) to bank
examiners and other regulators, auditors and/or accountants, (iii) in connection
with any litigation to which Lender is a party, (iv) to any assignee or
participant (or prospective assignee or participant) so long as such assignee or
participant (or prospective assignee or participant) shall have first agreed in
writing to treat such information as confidential in accordance with this
Section 12.8, or (v) to counsel for Lender or any participant or assignee (or
prospective participant or assignee).

72

--------------------------------------------------------------------------------

        (b)  In no event shall this Section 12.8 or any other provision of this
Agreement or applicable law be deemed: (i) to apply to or restrict disclosure of
information that has been or is made public by any Borrower or any third party
without breach of this Section 12.8 or otherwise become generally available to
the public other than as a result of a disclosure in violation hereof, (ii) to
apply to or restrict disclosure of information that was or becomes available to
Lender on a non-confidential basis from a person other than Borrowers,
(iii) require Lender to return any materials furnished by any Borrower to Lender
or (iv) prevent Lender from responding to routine informational requests in
accordance with the Code of Ethics for the Exchange of Credit Information
promulgated by The Robert Morris Associates or other applicable industry
standards relating to the exchange of credit information. The obligations of
Lender under this Section 12.8 shall supersede and replace the obligations of
Lender under any confidentiality letter signed prior to the date hereof.

        12.9    Choice of Language.    

        The parties hereto confirm that they have requested that this Agreement
and all documents related hereto be drafted in English. Les parties aux
presentes ont exige que cette convention ainsi que tout document connexe soient
rediges en anglais.

SECTION 13    JOINT AND SEVERAL LIABILITY AND SURETYSHIP WAIVERS    

        13.1    Independent Obligations; Subrogation.    

        The Obligations of each Borrower hereunder are joint and several. To the
maximum extent permitted by law, each Borrower hereby waives any claim, right or
remedy which either may now have or hereafter acquire against any other Borrower
that arises hereunder including, without limitation, any claim, remedy or right
of subrogation, reimbursement, exoneration, contribution, indemnification, or
participation in any claim, right or remedy of Lender against any Borrower or
any Collateral which Lender now has or hereafter acquires, whether or not such
claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise until the Obligations are fully paid and finally
discharged. In addition, each Borrower hereby waives any right to proceed
against the other Borrowers, now or hereafter, for contribution, indemnity,
reimbursement, and any other suretyship rights and claims, whether direct or
indirect, liquidated or contingent, whether arising under express or implied
contract or by operation of law, which any Borrower may now have or hereafter
have as against the other Borrowers with respect to the Obligations until the
Obligations are fully paid and finally discharged. Each Borrower also hereby
waives any rights of recourse to or with respect to any asset of the other
Borrowers until the Obligations are fully paid and finally discharged.

        13.2    Authority to Modify Obligations and Security.    

        Each Borrower authorizes Lender, without notice or demand and without
affecting any Borrower's liability hereunder, from time to time, whether before
or after any notice of termination hereof or before or after any default in
respect of the Obligations, to: (a) renew, extend, accelerate, or otherwise
change the time for payment of, or otherwise change any other term or condition
of, any document or agreement evidencing or relating to any Obligations as such
Obligations relate to the other Borrowers, including, without limitation, to
increase or decrease the rate of interest thereon; (b) accept, substitute,
waive, defease, increase, release, exchange or otherwise alter any Collateral,
in whole or in part, securing the other Borrowers' Obligations; (c) apply any
and all such Collateral and direct the order or manner of sale thereof as
Lender, in its sole discretion, may determine; (d) deal with the other Borrowers
as Lender may elect; (e) in Lender's sole discretion, settle, release on terms
satisfactory to Lender, or by operation of law or otherwise, compound,
compromise, collect or otherwise liquidate any of the other Borrowers'
Obligations and/or any of the Collateral in any manner, and bid and purchase any
of the collateral at any sale thereof; (f) apply any and all payments or
recoveries from the other Borrowers as Lender, in its sole discretion may
determine, whether or not such indebtedness relates to

73

--------------------------------------------------------------------------------


the Obligations; all whether such Obligations are secured or unsecured or
guaranteed or not guaranteed by others; and (g) apply any sums realized from
Collateral furnished by the other Borrowers upon any of its indebtedness or
obligations to Lender as it in its sole discretion may determine, whether or not
such indebtedness relates to the Obligations; all without in any way
diminishing, releasing or discharging the liability of any Borrower hereunder.

        13.3    Waiver of Defenses.    

        Upon an Event of Default by any Borrower in respect of any Obligations,
Lender may, at its option and without additional notice to any Borrower, proceed
directly against any Borrower to collect and recover the full amount of the
liability hereunder, or any portion thereof, and each Borrower waives any right
to require Lender to: (a) proceed against the other Borrowers or any other
person whomsoever; (b) proceed against or exhaust any Collateral given to or
held by Lender in connection with the Obligations; (c) give notice of the terms,
time and place of any public or private sale of any of the Collateral except as
otherwise provided herein; or (d) pursue any other remedy in Lender's power
whatsoever. A separate action or actions may be brought and prosecuted against
any Borrower whether or not action is brought against the other Borrowers and
whether the other Borrowers be joined in any such action or actions; and each
Borrower agrees that any payment of any Obligations or other act which shall
toll any statute of limitations applicable thereto shall similarly operate to
toll such statute of limitations applicable to the liability hereunder.

        13.4    Exercise of Lender's Rights.    

        Each Borrower hereby authorizes and empowers Lender in its sole
discretion, without any notice or demand to such Borrower whatsoever and without
affecting the liability of such Borrower hereunder, to exercise any right or
remedy which Lender may have available to it against the other Borrowers.

        13.5    Additional Waivers.    

        Each Borrower waives any defense arising by reason of any disability or
other defense of the other Borrowers or by reason of the cessation from any
cause whatsoever of the liability of the other Borrowers or by reason of any act
or omission of Lender or others which directly or indirectly results in or aids
the discharge or release of the other Borrowers or any Obligations or any
Collateral by operation of law or otherwise. The Obligations shall be
enforceable against each Borrower without regard to the validity, regularity or
enforceability of any of the Obligations with respect to any of the other
Borrowers or any of the documents related thereto or any collateral security
documents securing any of the Obligations. No exercise by Lender of, and no
omission of Lender to exercise, any power or authority recognized herein and no
impairment or suspension of any right or remedy of Lender against any Borrower
or any Collateral shall in any way suspend, discharge, release, exonerate or
otherwise affect any of the Obligations or any Collateral furnished by the
Borrowers or give to the Borrowers any right of recourse against Lender. Each
Borrower specifically agrees that the failure of Lender (a) to perfect any lien
on or security interest in any property heretofore or hereafter given any
Borrower to secure payment of the Obligations, or to record or file any document
relating thereto or (b) to file or enforce a claim against the estate (either in
administration, bankruptcy or other proceeding) of any Borrower, shall not in
any manner whatsoever terminate, diminish, exonerate or otherwise affect the
liability of any Borrower hereunder.

74

--------------------------------------------------------------------------------

        13.6    Additional Indebtedness.    

        Additional Obligations may be created from time to time at the request
of any Borrower and without further authorization from or notice to any other
Borrowers even though the borrowing Borrowers' financial condition may
deteriorate since the date hereof. Each Borrower waives the right, if any, to
require Lender to disclose to such Borrower any information it may now have or
hereafter acquire concerning the other Borrowers' character, credit, Collateral,
financial condition or other matters. Each Borrower has established adequate
means to obtain from the other Borrowers on a continuing basis financial and
other information pertaining to such Borrower's business and affairs, and
assumes the responsibility for being and keeping informed of the financial and
other conditions of the other Borrowers and of all circumstances bearing upon
the risk of nonpayment of the Obligations which diligent inquiry would reveal.
Lender need not inquire into the powers of any Borrower or the authority of any
of its officers, directors, partners or agents acting or purporting to act in
its behalf, and any obligations created in reliance upon the purported exercise
of such power or authority is hereby guaranteed. All obligations of each
Borrower to Lender heretofore, now or hereafter created shall be deemed to have
been granted at each Borrower's special insistence and request and in
consideration of and in reliance upon this Agreement.

        13.7    Subordination.    

        Except as otherwise provided in this Section 13.7, any indebtedness of
either Borrower now or hereafter owing to the other Borrower is hereby
subordinated to the Obligations, whether heretofore, now or hereafter created,
and whether before or after notice of termination hereof, and, following the
occurrence and during the continuation of an Event of Default, no Borrower
shall, without the prior consent of Lender, pay in whole or in part any of such
indebtedness nor will any such Borrower accept any payment of or on account of
any such indebtedness at any time while such Borrower remains liable hereunder.
At the request of Lender, after the occurrence and during the continuance of an
Event of Default, each Borrower shall pay to Lender all or any part of such
subordinated indebtedness and any amount so paid to Lender at its request shall
be applied to payment of the Obligations. Each payment on the indebtedness of
any Borrower to the other Borrowers received in violation of any of the
provisions hereof shall be deemed to have been received by any other Borrowers
as trustee for Lender and shall be paid over to Lender immediately on account of
the Obligations, but without otherwise affecting in any manner any such
Borrower's liability under any of the provisions of this Agreement. Each
Borrower agrees to file all claims against the other Borrowers in any bankruptcy
or other proceeding in which the filing of claims is required by law in respect
of any indebtedness of the other Borrowers to such Borrower, and Lender shall be
entitled to all of any such Borrower's rights thereunder. If for any reason any
such Borrower fails to file such claim at least thirty (30) days prior to the
last date on which such claim should be filed, Lender, as such Borrower's
attorney-in-fact, is hereby authorized to do so in Borrowers' name or, in
Lender's discretion, to assign such claim to, and cause a proof of claim to be
filed in the name of, Lender's nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Lender the full amount payable on the claim in the
proceeding, and to the full extent necessary for that purpose any such Borrower
hereby assigns to Lender all such Borrower's rights to any payments or
distributions to which such Borrower otherwise would be entitled. If the amount
so paid is greater than any such Borrower's liability hereunder, Lender will pay
the excess amount to the party entitled thereto.

        13.8    Revival.    

        If any payments of money or transfers of property made to Lender by any
Borrower should for any reason subsequently be declared to be, or in Lender's
counsel's good faith opinion be determined to be, fraudulent (within the meaning
of any state or federal law relating to fraudulent conveyances), preferential or
otherwise voidable or recoverable in whole or in part for any reason
(hereinafter

75

--------------------------------------------------------------------------------


collectively called "voidable transfers") under the Bankruptcy Code or any other
applicable foreign, federal, state or provincial law and Lender is required to
repay or restore, or in Lender's counsel's opinion may be so liable to repay or
restore, any such voidable transfer, or the amount or any portion thereof, then
as to any such voidable transfer or the amount repaid or restored and all
reasonable costs and expenses (including reasonable attorneys' fees) of Lender
related thereto, such Borrower's liability hereunder shall automatically be
revived, reinstated and restored and shall exist as though such voidable
transfer had never been made to Lender.

        13.9    Understanding of Waivers.    

        Each Borrower warrants and agrees that the waivers set forth in this
Section 13 are made with full knowledge of their significance and consequences.
If any of such waivers are determined to be contrary to any applicable law or
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

76

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Lender, Arranger and Borrowers have caused these
presents to be duly executed as of the day and year first above written.

LENDER   BORROWERS
CONGRESS FINANCIAL CORPORATION (CANADA)
 
GUESS? CANADA CORPORATION
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:       Name:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Title:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Address for Notice:   Address for Notice:
141 Adelaide Street W.
Suite 1500
Toronto, Ontario
M5H 3L9
Attn: Mr. H. Rosenfeld
Telephone: (416) 364-8177
Facsimile:(416) 364-3990
 
7077 Park Avenue
Suite 503
Montreal, Quebec
H3N 1X7
Attn: Chief Financial Officer, marked "Urgent"
Telephone: (514) 270-6666
Facsimile: (514) 270-8028
With a copy to:
 
 
 
 
CONGRESS FINANCIAL CORPORATION (WESTERN)
 
GUESS? CANADA RETAIL INC.
251 South Lake Avenue, Suite 900
 
By:
 
  Pasadena, California 91101      

--------------------------------------------------------------------------------

Attn: Portfolio Manager   Name:     Telephone: (626) 304-4900      

--------------------------------------------------------------------------------

Facsimile: (626) 304-4949   Title:                

--------------------------------------------------------------------------------


 
 
 
 
Address for Notice:
 
 
 
 
7077 Park Avenue
Suite 503
Montreal, Quebec
H3N 1X7
Attn: Chief Financial Officer, marked "Urgent"
Telephone: (514) 270-6666
Facsimile: (514) 270-8028
 
 
 
 
With a copy in the case of each Borrower to:
 
 
 
 
Guess ?, Inc.
1444 South Alameda Street
Los Angeles,
California 90021
Attn: Frederick G. Silny
Telephone: (213) 765-3504
Facsimile: (213) 765-5927

77

--------------------------------------------------------------------------------

EXHIBIT A

Information Certificates

--------------------------------------------------------------------------------

SCHEDULE 4.1

Permitted Locations

Please see Information Certificates

Central Collection Deposit Accounts

Please see Information Certificates

Customs Brokers

Please see Information Certificates

--------------------------------------------------------------------------------

SCHEDULE 5.2(b)

Chattel Paper and Instruments

Nil

--------------------------------------------------------------------------------

SCHEDULE 5.2(f)

Letters of Credit, etc.

Nil

--------------------------------------------------------------------------------

SCHEDULE 5.2(g)

Commercial Tort Claims

Nil

--------------------------------------------------------------------------------

SCHEDULE 8.4

Liens

Name of Creditor


--------------------------------------------------------------------------------

  Register of Personal and Movable Real
Rights (Quebec)/ Registration No.

--------------------------------------------------------------------------------


Place Jean Talon Enr.
 
02-0029310-0014
Place Jean Talon Enr.
 
99-0080931-0004
Ivanhoe Ste-Foy Inc.
 
01-0057739-0006

--------------------------------------------------------------------------------

SCHEDULE 8.8

Environmental Disclosures

Nil

--------------------------------------------------------------------------------

SCHEDULE 8.12

Labor Relations

Nil

--------------------------------------------------------------------------------

SCHEDULE 8.14

Material Contracts

Nil

--------------------------------------------------------------------------------

SCHEDULE 9.9

Indebtedness

        Loan from the landlord of the store located at 1229A Ste-Catherine
Street West, Montreal, Quebec, H3G 1P3 repayable over the term of the lease. The
current indebtedness under this loan is approximately CDN$22,000.

--------------------------------------------------------------------------------

SCHEDULE 9.10

Loans and Advances

Nil

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.50
CANADIAN LOAN AND SECURITY AGREEMENT by and among CONGRESS FINANCIAL CORPORATION
(CANADA) as Lender and GUESS? CANADA CORPORATION and GUESS? CANADA RETAIL INC.
as Borrowers with WACHOVIA SECURITIES, INC. acting as Global Arranger Dated:
December 20, 2002
